Exhibit 10.1

CREDIT AND GUARANTY AGREEMENT

dated as of February 25, 2016 among

CHENIERE ENERGY PARTNERS, L.P.,

as Borrower,

CERTAIN SUBSIDIARIES OF BORROWER,

as Subsidiary Guarantors,

VARIOUS LENDERS,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Issuing Banks,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Coordinating Lead Arranger,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

SG AMERICAS SECURITIES, LLC,

ABN AMRO CAPITAL USA, LLC,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED NEW YORK BRANCH,

INTESA SANPAOLO, S.P.A., NEW YORK BRANCH,

JP MORGAN CHASE BANK, N.A.,

MIZUHO BANK, LTD.,

and

SUMITOMO MITSUI BANKING CORPORATION

as Joint Lead Arrangers and Joint Bookrunners,

MORGAN STANLEY SENIOR FUNDING, INC.,

BANK OF AMERICA, N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Mandated Lead Arrangers

COMMONWEALTH BANK OF AUSTRALIA,

as Participant

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent

 

 

$2,560,000,000 Term Loans

$125,000,000 DSR LC Commitments

$115,000,000 Revolving Commitments

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1. DEFINITIONS AND INTERPRETATION      2   

1.1

 

Definitions

     2   

1.2

 

Accounting Terms

     49   

1.3

 

Interpretation, Etc.

     50   

1.4

 

Letter of Credit Amounts

     50    SECTION 2. LOANS AND LETTERS OF CREDIT      51   

2.1

 

Term Loans

     51   

2.2

 

Revolving Loans

     52   

2.3

 

Letters of Credit

     53   

2.4

 

Pro Rata Shares; Availability of Funds

     63   

2.5

 

Use of Proceeds

     64   

2.6

 

Evidence of Debt; Register; Lenders’ Books and Records; Notes

     65   

2.7

 

Interest on Loans

     66   

2.8

 

Conversion/Continuation

     68   

2.9

 

Default Interest

     69   

2.10

 

Fees

     69   

2.11

 

Scheduled Payments

     70   

2.12

 

Voluntary Prepayments/Commitment Reductions

     70   

2.13

 

Mandatory Prepayments; Commitment Termination

     71   

2.14

 

Application of Prepayments

     73   

2.15

 

General Provisions Regarding Payments

     75   

2.16

 

Ratable Sharing

     76   

2.17

 

Making or Maintaining LIBO Rate Loans

     77   

2.18

 

Increased Costs; Capital Adequacy

     79   

2.19

 

Taxes; Withholding, Etc.

     81   

2.20

 

Obligation to Mitigate

     85   

2.21

 

Defaulting Lenders

     85   

2.22

 

Removal or Replacement of a Lender

     87   

2.23

 

Replacement Debt

     88   

2.24

 

Currency Matters

     90   

2.25

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     90    SECTION 3. CONDITIONS PRECEDENT      91   

3.1

 

Closing Date

     91   

3.2

 

CCTP Funding Date

     95   

3.3

 

SPLNG Funding Date

     99   

3.4

 

Conditions to Each Credit Extension not on a Funding Date

     104   

3.5

 

Notices

     105    SECTION 4. REPRESENTATIONS AND WARRANTIES      105   

4.1

 

Organization; Requisite Power and Authority; Qualification

     106   

4.2

 

Equity Interests and Ownership

     106   

 

i



--------------------------------------------------------------------------------

4.3

 

Due Authorization

     106   

4.4

 

No Conflict

     106   

4.5

 

Governmental Consents

     107   

4.6

 

Binding Obligation

     107   

4.7

 

Financial Statements

     107   

4.8

 

Projections

     107   

4.9

 

No Material Adverse Effect

     108   

4.10

 

Adverse Proceedings

     108   

4.11

 

Payment of Taxes

     108   

4.12

 

Properties

     108   

4.13

 

Environmental Matters

     109   

4.14

 

No Defaults

     109   

4.15

 

Material Contracts

     109   

4.16

 

Investment Company Act of 1940

     110   

4.17

 

Federal Reserve Regulations; Exchange Act

     110   

4.18

 

Employee Matters

     110   

4.19

 

Employee Benefit Plans

     110   

4.20

 

Certain Fees

     111   

4.21

 

Solvency

     111   

4.22

 

Compliance with Statutes, Etc.

     111   

4.23

 

Disclosure

     111   

4.24

 

Sanctions; Anti-Corruption Laws; PATRIOT Act

     112   

4.25

 

Security Documents

     112   

4.26

 

Insurance

     113   

4.27

 

Flood Insurance

     113   

4.28

 

Regulatory Status

     113   

4.29

 

Accounts

     114   

4.30

 

Government Approvals; Government Rules

     114   

4.31

 

Tax Status

     115   

4.32

 

Nature of Business

     115   

4.33

 

No Force Majeure

     115   

4.34

 

Ranking

     115   

4.35

 

Indebtedness; Investments

     115   

4.36

 

EEA Financial Institutions

     115    SECTION 5. AFFIRMATIVE COVENANTS      115   

5.1

 

Financial Statements and Other Reports

     116   

5.2

 

Existence

     120   

5.3

 

Payment of Taxes and Claims

     121   

5.4

 

Maintenance of Properties

     121   

5.5

 

Insurance

     121   

5.6

 

Books and Records; Inspections

     124   

5.7

 

Compliance with Laws

     124   

5.8

 

Environmental

     125   

5.9

 

Subsidiaries

     126   

5.10

 

Additional Material Real Estate Assets

     126   

5.11

 

Interest Rate Protection

     127   

 

ii



--------------------------------------------------------------------------------

5.12

 

Further Assurances

     127   

5.13

 

Use of Proceeds

     128   

5.14

 

Debt Service Reserve Amount

     128   

5.15

 

Technology

     128   

5.16

 

Material Contracts, Etc.

     128    SECTION 6. NEGATIVE COVENANTS      129   

6.1

 

Indebtedness

     129   

6.2

 

Liens

     131   

6.3

 

No Further Negative Pledges

     134   

6.4

 

Restrictions on Subsidiary Distributions

     134   

6.5

 

Investments

     135   

6.6

 

Financial Covenants

     136   

6.7

 

Fundamental Changes; Disposition of Assets; Acquisitions

     136   

6.8

 

Disposal of Subsidiary Interests

     138   

6.9

 

Sales and Leasebacks

     138   

6.10

 

Transactions with Shareholders and Affiliates

     138   

6.11

 

Conduct of Business

     139   

6.12

 

Amendments or Waivers of Organizational Documents

     139   

6.13

 

Modification of Contractual Obligations

     139   

6.14

 

Fiscal Year

     141   

6.15

 

Capital Expenditures

     141   

6.16

 

Speculative Transactions

     141   

6.17

 

Restricted Payments

     142   

6.18

 

Accounts

     143   

6.19

 

Affiliate Loans

     143   

6.20

 

Contingent Liabilities

     143   

6.22

 

Environmental Matters

     143   

6.23

 

Margin Regulations

     144   

6.24

 

Sale of Natural Gas in Interstate Commerce

     144    SECTION 7. GUARANTY      144   

7.1

 

Guaranty of the Obligations

     144   

7.2

 

Contribution by Guarantors

     144   

7.3

 

Payment by Guarantors

     145   

7.4

 

Liability of Guarantors Absolute

     145   

7.5

 

Waivers by Guarantors

     147   

7.6

 

Guarantors’ Rights of Subrogation, Contribution, Etc.

     148   

7.7

 

Subordination of Other Obligations

     148   

7.8

 

Continuing Guaranty

     149   

7.9

 

Authority of Guarantors or Borrower

     149   

7.10

 

Financial Condition of Borrower

     149   

7.11

 

Bankruptcy, Etc.

     149   

7.12

 

Discharge of Guaranty Upon Sale of Guarantor

     150   

7.13

 

Keepwell

     150    SECTION 8. EVENTS OF DEFAULT      150   

 

iii



--------------------------------------------------------------------------------

8.1

 

Events of Default

     150   

8.2

 

Right to Cure

     155    SECTION 9. AGENT      156   

9.1

 

Appointment of Agent

     156   

9.2

 

Powers and Duties

     156   

9.3

 

General Immunity

     156   

9.4

 

Agents Entitled to Act as Lender

     158   

9.5

 

Lenders’ Representations, Warranties and Acknowledgment

     158   

9.6

 

Right to Indemnity

     159   

9.7

 

Successor Administrative Agent

     159   

9.8

 

Security Documents and Guaranty

     160   

9.9

 

Withholding Taxes

     162   

9.10

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     162    SECTION 10. MISCELLANEOUS.      163   

10.1

 

Notices

     163   

10.2

 

Expenses

     165   

10.3

 

Indemnity

     166   

10.4

 

Set Off

     168   

10.5

 

Amendments and Waivers

     169   

10.6

 

Successors and Assigns; Participations

     172   

10.7

 

Independence of Covenants

     177   

10.8

 

Survival of Representations, Warranties and Agreements

     178   

10.9

 

No Waiver; Remedies Cumulative

     178   

10.10

 

Marshalling; Payments Set Aside

     178   

10.11

 

Severability

     179   

10.12

 

Obligations Several; Independent Nature of Lenders’ Rights

     179   

10.13

 

Headings

     179   

10.14

 

APPLICABLE LAW

     179   

10.15

 

CONSENT TO JURISDICTION

     179   

10.16

 

WAIVER OF JURY TRIAL

     180   

10.17

 

Confidentiality

     181   

10.18

 

Usury Savings Clause

     182   

10.19

 

Effectiveness; Counterparts

     182   

10.20

 

Entire Agreement

     183   

10.21

 

PATRIOT Act

     183   

10.22

 

Electronic Execution of Assignments

     183   

10.23

 

No Fiduciary Duty

     183   

10.24

 

Authorization of Filing of Financing Statements

     185   

10.25

 

Limited Recourse

     185   

 

iv



--------------------------------------------------------------------------------

APPENDICES:      A-1      Term Loan Commitments      A-2      Revolving
Commitments and DSR Commitments      B      Notice Addresses ANNEXES      A     
Closing Date Affiliate Consents      B      CCTP Affiliate Consents      C     
SPLNG Affiliate Consents SCHEDULES:      I      Knowledge Parties      2.11     
Amortization Schedule      3.3(e)      SPLNG Funding Date Mortgaged Properties
     4.1      Jurisdictions of Organization and Qualification      4.2     
Equity Interests and Ownership      4.12      Real Estate Assets      4.13     
Environmental Matters      4.15      Material Contracts      4.29      Accounts
     4.30      Government Approvals      5.5      Insurance      6.3     
Certain Negative Pledges      6.10      Certain Affiliate Transactions EXHIBITS:
     A-1      Funding Notice      A-2      Conversion/Continuation Notice     
A-3      Issuance Notice      B-1      Term Loan Note      B-2      Revolving
Loan Note      B-3      DSR Loan Note      C      Compliance Certificate      D
     Restricted Payment Certificate      E      Assignment Agreement      F     
Replacement Debt Certificate      G-1      Closing Date Certificate      G-2
     Funding Date Certificate      H      Counterpart Agreement      I     
Pledge and Security Agreement      J      Mortgage      K      Intercompany Note
     L      DSR Letter of Credit      M      Form of Consent and Agreement     
N      Incumbency Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of February 25, 2016, is entered
into by and among CHENIERE ENERGY PARTNERS, L.P., a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), and CERTAIN
SUBSIDIARIES OF BORROWER, as Subsidiary Guarantors, the Lenders party hereto
from time to time, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as Issuing
Bank, BTMU, as Administrative Agent (together with its permitted successors in
such capacity, “Administrative Agent”), with BTMU, as Coordinating Lead Arranger
(in such capacity, “Coordinating Lead Arranger”), and BTMU, SG Americas
Securities, LLC, ABN AMRO Capital USA, LLC, Industrial and Commercial Bank of
China Limited New York Branch, Intesa Sanpaolo, S.p.A., New York Branch, JP
Morgan Chase Bank, N.A., Mizuho Bank, Ltd., and Sumitomo Mitsui Banking
Corporation, as Joint Lead Arrangers and Joint Bookrunners, Morgan Stanley
Senior Funding, Inc., Bank of America, N.A., Credit Suisse AG, Cayman Islands
Branch, and HSBC Bank USA, National Association, as Mandated Lead Arrangers, and
Commonwealth Bank of Australia, as a Participant (in such capacity,
“Arrangers”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend certain credit facilities to Borrower
consisting of $2,560,000,000 aggregate principal amount of Term Loans
(consisting of $450,000,000 CCTP Tranche Commitment and a $2,110,000,000 SPLNG
Tranche Commitment), up to $125,000,000 aggregate principal amount of DSR
Commitments and up to $115,000,000 aggregate principal amount of Revolving
Commitments. The proceeds of the CCTP Term Loan and the SPLNG Term Loan will
each be used (a) to repay and redeem in whole the CCTP Existing Indebtedness and
the SPLNG Senior Notes, respectively, including all interest and premium in
connection therewith, and (b) to pay transaction fees, commissions and expenses
related to the foregoing and to the Financing Documents. The proceeds of the
Revolving Commitments will be used (i) to issue WC Letters of Credit for general
corporate purposes of the Borrower and its Subsidiaries, (ii) to pay fees,
make-whole payments and expenses related to the repayment and redemption of the
Existing Indebtedness and (iii) for general corporate purposes of Borrower and
its Subsidiaries, including, subject to the limitations and conditions set forth
herein, making Restricted Payments and, subject to Section 6.5 (Investments),
financing the development, construction or operation of any project owned by an
Unrestricted Subsidiary. The proceeds of the DSR Commitments will be used to
issue DSR Letters of Credit to fund the Debt Service Reserve Account;

WHEREAS, Borrower has agreed to secure all of its Obligations as Borrower by
granting to Collateral Agent, for the benefit of the Secured Parties, a first
priority Lien (subject to Permitted Liens) on substantially all of its personal,
real and mixed assets and property, including a pledge of all of the Equity
Interests of each of its Subsidiary Guarantors; and

WHEREAS, each of the Subsidiary Guarantors has agreed to (a) guarantee the
Obligations of Borrower and (b) secure its guarantee of such Obligations by
granting to



--------------------------------------------------------------------------------

Collateral Agent, for the benefit of the Secured Parties, a first priority Lien
(subject to Permitted Liens) on substantially all of its respective personal,
real and mixed assets and property, including (i) all intercompany debt of the
Subsidiary Guarantors, and (ii) a pledge of all of the Equity Interests of each
of its respective Subsidiaries;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Accounts” as defined in the Depositary Agreement.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Subsidiary
Guarantors in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or property or otherwise and whether payable
at or prior to the consummation of such Permitted Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any Person or business.

“Additional Equity Distributions” as defined in the SPL Common Terms Agreement.

“Additional Equity” as defined in the SPL Accounts Agreement.

“Additional Material Contract” means any contract, agreement, letter agreement
or other instrument to which a Credit Party becomes a party after the Closing
Date that:

(a) replaces or substitutes for an existing Material Contract;

(b) contains obligations and liabilities that are in excess of $25,000,000 over
its term (including after taking into account all amendments, amendments and
restatements, supplements, or waivers to any such contract, agreement, letter
agreement or other instrument) and is for a term that is greater than four
(4) years; or

(c) any contract or other arrangement to which Borrower or any of its Subsidiary
Guarantors is a party (other than the Financing Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBO Rate Loan, the rate per annum obtained
by dividing (i) (a) the rate

 

2



--------------------------------------------------------------------------------

per annum equal to the rate determined by Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays an average
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other Person which takes over the administration of that rate)
(such page currently being LIBOR01 page) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other Person which takes over the
administration of that rate) for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (c) in the event the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum equal to the offered
quotation rate to first class banks in the London interbank market by
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in immediately available funds comparable to the
principal amount of the applicable Loan of Administrative Agent, in its capacity
as a Lender, for which the Adjusted LIBO Rate is then being determined with
maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date, by (ii) an amount equal
to (a) one minus (b) the Applicable Reserve Requirement; provided, however, that
notwithstanding the foregoing, the Adjusted LIBO Rate with respect to any of the
Term Loans, the Revolving Loans or the DSR Loans shall at no time be less than
zero.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, claim (including any Environmental
Claims), proceeding, hearing (in each case, whether administrative, judicial or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Borrower or any of its Subsidiary Guarantors) at law or
in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the Knowledge of Borrower or any of its Subsidiary
Guarantors, threatened in writing against or affecting Borrower or any of its
Subsidiaries or any property of Borrower or any of its Subsidiary Guarantors.

“Affected Lender” as defined in Section 2.17(b) (Illegality or Impracticability
of LIBO Rate Loans).

“Affected Loans” as defined in Section 2.17(b) (Illegality or Impracticability
of LIBO Rate Loans).

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly Controls, or is under common Control with, or is Controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is Controlled by any such member or
trust. Notwithstanding the foregoing, the definition of “Affiliate” shall not
encompass (a) any individual solely by reason of his or her being a director,
officer, manager or employee of any Person and (b) any Agent or any Secured Debt
Holder.

 

3



--------------------------------------------------------------------------------

“Agent(s)” means each of (a) Administrative Agent (including in its capacity as
Controlling Agent under and as defined in the Intercreditor Agreement),
(b) Collateral Agent, (c) Arrangers, (d) the Depositary Bank and (e) any other
Person appointed under the Financing Documents to serve in an agent or similar
capacity.

“Agent Affiliates” as defined in Section 10.1(b) (Electric Communications).

“Aggregate Amounts Due” as defined in Section 2.18 (Ratable Sharing).

“Aggregate Payments” as defined in Section 7.2 (Contribution by Guarantors).

“Agreement” means this Credit and Guaranty Agreement, dated as of February 25,
2016, as it may be amended, restated, supplemented or otherwise modified from
time to time.

“Amortization Schedule” means the amortization schedule set forth in Schedule
2.11.

“Anchor Customer” means Total Gas & Power North America, Inc., Chevron U.S.A.,
Inc. and any replacements for Total Gas & Power North America, Inc. or Chevron
U.S.A. Inc., having (or having a guarantor with) a credit rating of not less
than Baa3 by Moody’s and at least BBB- by S&P and engaged in the international
Gas, petroleum or LNG business.

“Ancillary Document” means, with respect to each Additional Material Contract:

(a) each security agreement or instrument, if any, necessary to grant to the
Collateral Agent a first priority perfected Lien (subject to Permitted Liens) in
such Additional Material Contract;

(b) with respect to any Additional Material Contract to which an Affiliate of a
Credit Party is a counterparty, an opinion of counsel addressed to the
Collateral Agent from each party to such Additional Material Contract with
respect to the due authorization, execution and delivery of such document and
its validity and enforceability against such party and such other matters as the
Collateral Agent may reasonably request;

(c) with respect to any Additional Material Contract to which an Affiliate of a
Credit Party is a counterparty, a Consent and Agreement from each Affiliate
counterparty to such Additional Material Contract and any other Affiliate (if
any) guaranteeing or otherwise supporting such Affiliate’s obligations
thereunder;

(d) evidence of the authorization of the Credit Party to execute, deliver and
perform such Additional Material Contract; and

(e) a certificate of the Credit Party executed by an Authorized Officer of the
Credit Party, certifying that all Government Approvals then necessary for the
execution, delivery and performance of such Additional Material Contract have
been duly obtained, were validly issued and are in full force and effect.

 

4



--------------------------------------------------------------------------------

“Anti-Corruption Laws” as defined in Section 4.24 (Sanctioned Persons;
Anti-Corruption Laws; PATRIOT Act).

“Anti-Terrorism and Money Laundering Laws” means any of the following
(a) Section 1 of Executive Order 13224 of September 24, 2001, Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (Title 12, Part 595 of the US Code of Federal Regulations),
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the US Code of
Federal Regulations), (c) the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the US Code of Federal Regulations), (d) the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the US Code
of Federal Regulations), (e) the USA Patriot Act of 2001 (Pub. L. No. 107-56),
(f) the U.S. Money Laundering Control Act of 1986, (g) the Bank Secrecy Act, 31
U.S.C. sections 5301 et seq., (h) Laundering of Monetary Instruments, 18 U.S.C.
section 1956, (i) Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity, 18 U.S.C. section 1957, (j) the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations
(Title 31 Part 103 of the US Code of Federal Regulations), (k) any other similar
federal Government Rule having the force of law and relating to money
laundering, terrorist acts or acts of war, and (l) any regulations promulgated
under any of the foregoing.

“Applicable Margin” means (a) prior to the third anniversary of the Closing
Date, (i) with respect to Revolving Loans or DSR Loans that are LIBO Rate Loans
and Letter of Credit Fees, 2.25% per annum and with respect to Revolving Loans
or DSR Loans that are Base Rate Loans, 1.25% per annum and (ii) with respect to
Term Loans that are LIBO Rate Loans, 2.25% per annum and with respect to Term
Loans that are Base Rate Loans, 1.25% per annum, and (b) on and following the
third anniversary of the Closing Date, (i) with respect to Revolving Loans or
DSR Loans that are LIBO Rate Loans and Letter of Credit Fees, 2.75% per annum
and with respect to Revolving Loans or DSR Loans that are Base Rate Loans,
1.75% per annum and (ii) with respect to Term Loans that are LIBO Rate Loans,
2.75% per annum and with respect to Term Loans that are Base Rate Loans,
1.75% per annum.

“Applicable Reserve Requirement” means, at any time, for any LIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBO Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets which
include LIBO Rate Loans. A LIBO Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBO Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

5



--------------------------------------------------------------------------------

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Financing Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Banks by
means of electronic communications pursuant to Section 10.1(b) (Electronic
Communications).

“Arranger Fee Letter” means each fee letter, dated as of the date hereof,
between an Arranger and Borrower.

“Arrangers” as defined in the preamble hereto.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), Sale and
Leaseback Transaction, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition (including through the issuance or
sale of Equity Interests) to, or any exchange of property with, any Person
(other than among Borrower or any Subsidiary Guarantor), in one transaction or a
series of transactions, of all or any part of Borrower’s or any of its
Subsidiary Guarantors’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
Subsidiary Guarantors, other than (i) sales or other dispositions of assets that
are obsolete, worn-out, superfluous or no longer used or useful in a Credit
Party’s business in the ordinary course of the Credit Party’s business and that
could not reasonably be expected to result in a Material Adverse Effect,
(ii) sales or other dispositions of LNG, Gas or other commercial products or
inventory in accordance with the Material Contracts and/or as permitted under
the Financing Documents, (iii) sales, transfers or other dispositions of
Investments permitted pursuant to Section 6.5(a) (Investments), (iv) Restricted
Payments made in accordance with the Financing Documents, (v) sales of Services
in the ordinary course of business, (vi) transfers or novations of Permitted
Hedging Agreements in accordance with Section 2.14(c) (Termination of Permitted
Hedging Agreements in Connection with Any Prepayment), (vii) dispositions in
compliance with any applicable administrative, court or governmental order,
(viii) settlement, release, waiver or surrender of contract (other than any
Material Contract that is a terminal use agreement with an Anchor Customer),
tort or other claims in the ordinary course of business or a grant of any
Permitted Lien in accordance with Section 6.2 (Liens), or (ix) sales, leases or
licenses out of other assets for aggregate consideration of less than $5,000,000
in the aggregate during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b) (Register).

“Attributable Indebtedness” means, when used with respect to any Sale and
Leaseback Transaction permitted by Section 6.9 (Sale and Lease Backs), as at the
time of determination, the present value (discounted at a rate equivalent to
Borrower’s then-current weighted average cost of funds for borrowed money as at
the time of determination, compounded on a semi-annual basis) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction.

 

6



--------------------------------------------------------------------------------

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer or other named officer of such Person (or, in the case of a limited
partnership, of the general partner, acting on behalf of such limited
partnership); provided that the secretary or assistant secretary of such Person
shall have delivered an incumbency certificate to Administrative Agent as to the
authority of such Authorized Officer.

“Auto-Extension Letter of Credit” as defined in Section 2.3(b)(iii) (Procedures
for Issuance and Amendment of Letters of Credit; Auto-Extension Letters of
Credit).

“Auto-Reinstatement Letter of Credit” as defined in Section 2.3(b)(iv)
(Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit).

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code as now and hereafter
in effect, or any successor statute.

“Base Case Forecast” means a financial model forecasting the Revenues and
expenditures of the Borrower, CCTP, SPLNG and each other Credit Party for the
period from the Closing Date through the twenty-fifth anniversary of the Closing
Date.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (iii) the sum of (x) the Adjusted LIBO
Rate (after giving effect to any Adjusted LIBO Rate “floor”) that would be
payable on such day for a LIBO Rate Loan with a one-month interest period plus
(y) 1.00%. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“BG DFCD Deadline” as defined in the SPL Common Terms Agreement.

“BG FOB Sale and Purchase Agreement” as defined in the SPL Common Terms
Agreement.

 

7



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBO Rate
or any LIBO Rate Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“BTMU” as defined in the preamble hereto.

“Capex Base Allowance” means, for any fiscal year beginning with the fiscal year
starting January 1, 2016, (a) $20,000,000 (such amount, the “Capex Stated
Allowance”) minus any amount that was, during the prior fiscal year, a Capex
Pullback Amount plus (b) the amount of any Retained Excess Cash Flow then
available to the Credit Parties that has not been paid as a Restricted Payment
pursuant to Section 6.17 (Restricted Payments).

“Capex Carryover Amount” means, for any fiscal year, the amount by which the
Capex Limit for any preceding fiscal year exceeds Capital Expenditures made in
such immediately preceding Fiscal Year.

“Capex Limit” means, for any fiscal year, the Capex Base Allowance for such
fiscal year plus any Capex Carryover Amount for such fiscal year plus any Capex
Pullback Amount for such fiscal year.

“Capex Pullback Amount” means, for any fiscal year, the amount (not to exceed
$20,000,000) of the Capex Stated Allowance for the immediately succeeding fiscal
year which the Borrower allocates to Capital Expenditures in the current fiscal
year.

“Capex Stated Allowance” has the meaning specified in the definition of “Capex
Base Allowance.”

“Capital Expenditures” means, for any period, the aggregate of all expenditures
of Borrower and its Subsidiaries during such period determined on a consolidated
basis that, in accordance with GAAP, are or should be included in “purchase of
property and equipment” or similar items, or which should otherwise be
capitalized, reflected in the consolidated statement of cash flows of Borrower
and its Subsidiaries; provided that Capital Expenditures shall not include any
expenditures (i) for replacements and substitutions for fixed assets, capital
assets or equipment to the extent made with Net Insurance/Condemnation Proceeds
invested pursuant to Section 2.13(b) (Insurance Condemnation Proceeds) or with
Net Asset Sale Proceeds invested pursuant to Section 2.13(a) (Asset Sales) or
(ii) which constitute a Permitted Acquisition permitted under Section 6.6
(Fundamental Changes; Disposition of Assets; Acquisitions).

 

8



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means to pledge and deposit (as a first priority perfected
security interest) with or deliver to Administrative Agent, for the benefit of
Administrative Agent, applicable Issuing Bank and the Lenders, as collateral for
L/C Obligations, Cash or, if the applicable Issuing Bank benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to the Depositary Agreement. “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within three months
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within three months after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P or at least P 1 from Moody’s; (iii) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P 1
from Moody’s; (iv) certificates of deposit, Dollar-denominated time deposits,
overnight bank deposits or bankers’ acceptances maturing within one year after
such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator) and (b) has
Tier 1 capital (as defined in such regulations) of not less than $1,000,000,000;
and (v) any money market mutual fund that (a) complies with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 (or any successor rule)
under the Investment Company Act of 1940; (b) is rated either AAA by S&P and Aaa
by Moody’s or at least 95% of the assets of which constitute Cash Equivalents
described in clauses (i) through (iv) of this definition and/or Dollars; and
(c) has net assets of not less than $5,000,000,000.

“Cash Flow Available for Debt Service” means, for any applicable period, the
amount of all Revenues received by the Borrower and its Subsidiary Guarantors
during such period (with Revenue for the Borrower to include any cash
distributions actually received by Borrower or any Subsidiary Guarantor from
SPL), minus the amount of all Operating and Maintenance Expenses (as defined in
the Depositary Agreement) paid by the Borrower and its Subsidiary Guarantors
during such period.

“CCTP” means Cheniere Creole Trail Pipeline, L.P.

 

9



--------------------------------------------------------------------------------

“CCTP Credit Agreement” means the Credit Agreement, dated as of May 28, 2013,
among CCTP, the lenders party thereto from time to time, Morgan Stanley Senior
Funding, Inc., as Administrative Agent, and the Bank of New York Mellon, as
Depositary Bank.

“CCTP Existing Indebtedness” means Indebtedness and other obligations
outstanding under the CCTP Credit Agreement.

“CCTP Funding Date” means the date on which all of the conditions set forth in
Section 3.2 (CCTP Funding Date) have been satisfied (or waived in accordance
with the terms hereof).

“CCTP FTSA” means the Services Agreement, dated March 11, 2015, between SPL and
CCTP, together with the negotiated rate letter agreement, dated March 11, 2015,
between SPL and CCTP.

“CCTP MSA” means the Management Services Agreement, dated May 27, 2013, between
Cheniere LNG Terminals, LLC and CCTP.

“CCTP O&M Agreement” means the Amended and Restated Operation and Maintenance
Services Agreement, dated as of May 27, 2013, by and among CCTP, Cheniere Energy
Partners GP, LLC and Cheniere LNG O&M Services, LLC.

“CCTP Security” has the meaning given to such term in the Pledge and Security
Agreement.

“CCTP Term Loan” means the loan borrowed pursuant to the CCTP Tranche
Commitment.

“CCTP Tranche Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan, as set forth opposite the name of such Lender in the column
entitled “CCTP Tranche Commitment” in Appendix A-1 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof, and “CCTP Tranche Commitments” means such
commitments of all Lenders in the aggregate. The aggregate amount of the CCTP
Tranche Commitments as of the Closing Date is $450,000,000.

“Centrica DFCD Deadline” as defined in the SPL Common Terms Agreement.

“Centrica FOB Sale and Purchase Agreement” as defined in the SPL Common Terms
Agreement.

“Change in Law” as defined in Section 2.18(a) (Compensation For Increased Costs
and Taxes)

“Change of Control” means, the occurrence of any of the following: (a) Cheniere
Energy, Inc. shall cease to, directly or indirectly, own and control legally and
beneficially on a fully diluted basis more than 50% of the voting rights
associated with ownership of all outstanding Equity Interests of all classes of
Equity Interests of the general partner of Borrower, (b) Borrower shall cease to
hold, directly or indirectly, and control legally and beneficially on a

 

10



--------------------------------------------------------------------------------

fully diluted basis all of the economic and voting rights associated with
ownership of all outstanding Equity Interests of all classes of Equity Interests
of each of CCTP and SPLNG or (c) Borrower shall cease to hold, directly or
indirectly, and control legally and beneficially on a fully diluted basis more
than 50% of the economic and voting rights associated with ownership of all
outstanding Equity Interests of all classes of Equity Interests of SPL.

“Closing Date” means the date on which all the conditions set forth in
Section 3.1 (Closing Date) have been satisfied (or waived in accordance with the
terms of this Agreement).

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G 1.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Security Documents as security for the Obligations.

“Collateral Agent” means MUFG Union Bank, N.A. or any successor to it appointed
pursuant to the terms of the Collateral Agency Agreement.

“Collateral Agency Appointment Agreement” means the Collateral Agency
Appointment Agreement, dated as of the date hereof, by and among the Borrower,
each Subsidiary Guarantor, the Administrative Agent, the Collateral Agent and
each Additional Agent (as defined in the Intercreditor Agreement) party thereto
from time to time.

“Commitment” means any Revolving Commitment, Term Loan Commitment or DSR
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Commodity Hedge Agreement” means (i) any agreement (including each confirmation
entered into pursuant to any master agreement) providing for any swap, cap,
collar, put, call, floor, future, option, spot, forward, power purchase and sale
agreement (including, but not limited to, option and heat rate options), fuel
purchase and sale agreement, tolling agreement and capacity purchase agreement,
and (ii) except to the extent entered into for the purposes of satisfying the
requirements of the Projects and not for speculative purposes, any emissions
credit purchase or sale agreement, power transmission agreement, fuel
transmission agreement, fuel storage agreement, netting agreement or similar
agreement, in each case entered into in respect of any commodity, including any
energy management agreements having any such characteristics, and any agreement
providing for credit support for any of the foregoing, in all cases whether
settled financially or physically.

“Commodity Hedge Counterparty” means any Person (a) that is, as of the date of
the applicable Commodity Hedge Agreement, (i) a commercial bank, insurance
company or other similar financial institution or any Affiliate thereof, (ii) a
public utility and (iii) in the business of selling, marketing, purchasing or
distributing natural gas, ancillary services or other fuel.

 

11



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Consent and Agreement” means a consent and agreement with respect to a
Contractual Obligation of Borrower or any Subsidiary Guarantor, entered into by
and among Borrower or such Subsidiary Guarantor, the counterparty(ies) to such
Contractual Obligation and Collateral Agent, each of which shall be
substantially in the form of Exhibit M or in such other form as may be
reasonably acceptable to Administrative Agent.

“Construction Schedule” as defined in the SPL Common Terms Agreement.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2 (Contributions by
Guarantors).

“Control” (including, with its correlative meanings, “Controlled by” and “under
common Control with”) means possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise) and, in any event, any Person owning at least fifty percent
(50%) of the voting securities of another Person shall be deemed to Control that
Person.

“Control Agreements” means each control agreement to be executed and delivered
by Collateral Agent for the benefit of the Secured Parties, a securities
intermediary or depositary bank and the applicable Credit Party on or following
the Closing Date and each control agreement to be executed and delivered by
Collateral Agent, a securities intermediary or depositary bank and Borrower and
its applicable Subsidiaries pursuant to the terms of the Pledge and Security
Agreement with such modifications as Collateral Agent may reasonably request or
approve.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Cooperation Agreement” means the Amended and Restated Cooperation Agreement,
dated as of June 30, 2015, between SPL and SPLNG.

“Coordinating Lead Arranger” as defined in the preamble hereto.

“Corresponding Amount” as defined in Section 2.4(b) (Availability of Funds).

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.9 (Subsidiaries).

 

12



--------------------------------------------------------------------------------

“CQP Indenture Documents” means an indenture providing for the issuance of one
or more series of debt securities by the Borrower and all other documents,
instruments or agreements executed and delivered in connection therewith.

“CQP Indenture Obligations” means the obligations of the Borrower owed to the
noteholders under the CQP Indenture Documents, excluding, in each case, Excluded
Swap Obligations.

“CQP Indenture Trustee” means the trustee appointed from time to time pursuant
to the CQP Indenture Documents, as amended from time to time in accordance with
the terms of this Agreement.

“CQP LP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of Cheniere Energy Partners, L.P., dated as of August 9, 2012, by
and between Cheniere Energy Partners GP, LLC and the limited partners provided
therein.

“CQP MSA” means the letter agreement, dated August 9, 2012, by and between the
Borrower and Cheniere LNG Terminals, LLC (successor to Cheniere LNG Terminals,
Inc.) regarding Management and Administrative Services to be provided by
Cheniere LNG Terminals, LLC to the Borrower.

“Credit Agreement Secured Parties” means the Agents, the Issuing Banks, the
Lenders and the Lender Counterparties and shall include all former Agents,
Issuing Banks, Lenders and Lender Counterparties to the extent that any
Obligations owing to such Persons were incurred while such Persons were Agents,
Issuing Banks, Lenders or Lender Counterparties and such Obligations have not
been paid or satisfied in full.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means Borrower and each Subsidiary Guarantor.

“Creole Trail Pipeline” means the approximately 94 miles of 42-inch diameter
natural gas pipeline and other related facilities as described in the
application filed by CCTP pursuant to Section 7(c) of the NGA in FERC Docket
Nos. CP05-357-000, CP12-351-000, and CP13-553-000.

“Date Certain” as defined in the SPL Common Terms Agreement.

“Debt Service” means, for any period, the sum computed without duplication, of
the following: (a) all amounts payable by the Borrower in respect of principal
of indebtedness during such period in respect of Senior Secured Debt, plus
(b) interest on Senior Secured Debt (taking into account Permitted Hedging
Agreements) scheduled to become due and payable (or for purposes of the Debt
Service Coverage Ratio, accrued or paid) during such period, plus (c) any
indemnity payments due to any of the Secured Parties, plus (d) L/C Costs, plus
(e) all other commitment fees, agency fees, trustee fees or other fees payable
in connection with the indebtedness referred to in clause (a) above during such
period.

 

13



--------------------------------------------------------------------------------

“Debt Service Coverage Ratio” means on any applicable date of determination, as
of the end of each calendar quarter (subject to the proviso below), the ratio of
(a) Cash Flow Available for Debt Service for the preceding 12-month period to
(b) the aggregate amount required to service the Borrower’s Debt Service payable
for the preceding 12-month period other than (i) pursuant to voluntary
prepayments or mandatory prepayments, (ii) Debt Service due at maturity,
(iii) Revolving Loans, (iv) DSR Loans, (v) L/C Costs, and (vi) Hedging
Termination Values; provided that for any Debt Service Coverage Ratio
calculation performed after April 1, 2016 but prior to April 1, 2017, the
calculation will be based on the number of months elapsed since April 1, 2016.

“Debt Service Payment Account” as defined in the Depositary Agreement.

“Debt Service Reserve Account” has the meaning assigned to the term “Credit
Agreement Debt Service Reserve Account” in the Depositary Agreement.

“Debt Service Reserve Amount” means the amount that the Borrower is required to
have on deposit in the Debt Service Reserve Account pursuant to Section 5.14
(Debt Service Reserve Amount).

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable jurisdictions
from time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Rate” means interest at a rate per annum equal to the highest Adjusted
LIBO Rate applicable to the Loans then outstanding, plus two percent (2%).

“Defaulting Lender” means subject to Section 2.21(b) (Defaulting Lender Cure),
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies Administrative Agent and Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, applicable
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified
Borrower, Administrative Agent, applicable Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lenders’ obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by Administrative Agent, Borrower or the applicable Issuing Bank, to
confirm in writing to Administrative Agent, or such Issuing Bank, and Borrower
that it will comply with its

 

14



--------------------------------------------------------------------------------

prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent, the applicable Issuing Bank and
Borrower), (d) Administrative Agent has received notification that such Lender
has, or has a direct or indirect parent company that is (x) insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors or (y) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (e) has
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Depositary Agreement” means the Depositary Agreement, dated as of the date
hereof, by and among Borrower, the Subsidiary Guarantors, the Collateral Agent,
and the Depositary Bank.

“Depositary Bank” as defined in the Depositary Agreement.

“Derivative Counterparties” as defined in Section 10.23 (No Fiduciary Duty).

“Derivatives” as defined in Section 10.23 (No Fiduciary Duty).

“Discharge of Obligations” shall mean:

(a) payment in full in cash of (i) the outstanding principal amount of Loans
under this Agreement, (ii) Unreimbursed Amounts and (iii) interest accrued and
owing at or prior to the time such amounts are paid (including interest and fees
accruing (or which would, absent the commencement of any case or proceeding
under any Debtor Relief Laws of the Borrower, accrue) on or after the
commencement of any case or proceeding under any Debtor Relief Laws of the
Borrower, whether or not such interest would be allowed in such case or
proceeding), on all Indebtedness outstanding under this Agreement and the other
Financing Documents;

(b) (i) the termination or expiration of all Commitments, if any, to extend
credit (including the issuance of any Letter of Credit) that would constitute
Obligations, and (ii) the termination or expiration of all Permitted Hedging
Agreements, or the entering into arrangements reasonably satisfactory to the
applicable Lender Counterparty party thereto which provide for the effective
termination of such Permitted Hedging Agreements;

 

15



--------------------------------------------------------------------------------

(c) cancellation, termination or cash collateralization (including pursuant to a
letter of credit issued by a financial institution for the benefit of each
Issuing Bank satisfactory to such Issuing Bank in its sole discretion) at 103%
of the aggregate maximum amount available to be drawn (in a manner reasonably
satisfactory to the Administrative Agent, and the applicable Issuing Bank and to
the extent not already funded in such amount) under all Letters of Credit issued
and outstanding under the Financing Documents; and

(d) payment in full in cash of all other Obligations that are then due and
payable or otherwise accrued and owing at or prior to the time such amounts are
paid, including all obligations outstanding under the Permitted Hedging
Agreements and this Credit Agreement which constitute Obligations.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Final Maturity Date, except, in the
case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all Obligations, the cancellation or expiration (without any pending
drawings) of all Letters of Credit and the termination of the Commitments.

“Distribution Account” as defined in the Depositary Agreement.

“DOE/FE” means the United States Department of Energy Office of Fossil Energy or
any successor thereto having jurisdiction over the importation of LNG to and the
exportation of LNG from the SPLNG Terminal or SPL Project.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“DSR Availability Period” means the period from the CCTP Funding Date to but
excluding the DSR Commitment Termination Date.

“DSR Commitment” means the commitment of each DSR Issuing Bank to issue DSR
Letters of Credit hereunder and “DSR Commitments” means such commitments of all
DSR Issuing Banks in the aggregate. The Dollar amount of each DSR Issuing Bank’s
DSR Commitment is set forth on Appendix A-2 or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the DSR Commitments as of the Closing
Date is $125,000,000.

“DSR Commitment Termination Date” means the earliest to occur of (i) December 7,
2016 if the Term Loans are not made on or before that date; (ii) Final Maturity
Date; (iii) the date the DSR Commitments are permanently reduced to zero
pursuant to Section 2.13(b) (Voluntary Commitment Reductions) or 2.14 (Mandatory
Prepayments; Commitment Termination); (iv) the repayment in full of all Term
Loans; and (v) the date of the termination of the DSR Commitments pursuant to
Section 8.1 (Events of Default).

 

16



--------------------------------------------------------------------------------

“DSR Exposure” means, with respect to any DSR Issuing Bank as of any date of
determination, (i) prior to the termination of the DSR Commitments, that DSR
Issuing Bank’s DSR Commitment; and (ii) after the termination of the DSR
Commitments, the sum of the aggregate L/C Obligations in respect of all DSR
Letters of Credit issued by that DSR Issuing Bank and the aggregate amount of
all DSR Loans made by such DSR Issuing Bank that have not been repaid at such
time.

“DSR Issuing Bank” means with respect to any DSR Letter of Credit, as of the
Closing Date, BTMU (together with its permitted successors and assigns in such
capacity), and any Person who agrees to become a DSR Issuing Bank in accordance
with Section 2.3(l) (Resignation as Issuing Bank), Section 2.3(m) (Replacement
of Issuing Bank) or Section 10.6(c)(iii) (DSR Issuing Bank Assignments), as
applicable, together with its permitted successors and assigns in such capacity.

“DSR Letter of Credit” means any letter of credit issued hereunder pursuant to
Section 2.3(a)(i)(A) (Letter of Credit Commitment), which letter of credit will
be substantially in the form attached hereto as Exhibit L or otherwise in form
and substance reasonably acceptable to the Administrative Agent and the
Borrower. A DSR Letter of Credit shall be a standby letter of credit.

“DSR Loan” means a Loan made by a Lender to Borrower pursuant to Section 2.3(c)
(Revolving Commitments).

“DSR Loan Note” means a promissory note in the form of Exhibit B-3, as it may be
amended, restated, supplemented or otherwise modified from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Arranger, an affiliate of any Lender or Arranger or a Related Fund
(any two or more Related Funds being treated as a single Eligible Assignee for
all purposes hereof), or (ii) a commercial bank, financial institution,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
no Defaulting Lender, Credit Party or Affiliate of a Credit Party shall be an
Eligible Assignee.

 

17



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was within the six-year period immediately
preceding the date hereof, sponsored, maintained or contributed to by, or
required to be contributed by, Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates.

“Environmental Claim” means any notice of noncompliance or violation,
investigation, claim, administrative, regulatory, or judicial action, suit,
judgment, written demand with respect to or arising in connection with any
Credit Party or either Project, by any other Person alleging or asserting
liability under any Environmental Law, including for investigatory costs, costs
of response, removal, remediation or cleanup, governmental response costs,
attorneys’ fees, damages to the environment, natural resources, fines, or
penalties arising out of, based on or resulting from (a) the presence, use, or
Release into the environment of any Hazardous Substances or (b) any fact,
circumstance, condition, or occurrence forming the basis of any violation, or
alleged violation, of any Environmental Laws or Government Approvals issued
pursuant to Environmental Law applicable to the Projects.

“Environmental Laws” means any applicable laws, statutes, regulations, rules,
ordinances, orders. decrees, rulings, judgments, writs, decisions, injunctions,
or binding directives of a Governmental Authority having jurisdiction over or
imposing legal requirements on any Credit Party or either Project relating to
human health, safety, natural resources, plant and animal species, cultural and
archaeological resources, or the use or Release into the environment of any
Hazardous Substances, including, but not limited to, the Clean Air Act (42
U.S.C. §7401 et seq.), the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”) (42 U.S.C.§9601 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §1251 et seq.), the Resource Conservation and
Recovery Act of 1976 (“RCRA”) (42 U.S.C. §6901 et seq.), the Safe Drinking Water
Act (42 U.S.C. §300f et seq.), the Toxic Substances Control Act (15 U.S.C. §2601
et seq.), Section 10 of the Rivers and Harbors Act of 1899 (33 U.S.C. § 403),
the Endangered Species Act (16 U.S.C. §1531 et seq.), the Bald and Golden Eagle
Protection Act (16 U.S.C. §668 et seq.), the Migratory Bird Treaty Act (16
U.S.C. §703 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321 et
seq.), the National Historic Preservation Act (16 U.S.C. § 468-468d), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 11001 et seq.),
the Pollution Prevention Act (42 U.S.C. § 13101 et seq.), the Oil Pollution Act
(42 U.S.C. 11001 et seq.), the Louisiana Solid Waste Management and Resource
Recovery Law (La. R.S. 30:2151 et seq.), the Louisiana Hazardous Waste Control
Law (La. R.S. 30:2171 et seq.), the Louisiana Inactive and Abandoned Hazardous
Waste Site Law (La. R.S. 30:2221 et seq.), the Louisiana Hazardous Substance
Remedial Act (La. R.S. 30:2271 et seq.), and the regulations promulgated
pursuant to any of the foregoing and similar federal, state and local statutes,
all as may be amended from time to time.

“EPC Contract” as defined in the SPL Common Terms Agreement.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

18



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to PBGC has been
waived by regulation in effect on the date hereof under subclause .23, .27, .28
or .31 of such regulation); (ii) the failure to meet the minimum funding
standard of Sections 412 and 430 of the Internal Revenue Code and Sections 302
and 303 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code and Section 302(c)
of ERISA) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (ix) receipt from the IRS of notice
of the failure of any Pension Plan of Borrower or any of its Subsidiaries (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of

 

19



--------------------------------------------------------------------------------

the Internal Revenue Code, or the failure of any trust forming part of any such
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; or (x) the imposition of a lien pursuant to
Section 430(k) of the Internal Revenue Code or Section 303(k) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Abandonment” means any of the following shall have occurred:

(a) the abandonment, suspension or cessation of all or substantially all of the
activities related to any Project for a period in excess of sixty
(60) consecutive days (other than as a result of force majeure so long as CCTP
or SPLNG, as applicable, is diligently attempting to restart the Project);

(b) a formal, public announcement by the Borrower, CCTP or SPLNG, as applicable,
of a decision to abandon or indefinitely defer or suspend a Project for any
reason; or

(c) the Borrower, CCTP or SPLNG, as applicable, shall make any filing with FERC
giving notice of the intent or requesting authority to abandon a Project for any
reason.

“Event of Default” means each of the conditions or events set forth in
Section 8.1 (Events of Default).

“Event of Loss” means any event that causes any Project, or any portion thereof
to be damaged, destroyed or rendered unfit for normal use for any reason
whatsoever and, in each case, shall include an Event of Taking.

“Event of Taking” means any taking, seizure, confiscation, requisition,
expropriation, exercise of rights of eminent domain, public improvement, inverse
condemnation, condemnation or similar action of or proceeding by any
Governmental Authority relating to all or any part of the Project, any Equity
Interests in the Subsidiary Guarantors or any other part of the Collateral.

“Event of Total Loss” means, in relation to any Project, any of the following:
(a) the complete destruction of such Project, (b) the destruction of such
Project such that there remains no substantial remnant thereof which a prudent
owner, uninsured, desiring to restore such Project to its original condition
would utilize as the basis of such restoration, (c) the destruction of such
affected Property irretrievably beyond repair or (d) the destruction of such
Project such that the insured may claim the whole amount of any insurance policy
covering such Project upon abandoning such Project to the insurance underwriters
therefor.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Assets” means “Excluded Assets” as defined in the Pledge and Security
Agreement.

 

20



--------------------------------------------------------------------------------

“Excluded Insurance/Condemnation Proceeds” means Net Insurance/Condemnation
Proceeds (i) in an aggregate amount from the Closing Date through the applicable
date of determination less than or equal to $150,000,000 or (ii) less than or
equal to $75,000,000 individually.

“Excluded Subsidiary” means: (a) SPL; (b) until the CCTP Funding Date, (i) CCTP,
(ii) Cheniere Energy Investments, LLC and (iii) Cheniere Pipeline GP Interests,
LLC; (c) until the SPLNG Funding Date, (i) SPLNG, (ii) Sabine Pass LNG-LP, LLC,
(iii) Sabine Pass LNG-GP, LLC and (iv) Sabine Pass Tug Services, LLC; and
(d) each Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor,
(x) as it relates to all or a portion of the Guaranty of such Subsidiary
Guarantor, any Swap Obligation if, and to the extent that, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Subsidiary Guarantor
becomes effective with respect to such Swap Obligation or (y) as it relates to
all or a portion of the grant by such Subsidiary Guarantor of a security
interest, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the security interest of
such Subsidiary Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Tax imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed by the
jurisdiction (or political subdivision thereof) in which such Recipient is
organized or in which such Recipient’s applicable principal office (and/or, in
the case of a Lender, its applicable lending office) is located or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.22) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.19, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) any amount of Tax arising solely because of the failure of a
Recipient to comply with Section 2.19(c) (Status of Lenders), and (d) any Taxes
imposed under FATCA.

 

21



--------------------------------------------------------------------------------

“Existing Indebtedness” means (i) the CCTP Existing Indebtedness and (ii) the
SPLNG Senior Notes.

“Fair Labor Standards Act” means the Fair Labor Standards Act of 1938.

“Fair Share” as defined in Section 7.2 (Contribution by Guarantors).

“Fair Share Contribution Amount” as defined in Section 7.2 (Contribution by
Guarantors).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement between a non-U.S. jurisdiction and the
United States of America with respect to the foregoing and any law, regulation
or practice adopted pursuant to any such intergovernmental agreement.

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

“Fee Letters” means collectively (a) the fee letter, dated as of the date
hereof, between Administrative Agent and Borrower, (b) the fee letter, dated as
of the date hereof, between Collateral Agent and Borrower (c) the fee letter,
dated as the date hereof, between the Depositary Bank and Borrower and (d) each
Arranger Fee Letter.

“FERC” means the Federal Energy Regulatory Commission.

“Final Maturity Date” means the earlier of (a) the fourth anniversary of the
Closing Date and (b) the date all Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer of the general partner of the Borrower that
such financial statements fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiary Guarantors as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Financing Document” means any of this Agreement, the Notes, if any, the
Security Documents, any Issuer Documents, the Permitted Hedging Agreements, the
Fee Letters, the Intercreditor Agreement and all other documents, certificates,
instruments or agreements executed and delivered by or on behalf of a Credit
Party for the benefit of any Agent, any Issuing Bank or any Lender in connection
herewith on or after the date hereof.

 

22



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiary Guarantors
ending on December 31st of each calendar year.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency as
being in a Flood Zone.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Funding Date” means the CCTP Funding Date and/or the SPLNG Funding Date, as the
context requires.

“Funding Date Certificate” means a Funding Date Certificate substantially in the
form of Exhibit G-2.

“Funding Guarantors” as defined in Section 7.2 (Contribution by Guarantors).

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“Funds Flow Memorandum” means a funds flow memorandum to be dated on the Closing
Date and/or applicable Funding Date and delivered by Borrower to the Depositary
Bank, Administrative Agent, Collateral Agent and the Issuing Banks in connection
with the application of Loan proceeds on such Funding Date, which funds flow
memorandum shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Banks.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession.

“GAIL DFCD Deadline” as defined in the SPL Common Terms Agreement.

 

23



--------------------------------------------------------------------------------

“GAIL FOB Sale and Purchase Agreement” as defined in the SPL Common Terms
Agreement.

“Gas” means any hydrocarbon or mixture of hydrocarbons consisting predominantly
of methane which is in a gaseous state.

“GN DFCD Deadline” as defined in the SPL Common Terms Agreement.

“GN FOB Sale and Purchase Agreement” as defined in the SPL Common Terms
Agreement.

“Governmental Authority” means any foreign, federal, state, regional, tribal or
local government or political subdivision thereof or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and having jurisdiction over the
Person or matters in question.

“Government Approval” means (a) any authorization, consent, approval, license,
lease, ruling, permit, tariff, rate, certification, waiver, exemption, filing,
variance, order, judgment, or decree of, by, from or with, (b) any required
notice to, (c) any declaration of or with or (d) any registration by or with,
any Governmental Authority.

“Government Rule” means any statute, law, regulation, ordinance, rule, judgment,
order, decree, directive, requirement of, or other governmental restriction or
any similar binding form of decision of or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority, including all common law, which is applicable to any Person, whether
now or hereafter in effect.

“Grantor” means a “Grantor” as defined in the Pledge and Security Agreement.

“Ground Lease” as defined in the Mortgage.

“Guaranteed Obligations” as defined in Section 7.1 (Guaranty of the
Obligations).

“Guaranteed Substantial Completion Dates” as defined in the SPL Common Terms
Agreement.

“Guaranty” means the guaranty of each Subsidiary Guarantor set forth in
Section 7 (Guaranty).

“Hazardous Substances” means any hazardous substances, pollutants, contaminants,
wastes, or materials (including petroleum (including crude oil or any fraction
thereof), petroleum wastes, radioactive material, hazardous wastes, toxic
substances, urea formaldehyde insulation, lead-based paint, radon gas, or
asbestos or any materials containing asbestos) designated, regulated, or defined
under or with respect to which any requirement or liability may be imposed
pursuant to any Environmental Law.

 

24



--------------------------------------------------------------------------------

“Hedging Termination Value” means, in respect of any Permitted Hedging
Agreement, after taking into account the effect of any legally enforceable
netting agreement to which the Borrower is a party relating to such Permitted
Hedging Agreement, for any date on or after the date such Permitted Hedging
Agreement has been closed out and termination value determined in accordance
therewith, such termination value.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Honor Date” as defined in Section 2.3(c)(i) (Drawings and Reimbursements).

“Impairment” means, with respect to any Material Contract or any Government
Approval:

(a) the rescission, revocation, staying, withdrawal, early termination,
cancellation, repeal or invalidity thereof or otherwise ceasing to be in full
force and effect;

(b) the suspension or injunction thereof; or

(c) the inability to satisfy in a timely manner stated conditions to
effectiveness or amendment, modification or supplementation (other than, in the
case of a Material Contract, any such amendment, modification or supplementation
effected in accordance with Section 6.12 (Modification of Contractual
Obligations)) thereof in whole or in part. The verb “Impair” shall have a
correlative meaning.

“Increased Cost Lender” as defined in Section 2.22 (Removal or Replacement of a
Lender).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property (including any
earn-out obligations) or services (excluding current accounts payable incurred
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all direct or indirect guarantees by such Person of Indebtedness of others,
(g) all capital lease obligations of such Person, (h) all reimbursement
obligations of such Person as an account party in respect of payments under
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) Disqualified
Equity Interests, and (k) all obligations of such Person in respect of any
exchange traded or over the counter derivative transaction, including under any
Interest Rate Agreement, in each case, whether entered into for hedging or
speculative purposes or otherwise.

 

25



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, preparation, study, sampling,
monitoring, maintenance, testing, abatement, cleanup, removal, remediation or
other response action required pursuant to Environmental Law to remove,
remediate, clean up or abate any Hazardous Substance), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with or as a result
of any action, claim, litigation, proceeding, investigation or hearing commenced
or threatened by any Person, whether or not brought by the Credit Parties, their
respective equity holders or creditors or an Indemnitee, against any Person, and
whether or not any such Indemnitee shall be otherwise designated as a party or a
potential party thereto, and without regard to the exclusive or contributory
negligence of such Indemnitee, and any fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect, special or consequential
and whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, including shareholders, partners, members or other equity
holders of the Credit Parties (or their respective Affiliates), in any manner
relating to or arising out of (i) this Agreement or the other Financing
Documents or Letters of Credit or the transactions contemplated hereby or
thereby or any matter referred to herein and therein (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Financing Documents or Letters of Credit, or any enforcement
of any of the Financing Documents (including any sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the
Guaranty)); or (ii) any Environmental Claim relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership
or practice of Borrower or any of its Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Financing Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Indemnitee” as defined in Section 10.3 (Indemnity).

“Independent Engineer” means Lummus Consultants International, Inc. and any
replacement thereof appointed by the Requisite Lenders and, if no Event of
Default shall then be continuing, after consultation with the Borrower.

“Information” as defined in Section 4.24 (Disclosure).

“Initial Quarterly Principal Payment Date” means the date that is the first
March 31, June 30, September 30 or December 31 to occur following the third
anniversary of the Closing Date.

 

26



--------------------------------------------------------------------------------

“Insurance Advisor” means Aon Risk Consultants, Inc. and any replacement thereof
appointed by the Requisite Lenders and, if no Event of Default shall then be
occurring, after consultation with the Borrower.

“Installment” as defined in Section 2.11 (Scheduled Payments).

“Intellectual Property” means “Intellectual Property” as defined in the Pledge
and Security Agreement.

“Intellectual Property Security Agreements” means “Intellectual Property
Security Agreements” as defined in the Pledge and Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
K evidencing Indebtedness owed among the Credit Parties and their Subsidiaries.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Collateral Agent and the Secured Debtholder Group
Representatives (as defined in the Intercreditor Agreement) party thereto from
time to time.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of each March, June, September and December of each
year, commencing on the first such date to occur after the first Funding Date
and the Final Maturity Date; and (ii) any Loan that is a LIBO Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, in the case
of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a LIBO Rate Loan, an interest period
of one, two, three or six months or, if agreed to by all relevant Lenders,
twelve months, as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c), (d) and (e), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Term
Loans shall extend beyond the Final Maturity Date; (d) no Interest Period with
respect to any portion of the Revolving Loans shall extend beyond the Revolving
Commitment Termination Date; and (e) no Interest Period with respect to any
portion of the DSR Loans shall extend beyond the DSR Commitment Termination
Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement.

 

27



--------------------------------------------------------------------------------

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiary Guarantors of, or of a beneficial interest in,
any of the Securities of any other Person (other than a Subsidiary Guarantor);
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary Guarantor of Borrower from any Person
(other than Borrower or any Subsidiary Guarantor), of any Equity Interests of
such Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by Borrower or any of its Subsidiary Guarantors to any other
Person (other than Borrower or any Subsidiary Guarantor), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (iv) all investments consisting of any exchange traded or over
the counter derivative transaction, including any Interest Rate Agreement,
whether entered into for hedging or speculative purposes or otherwise. The
amount of any Investment of the type described in clauses (i), (ii) and
(iii) shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment.

“IRS” means the U.S. Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuer Documents” means with respect to any Letter of Credit, any Issuance
Notice, any Letter of Credit application required by the applicable Issuing Bank
to be completed and any other document, agreement and instrument entered into by
any Issuing Bank and Borrower or in favor of the Issuing Bank and relating to
such Letter of Credit.

“Issuing Bank” means each DSR Issuing Bank and each WC Issuing Bank.
Notwithstanding anything herein to the contrary, at no point will any Issuing
Bank be expected to issue a commercial letter of credit or direct pay Letters of
Credit (i.e., Letters of Credit that at the time of issuance thereof Borrower
expects will be drawn upon in the ordinary course). Any reference to “Issuing
Bank” herein shall be to the applicable Issuing Bank, as appropriate.

“Joint Bookrunners” means the Arrangers, in their capacity as joint lead
arrangers and joint bookrunners.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

28



--------------------------------------------------------------------------------

“Knowledge” means, with respect to any of the Credit Parties, the actual
knowledge of any Person holding any of the positions (or successor position to
any such position) set forth in Schedule I; provided that each such Person shall
be deemed to have knowledge of all events, conditions and circumstances
described in any notice delivered to the Borrower pursuant to the terms of this
Agreement or any other Financing Document.

“KoGas DFCD Deadline” as defined in the SPL Common Terms Agreement.

“KoGas FOB Sale and Purchase Agreement” as defined in the SPL Common Terms
Agreement.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to Collateral Agent in its reasonable discretion.

“L/C Cash Collateral Account” as defined in the Depositary Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Costs” means (a) fees, expenses and interest associated with the issuance
of Letters of Credit and (b) any reimbursement by a Borrower of amounts paid
under a Letter of Credit for expenditures that if paid by a Credit Party
directly would have constituted operation and maintenance expenses.

“L/C Obligations” means, as at any date of determination, (a) in the case of DSR
Letters of Credit, the aggregate maximum amount available to be drawn under all
outstanding DSR Letters of Credit plus the aggregate of all Unreimbursed Amounts
not refinanced by a DSR Loan and (b) in the case of WC Letters of Credit, the
aggregate maximum amount available to be drawn under all outstanding WC Letters
of Credit plus the aggregate of all Unreimbursed Amounts not refinanced by a
Revolving Loan. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.4 (Letter of Credit Agreement). For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Overnight Rate” means for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the applicable Issuing
Bank in accordance with banking industry rules on interbank compensation.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

 

29



--------------------------------------------------------------------------------

“Lender” means each bank, financial institution or institutional lender listed
on the signature pages hereto as a Lender, and any other Person that becomes a
party hereto pursuant to an Assignment Agreement.

“Lender Counterparty” means each Lender, each Agent, each Arranger and each of
their respective Affiliates counterparty to a Permitted Hedging Agreement
(including any Person who was an Agent or a Lender or an Affiliate thereof as of
the SPLNG Funding Date or as of the date on which such Person became a
counterparty to a Permitted Hedging Agreement but subsequently ceases to be an
Agent or a Lender or an Affiliate thereof, as the case may be); provided, at the
time of entering into a Permitted Hedging Agreements, no Lender Counterparty
shall be a Defaulting Lender.

“Lessor” as defined in the Mortgage.

“Letter of Credit” means any DSR Letter of Credit or WC Letter of Credit, as
applicable.

“Letter of Credit Expiration Date” means (a) in the case of the DSR Commitment,
the day that is five Business Days prior to the DSR Commitment Termination Date
and (b) in the case of the Revolving Commitments, the day that is five Business
Days prior to the Revolving Commitment Termination Date.

“Letter of Credit Fee” as defined in Section 2.3(h) (Letter of Credit Fees).

“Letter of Credit Fees Default Rate” as defined in Section 2.9 (Default
Interest).

“Letter of Credit Issuance Commitment” means an Issuing Bank’s DSR Commitment
less any outstanding DSR Loans made by such Issuing Bank and/or Revolving
Commitment less any outstanding Revolving Loans made by such Issuing Bank, as
the case may be.

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Adjusted LIBO Rate.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.

“LNG” means Gas in a liquid state at or below its boiling point at a pressure of
approximately one atmosphere.

“Loan” means a Term Loan, a Revolving Loan or a DSR Loan.

“Local Distribution Account” as defined in the Depositary Agreement.

“Margin Stock” as defined in Regulation U.

 

30



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse change in or effect on:

(a) the Borrower’s or any Subsidiary Guarantor’s ability to perform and comply
with its material obligations under each Material Contract then in effect and to
which it is a party;

(b) the Borrower’s and the Subsidiary Guarantors’ ability, taken as a whole, to
perform their material obligations under the Financing Documents;

(c) the Borrower’s ability to pay its Senior Secured Debt when due;

(d) the security interests created by or under the relevant Security Documents,
taken as a whole in respect of the Borrower or the Subsidiary Guarantors, as
relevant including the material impairment of the rights of or benefits or
remedies, taken as a whole, available to the Secured Parties; or

(e) the Borrower’s or any Subsidiary Guarantor’s financial condition and results
of operation, when measured on a consolidated basis for the Credit Parties.

“Material Contract” means:

(a) CQP MSA;

(b) CCTP MSA;

(c) CCTP O&M Agreement;

(d) CCTP FTSA;

(e) Cooperation Agreement;

(f) any terminal use agreement signed with an Anchor Customer (and any guarantee
thereof);

(g) SPL TUA;

(h) SPLNG O&M Agreement;

(i) SPLNG Management Services Agreement;

(j) the SPLNG Omnibus Agreements;

(k) the SPLNG Lease Agreements;

(l) any Additional Material Contract;

(m) each guarantee or credit support related to any of the foregoing; and

 

31



--------------------------------------------------------------------------------

(n) any replacement of any of the items specified in clauses (a) through (l) of
the foregoing.

“Material Project Parties” means each party to a Material Contract (other than
the Credit Parties) and each guarantor or provider of security or credit support
in respect thereof.

“Material Real Estate Asset” means any Real Estate Asset in which any Credit
Party holds an interest (fee, leasehold or otherwise), such interest having a
fair market value in excess of $10,000,000.

“Mechanics’ Liens” means carriers’, warehousemen’s, laborers’, mechanics’,
workmen’s, materialmen’s, repairmen’s, construction or other like statutory
Liens.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash an amount equal to 103% of the outstanding L/C
Obligations of the applicable Issuing Bank with respect to Letters of Credit
issued and outstanding at such time, and (ii) otherwise, an amount determined by
Administrative Agent and the applicable Issuing Bank, as applicable, in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage substantially in the form of Exhibit J or such other
form agreed to by Collateral Agent and Borrower, as it may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is, or was within the six-year period immediately preceding the
date hereof, contributed to by, or required to be contributed by, Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Asset Sale Proceeds” means, an amount equal to, with respect to any Asset
Sale: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiary Guarantors
from such Asset Sale, minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale, including (a) income or gains taxes payable by
the seller as a result of any gain recognized in connection with such Asset
Sale, (b) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, (c) any transfer or
similar taxes payable by the seller and (d) a reasonable reserve for any
post-closing adjustments and indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Borrower or any of its
Subsidiaries in connection with such Asset Sale; provided that upon release of
any such reserve, the amount released shall be considered Net Asset Sale
Proceeds; provided further that Net Asset Sale Proceeds shall not include any
proceeds received

 

32



--------------------------------------------------------------------------------

in connection with the direct or indirect sale of any Equity Interests in SPL by
the Borrower or any Subsidiary Guarantor to any non-Affiliate to the extent that
such sale is made to such non-Affiliate in connection with any new LNG sale and
purchase agreement between SPL and such non-Affiliate (or its Affiliate).

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty or property insurance policy in respect of a covered loss
thereunder or (b) as a result of the taking of any assets or property of
Borrower or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation, expropriation or otherwise, or pursuant to a sale
of any such assets or property to a purchaser with such power under threat of
such a taking, minus (ii) (a) any actual and reasonable costs incurred by
Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets or property as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.

“NGA” means the Natural Gas Act of 1938 and the regulations promulgated
thereunder.

“Non-Consenting Lender” as defined in Section 2.22 (Removal or Replacement of
Lender).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” as defined in Section 2.3(b)(iii) (Procedures for
Issuance and Amendments of Letters of Credit; Auto-Extension Letters of Credit).

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.

“Non-Recourse Indebtedness” means Indebtedness:

(1) as to which neither Borrower nor any of its Subsidiaries (a) provides credit
support of any kind (including any undertaking, agreement or instrument that
would constitute Indebtedness), (b) is directly or indirectly liable as a
guarantor or otherwise, or (c) constitutes the lender;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against a Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
of Borrower or any of its Subsidiaries to declare a default on such other
Indebtedness or cause the payment of the Indebtedness to be accelerated or
payable prior to its stated maturity; and

(3) as to which the lenders of such Indebtedness have been notified in writing
that they will not have any recourse to the stock or assets of Borrower or any
of its Subsidiaries.

 

33



--------------------------------------------------------------------------------

“Non-Recourse Parties” as defined in Section 10.25 (Limited Recourse).

“Non-Reinstatement Deadline” as defined in Section 2.3(b)(iv) (Procedures for
Issuance and Amendments of Letters of Credit; Auto-Extension Letters of Credit).

“Note” means a Term Loan Note, a Revolving Loan Note or a DSR Loan Note.

“Notice” means a Funding Notice, Issuance Notice, or a Conversion/ Continuation
Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them, Lender Counterparties, under any Financing
Document, whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such Credit Party, would have
accrued on any Obligation, whether or not a claim is allowed against such Credit
Party for such interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under Letters of Credit, payments for early termination of
Permitted Hedging Agreements, fees, expenses, indemnification or otherwise,
excluding, in each case, Excluded Swap Obligations.

“Obligee Guarantor” as defined in Section 7.7 (Subordination of Other
Obligations).

“Operating Account” as defined in the Depositary Agreement.

“Operating Budget” means the current operating budget for CCTP or SPLNG, as
applicable, delivered pursuant to Section 5.1(o) (Operating Budget).

“Operation and Maintenance Expenses” as defined in the Depositary Agreement.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its certificate of formation, as
amended, and its operating agreement or limited liability company agreement, as
amended. In the event any term or condition of this Agreement or any other
Financing Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official including an official of a
non-United States government, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official in such official’s relevant jurisdiction.

“Other Applicable Indebtedness” as defined in Section 2.14(b) (Application of
Mandatory Prepayments by Type of Loans).

“Other Connection Taxes” means, with respect to a Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,

 

34



--------------------------------------------------------------------------------

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Financing Document, or sold or assigned
an interest in any Loan or Financing Document).

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary Taxes or any other similar Taxes arising from
any payment made hereunder or receipt thereof, or from the execution, delivery,
enforcement, performance or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Financing Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22 (Removal or Replacement of a Lender).

“Outstanding Amount” means (i) with respect to Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date;
(ii) with respect to any L/C Obligations relating to DSR Commitments on any
date, the amount of the aggregate outstanding amount of such L/C Obligations
relating to DSR Commitments on such date after giving effect to any L/C Credit
Extension relating to DSR Letters of Credit occurring on such date and any other
changes in the aggregate amount of the L/C Obligations relating to DSR
Commitments as of such date, including as a result of any reimbursements by
Borrower of Unreimbursed Amounts relating to DSR Letters of Credit; and
(iii) with respect to any L/C Obligations relating to Revolving Commitments on
any date, the amount of the aggregate outstanding amount of such L/C Obligations
relating to Revolving Commitments on such date after giving effect to any L/C
Credit Extension relating to WC Letters of Credit occurring on such date and any
other changes in the aggregate amount of the L/C Obligations relating to
Revolving Commitments as of such date, including as a result of any
reimbursements by Borrower of Unreimbursed Amounts relating to WC Letters of
Credit.

“Parent” means, with respect to any Person, any other Person of which the first
Person is a direct or indirect Subsidiary.

“Participant” as defined in Section 10.6(g) (Participations).

“Participant Register” as defined in Section 10.6(g) (Participations).

“PATRIOT Act” means United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) of 2001, and the rules and regulations promulgated
thereunder from time to time in effect.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, which is, or was within the six-year
period immediately preceding the date hereof, sponsored, maintained or
contributed to by, or required to be contributed to by, Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates and which is subject
the provisions of Title IV of ERISA or to Section 412 of the Internal Revenue
Code or Section 302 of ERISA.

 

35



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition, directly or indirectly, by
Borrower or any of its Subsidiary Guarantors, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Government Approvals;

(iii) in the case of the acquisition of Equity Interests, Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
Borrower, each of the actions set forth in Section 5.9 (Subsidiaries) and/or
Section 5.10 (Additional Material Real Estate Assets), as applicable, unless, in
either case, such newly formed Subsidiary is an Unrestricted Subsidiary;

(iv) Borrower and its Subsidiary Guarantors shall be in compliance with the
financial covenant set forth in Section 6.6 (Financial Covenant) on a Pro Forma
Basis after giving effect to such acquisition as if such acquisition occurred on
the first day of the four consecutive Fiscal Quarter period most recently ended
and for which financial statements have been delivered pursuant to Section 5.1
(Financial Statements and Other Reports);

(v) Borrower shall have delivered to Administrative Agent (A) at least 10
Business Days prior to such proposed acquisition (or such shorter period as
Administrative Agent may agree in its reasonable discretion), (i) a Compliance
Certificate evidencing compliance with Section 6.6 (Financial Covenant) as
required under clause (iv) above and (ii) all other relevant financial
information with respect to such acquired assets, including the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Section 6.6 (Financial Covenant) and (B) promptly
upon request by Administrative Agent, (i) a copy of the purchase agreement
related to the proposed Permitted Acquisition (and any related documents
reasonably requested by Administrative Agent) and (ii) quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve (12) month period immediately prior to such proposed
Permitted Acquisition, including any audited financial statements that are
available; and

(vi) any Person or assets or division as acquired in accordance herewith shall
be in the same business or lines of business in which Borrower and/or its
Subsidiaries are engaged as of the Closing Date or similar or related
businesses.

“Permitted Debt” means, collectively, the Indebtedness permitted pursuant to
Section 6.1 (Indebtedness).

“Permitted Hedging Agreement” means any Interest Rate Agreement, each of which
is for the purpose of hedging the interest rate exposure associated with
Borrower’s and its Subsidiary Guarantor’s operations, not for speculative
purposes and entered into by Borrower with a Lender Counterparty.

 

36



--------------------------------------------------------------------------------

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2
(Liens).

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.1(m) (Certification of Public Information).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by each Subsidiary Guarantor, Borrower and the Collateral Agent,
substantially in the form of Exhibit I, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Prepayment Insurance/Condemnation Proceeds” means Net Insurance/Condemnation
Proceeds in an aggregate amount from the Closing Date through the applicable
date of determination in excess of $500,000,000.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Agents or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Principal Office” means, for each of Administrative Agent and Issuing Banks,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to Borrower, Administrative Agent and
each Lender.

“Pro Forma” or “Pro Forma Basis” means, with respect to compliance with any test
or covenant hereunder, for, or at the end of, any period:

(a) in the event that the specified Person or any of its Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than ordinary working capital borrowings) or
issues, repurchases or redeems preferred stock subsequent to the commencement of
the period for which such amount is being calculated and on or prior to the date
on which the calculation is made (the “Calculation Date”), then such amount will
be calculated giving pro forma effect (determined in good faith by Borrower) to
such incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance or other discharge, or such issuance, repurchase or redemption, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable four-quarter reference period;

(b) acquisitions that have been made by the specified Person or any of its
Subsidiaries, including through mergers or consolidations, or any Person or any
of its Subsidiaries acquired by the specified Person or any of its Subsidiaries,
and including all related financing transactions and including increases in
ownership of Subsidiaries, subsequent to such reference period and on or prior
to the applicable Calculation Date, or that are to be made on the Calculation
Date, will be given pro forma effect (determined in good faith by Borrower) as
if they had occurred on the first day of such period;

 

37



--------------------------------------------------------------------------------

(c) the consolidated interest expense attributable to discontinued operations,
and operations or businesses (and ownership interests therein) disposed of,
which disposition has been consummated, prior to the Calculation Date, will be
excluded;

(d) any Person that is a Subsidiary on the Calculation Date will be deemed to
have been a Subsidiary at all times during any applicable four-quarter
measurement period; and

(e) any Person that is not a Subsidiary on the Calculation Date will be deemed
not to have been a Subsidiary at any time during any applicable four-quarter
measurement period.

“Project” means the SPLNG Terminal and/or the Creole Trail Pipeline, as
applicable.

“Project Completion Date” as defined in the SPL Common Terms Agreement.

“Projected Debt Service Coverage Ratio” means, for any applicable period, the
ratio of (a) Cash Flow Available for Debt Service projected for such period to
(b) Debt Service projected to be paid in such period (other than (i) pursuant to
voluntary prepayments or mandatory prepayments, (ii) Debt Service due at
maturity, (iii) Revolving Loans, (iv) DSR Loans, (v) L/C Costs, and (vi) Hedging
Termination Values.

“Projections” as defined in Section 4.8 (Projections).

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed, and whether corporeal or incorporeal and
whether tangible or intangible.

“Pro Rata Share” means (a) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (i) the Term Loan Exposure of that Lender by (ii) the aggregate Term
Loan Exposure of all Lenders; (b) with respect to all payments, computations and
other matters relating to the DSR Commitment or DSR Loans or any DSR Letters of
Credit issued by any Issuing Bank, the percentage obtained by dividing (i) the
DSR Exposure of that Issuing Bank by (ii) the aggregate DSR Exposure of all
Issuing Banks; and (c) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans or any WC
Letters of Credit issued by a WC Issuing Bank, the percentage obtained by
dividing (i) the Revolving Exposure of such WC Issuing Bank (in such capacity
and its capacity as Revolving Lender) by (ii) the aggregate Revolving Exposure
of all the WC Issuing Banks (in such capacity and their capacity as Revolving
Lenders). For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure, the Revolving Exposure and the DSR Exposure of that Lender
or Issuing Bank, as applicable, by (B) an amount equal to the sum of the
aggregate Term Loan Exposure, the aggregate Revolving Exposure and the aggregate
DSR Exposure of all Lenders and Issuing Banks, as applicable.

 

38



--------------------------------------------------------------------------------

“Prudent Industry Practice” means, at a particular time, any of the practices,
methods, standards and procedures (including those engaged in or approved by a
material portion of the LNG industry) that, at that time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
would reasonably have been expected to accomplish the desired result consistent
with good business practices, including due consideration of the Project’s
reliability, environmental compliance, economy, safety and expedition, and which
practices, methods, standards and acts generally conform to International LNG
Terminal Standards and International LNG Vessel Standards.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower, its Affiliates or their securities.

“PUHCA” means the Public Utility Holding Company Act of 2005.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” means the last Business Day of each Fiscal Quarter.

“Ready for Start Up” as defined in the SPL Common Terms Agreement.

“Real Estate Asset” means, at any time of determination, any interest (whether
fee, leasehold or otherwise) then owned or held by any Credit Party (other than
CCTP) in any real property.

“Real Property Documents” means any Material Contract or material agreement
constituting or creating an estate or interest in any portion of a Real Estate
Asset, including the SPLNG Lease Agreements.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in the case of both (i) and (ii) in form sufficient
to give constructive notice of such Leasehold Property to third-parties upon
recordation and otherwise reasonably satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary under applicable law
to give constructive notice of such Leasehold Property to third-parties.

 

39



--------------------------------------------------------------------------------

“Register” as defined in Section 2.8(b) (Register).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the shareholders, partners, members, directors, officers, employees, agents,
sub–agents, trustees, advisors and attorneys of such Person and of such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, or
leaching of any Hazardous Substances into or through the environment.

“Repair and Restoration Plan” as defined in Section 5.5(e)(ii) (Insurance).

“Replacement Debt” means secured or unsecured debt incurred by the Borrower
pursuant to Section 2.23 (Replacement Debt) in order to partially or in whole
(a) refinance by prepaying the Loans or (b) replace by cancelling then existing
Commitments.

“Replacement Lender” as defined in Section 2.22 (Removal or Replacement of a
Lender).

“Replacement Material Contract” means any agreement entered into in replacement
of a Material Contract (I) (a) which has substantially similar or more favorable
economic effect for Borrower or the applicable Subsidiary and (b) substantially
similar or more favorable non-economic terms (taken as a whole) for Borrower or
the applicable Subsidiary as the Material Contract being replaced or (II) except
with respect to the replacement of any Material Contract which was terminated by
Borrower or any Subsidiary and at the time of such termination, the counterparty
thereunder was not in default or subject to any event of default (or applicable
terms of similar meaning in such Material Contract), the terms of which Borrower
represents in writing as being the best achievable by Borrower or the applicable
Subsidiary, taking into account then-prevailing market conditions and the
economic and non-economic terms of such replacement Material Contract (taken as
a whole).

 

40



--------------------------------------------------------------------------------

“Required Rating” means with respect to any Issuing Bank, a long term unsecured
non-credit enhanced senior debt rating of Baa1 or better from Moody’s and BBB+
or better from S&P.

“Requisite L/C Lenders” means (a) in the case of the DSR Commitment, the
Requisite Lenders holding DSR Exposure and (b) in the case of the Revolving
Commitment, the Requisite Lenders holding Revolving Exposure, as applicable.

“Requisite Lenders” means one or more Lenders or Issuing Banks, as applicable,
having or holding Term Loan Exposure, Revolving Exposure or DSR Exposure and
representing more than 50% of the sum of the aggregate Voting Power Determinants
of all Lenders and Issuing Banks; provided that amount of Voting Power
Determinants shall be determined by disregarding the Voting Power Determinants
of any Defaulting Lender.

“Requisite Revolving Lenders” means the Requisite Lenders holding Revolving
Exposure.

“Restricted Payment” means any dividend or other distribution by any Credit
Party (in cash, Property of the Borrower or its Subsidiaries, securities,
obligations, or other property) on, or other dividends or distributions on
account of, or the setting apart of money for a sinking or other analogous fund
for, or the purchase, redemption, retirement or other acquisition by the
Borrower or its Subsidiary Guarantors of, any portion of any membership interest
in any Credit Party. Payments from a Credit Party to an Affiliate of the Credit
Party for fees, costs and indemnification payments pursuant to a Material
Contract are not Restricted Payments.

“Restricted Payment Certificate” means a Restricted Payment Certificate
substantially in the form attached hereto as Exhibit D.

“Restricted Payment Sublimit” means an amount equal to the lesser of
(i) $150,000,000 and (ii) the aggregate unused amount of the Revolving
Commitments then in effect. The Restricted Payment Sublimit is part of, and not
in addition to, the Revolving Commitments and shall be permanently reduced on a
dollar for dollar basis with any Revolving Loan made under such Commitment made
for the purpose of making a Restricted Payment in accordance with Section 6.17
(Restricted Payments).

“Retained Excess Cash Flow” means, in the aggregate, the sum of all amounts
available in the Revenue Account as of such date, after giving effect to the
withdrawals, transfer and payments specified by clauses First through Eighth of
Section 3.1(b) of the Depositary Agreement on or prior to such date.

“Revenue Account” as defined in the Depositary Agreement.

“Revenues” as defined in the Depositary Agreement.

“Revolving Availability Period” means the period from the CCTP Funding Date to
but excluding the Revolving Commitment Termination Date.

 

41



--------------------------------------------------------------------------------

“Revolving Commitment” means the commitment of each WC Issuing Bank (in such
capacity and its capacity as Revolving Lender) to make or otherwise fund any
Revolving Loan or to issue Letters of Credit, as applicable, hereunder, and
“Revolving Commitments” means such commitments of all WC Issuing Banks in the
aggregate. The Dollar amount of each WC Issuing Bank’s Revolving Commitment is
set forth on Appendix A-2 or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$115,000,000.

“Revolving Commitment Termination Date” means the earliest to occur of
(i) December 7, 2016 if the Term Loans are not made on or before that date;
(ii) Final Maturity Date; (iii) the date the Revolving Commitments are
permanently reduced to zero pursuant to Section 2.12(b) (Voluntary Commitment
Reductions) or 2.13 (Mandatory Prepayments; Commitment Termination); and
(iv) the date of the termination of the Revolving Commitments pursuant to
Section 8.1 (Events of Default).

“Revolving Exposure” means, with respect to each WC Issuing Bank (in such
capacity and its capacity as Revolving Lender) as of any date of determination,
(i) prior to the termination of the Revolving Commitments, the Revolving
Commitments of such WC Issuing Bank; and (ii) after the termination of the
Revolving Commitments, the sum of the aggregate L/C Obligations in respect of
all WC Letters of Credit issued by such WC Issuing Bank and the aggregate amount
of all Revolving Loans made by such WC Issuing Bank that have not been repaid at
such time.

“Revolving Lender” means with respect to any Revolving Loan, as of the Closing
Date, BTMU (together with its permitted successors and assigns in such
capacity), or any Person that becomes a WC Issuing Bank in accordance with
Section 2.3(l) (Resignation as Issuing Bank) Section 2.3(m) (Replacement of
Issuing Bank), or Section 10.6(c)(ii), as applicable, together with its
permitted successors and assigns in such capacity.

“Revolving Loan” means a Loan made by a WC Issuing Bank to Borrower pursuant to
Section 2.2(a) (Revolving Commitments) or deemed made by a WC Issuing Bank to
Borrower pursuant to Section 2.3(c) (Drawings and Reimbursements).

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

“Sale and Leaseback Transaction” as defined in Section 6.8 (Sales and
Leasebacks).

“Sanctions” as defined in Section 4.24 (Sanctioned Persons; Anti-Corruption;
PATRIOT Act).

“Sanctions Laws” as defined in Section 4.24 (Sanctioned Persons;
Anti-Corruption; Patriot Act).

“Secured Debt Holders” means, at any time, the lenders, holders, or owners of
the Senior Secured Debt.

 

42



--------------------------------------------------------------------------------

“Secured Parties” has the meaning assigned to the term “First Lien Secured
Parties” in the Intercreditor Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Documents” means the Pledge and Security Agreement, the Mortgage, the
Intellectual Property Security Agreements, the Intercreditor Agreement, the
Depositary Agreement, the Collateral Agency Appointment Agreement, the Control
Agreements, if any, the Consents and Agreements, and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant
to this Agreement or any of the other Financing Documents in order to grant to,
or perfect in favor of, Collateral Agent, for the benefit of Secured Parties, a
Lien on any real, personal or mixed property of that Credit Party as security
for the Obligations.

“Senior Secured Debt” means collectively (a) the Loans and all Obligations under
this Agreement, (b) Obligations under a Permitted Hedging Agreement, and (c) any
Replacement Debt that is secured on a pari passu basis with the Loans and
Obligations.

“Services” means the services provided or performed by the Credit Parties under
the Material Contracts.

“Site” means, collectively, each parcel or tract of land, as reflected on
Schedule A of the Title Policy and in the Real Property Documents, upon which
any portion of the SPLNG Terminal is or will be located.

“Solvent” means, with respect to any Person, that as of the date of
determination, (i) both the then present fair saleable value of the Person’s
present assets is (a) greater than the total liabilities of (including
contingent liabilities) of such Person and (b) greater than the amount that will
be required to pay the probable liability of such Person’s then existing
indebtedness as they become absolute and matured; (ii) such Person’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Closing Date; (iii) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (iv) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and other applicable laws relating to fraudulent transfers and conveyances. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

43



--------------------------------------------------------------------------------

“Specified Completion Conditions” as defined in the SPL Common Terms Agreement.

“SPL” means Sabine Pass Liquefaction, LLC.

“SPL Accounts Agreement” means the Second Amended and Restates Accounts
Agreement, dated as of June 30, 2015, among SPL, Société Générale as Common
Security Trustee and Compass Bank, D.B.A. BBVA Compass as Accounts Bank.

“SPL Common Terms Agreement” means the Second Amended and Restated Common Terms
Agreement, dated as of June 30, 2015, by and among SPL, the Secured Debt Holder
Group Representatives party thereto from time to time, the Secured Hedge
Representatives party thereto from time to time, the Secured Gas Hedge
Representatives party thereto from time to time and Société Générale as Common
Security Trustee and Intercreditor Agent.

“SPL Project” means the Sabine Pass Liquefaction Project, the subject of FERC
Docket Nos. CP11-72-000 and CP13-552-000, located on the Sabine Pass River in
Cameron Parish, Louisiana, with up to six (6) liquefaction trains each with a
nominal capacity of at least 182,500,000 MMBtu per annum that are under
development and construction by SPL and intended to be used for production of
LNG and other services.

“SPL TUA” means the Second Amended and Restated LNG Terminal Use Agreement,
dated as of July 31, 2012, between SPL and SPLNG, as supplemented by that
certain Letter Agreement, dated May 28, 2013.

“SPLNG” means Sabine Pass LNG, L.P.

“SPLNG Contractual Reduction Available Cash” means an amount equal to any cash
available to be distributed by Cheniere Energy Investments, LLC to Borrower as a
result of contractual reductions in payments due by Cheniere Energy Investments,
LLC to SPLNG under the Terminal Use Rights Assignment and Agreement.

“SPLNG Funding Date” means the date on which all of the conditions set forth in
Section 3.3 (SPLNG Funding Date) have been satisfied (or waived in accordance
with the terms hereof).

“SPLNG Funding Date Mortgaged Property” as defined in Section 3.3(e)(i) (Real
Estate Assets).

“SPLNG Indenture” means, collectively, the Indenture dated as of November 9,
2006, among SPLNG, the Guarantors (as defined therein) and The Bank of New York,
as trustee, and the Indenture dated as of October 16, 2012, among SPLNG, the
Guarantors (as defined therein) and The Bank of New York Mellon, as trustee.

 

44



--------------------------------------------------------------------------------

“SPLNG Lease Agreements” means the agreements between SPLNG and any land owner
granting a lease of real property situated in Cameron Parish, Louisiana in
connection with the SPLNG Terminal.

“SPLNG LP Agreement” means the Sixth Amended and Restated Agreement of the
Limited Partnership of SPLNG, dated as of October 20, 2003, by and between
Sabine Pass LNG-GP, Inc. and Cheniere LNG, Inc.

“SPLNG Management Services Agreement” means the Amended and Restated Management
Services Agreement dated August 9, 2012 between SPLNG and Cheniere LNG
Terminals, LLC (successor to Cheniere LNG Terminals, Inc.), as amended and in
effect from time to time.

“SPLNG O&M Agreement” means the Amended and Restated Operation and Maintenance
Agreement between SPLNG and Cheniere LNG O&M Services, LLC and Cheniere Energy
Partners GP, LLC dated August 9, 2012, as amended and in effect from time to
time.

“SPLNG Omnibus Agreements” means (a) the Omnibus Agreement dated as of
September 2, 2004 between Total Gas & Power North America, Inc. (successor to
Total LNG USA, Inc.) and SPLNG and (b) the Omnibus Agreement dated as of
November 8, 2004 between SPLNG and Chevron U.S.A., Inc., each as amended and in
effect from time to time.

“SPLNG Security” has the meaning given to such term in the Pledge and Security
Agreement.

“SPLNG Senior Notes” means the 7.50% Senior Secured Notes due November 2016 in
an aggregate principal amount of $1,665,000,000 and 6.50% Senior Secured Notes
due November 2020 in an aggregate principal amount of $420,000,000.

“SPLNG Term Loan” means the loan borrowed pursuant to the SPLNG Tranche
Commitment.

“SPLNG Terminal” means the Sabine Pass LNG terminal in Cameron Parish,
Louisiana, including associated storage tanks, unloading docks, vaporizers, tugs
and related facilities, as authorized by FERC in Sabine Pass LNG, L.P., 109 FERC
¶ 61,324 (2004), and subsequent orders.

“SPLNG Tranche Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan, as set forth opposite the name of such Lender in the column
entitled “SPLNG Tranche Commitment” in Appendix A-1 or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof, and “SPLNG Tranche Commitments” means such
commitments of all Lenders in the aggregate. The aggregate amount of the SPLNG
Tranche Commitments as of the Closing Date is $2,110,000,000.

“Stated Amount” has the meaning specified for such term or similar term in any
Letter of Credit, as such amount may be reduced from time to time pursuant to
the terms of such Letter of Credit.

 

45



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any unsecured Indebtedness of the Credit
Parties to any Person permitted by Section 6.1(d) (Indebtedness) which is
subordinated to the Obligations pursuant to an instrument in writing
satisfactory in form and substance to the Administrative Agent; provided, that
such instrument shall include that: (i) the maturity of such subordinated debt
shall be no shorter than the maturity of the Senior Secured Debt; (ii) such
subordinated debt shall not be amortized; (iii) no interest payments shall be
made under such subordinated debt except from monies held in the Distribution
Account and are permitted to be distributed pursuant Section 6.17 (Restricted
Payments); (iv) such subordinated debt shall not impose covenants on the Credit
Parties; and (v) such subordinated debt shall otherwise be governed pursuant to
the terms of a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless otherwise specified, all references herein to “Subsidiaries” shall refer
to Subsidiaries of Borrower.

“Subsidiary Guarantor” means (i) each Subsidiary of Borrower (other than
Excluded Subsidiaries), and (ii) each Subsidiary of Borrower that, after the
Closing Date, signs a Counterpart Agreement or such other accession agreement to
this Agreement (accepted and agreed by, and in form and substance reasonably
satisfactory to, Administrative Agent) as a Subsidiary Guarantor, in each case
until such Person shall cease to be a Subsidiary Guarantor in compliance with
the provisions of this Agreement.

“Substantial Completion” as defined in the SPL Common Terms Agreement.

“Super-Majority Lenders” means one or more Lenders or Issuing Banks, as
applicable, having or holding Term Loan Exposure, Revolving Exposure or DSR
Exposure and representing more than 66 2/3% of the sum of the aggregate Voting
Power Determinants of all Lenders and Issuing Banks; provided that amount of
Voting Power Determinants shall be determined by disregarding the Voting Power
Determinants of any Defaulting Lender.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“SWIFT” as defined in Section 2.3(f) (Role of an Issuing Bank).

 

46



--------------------------------------------------------------------------------

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature imposed by any Government Authority.

“Term Loan” means, collectively, the CCTP Term Loan and the SPLNG Term Loan.

“Term Loan Commitment” means a Lender’s CCTP Tranche Commitment and SPLNG
Tranche Commitment, individually or collectively as the context requires, and
“Term Loan Commitments” means such commitments of all Lenders in the aggregate.
The amount of each Lender’s Term Loan Commitment, if any, is set forth on
Appendix A-1 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Term Loan Commitments as of the Closing Date is
$2,560,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Lender” means a Lender having a Term Loan Commitment or with
outstanding Term Loans.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Terminal Use Rights Assignment and Agreement” means the Terminal Use Rights
Assignment and Agreement, dated as of July 31, 2012, among the Borrower, SPLNG
and Cheniere Energy Investments, LLC.

“Terminated Lender” as defined in Section 2.22 (Removal or Replacement of a
Lender).

“Title Policy” as defined in Section 3.2(d).

“Total DFCD Deadline” as defined in the SPL Common Terms Agreement.

“Total FOB Sale and Purchase Agreement” as defined in the SPL Common Terms
Agreement.

“Total Utilization of DSR Commitments” means, as at any date of determination,
without duplication, the sum of (i) the amount of the aggregate principal amount
of all outstanding DSR Loans, and (ii) the amount of the aggregate L/C
Obligations applicable to the DSR Commitments.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the amount of the aggregate principal amount of
all outstanding Revolving Loans, and (ii) the amount of the aggregate L/C
Obligations applicable to the Revolving Commitments.

“Train 1 DFCD” as defined in the SPL Common Terms Agreement.

 

47



--------------------------------------------------------------------------------

“Train 6 Debt” as defined in the SPL Common Terms Agreement.

“Train 6 FOB Sale and Purchase Agreement” as defined in the SPL Common Terms
Agreement.

“Transaction” means collectively, the transactions described in Section 2.5 (Use
of Proceeds).

“Transaction Documents” means collectively, the Financing Documents and Material
Contracts.

“TUA Buy-Down Proceeds” as defined in Section 2.13(c) (Certain Payments for
Anchor Customers).

“Type of Loan” means, with respect to any Loan, a Base Rate Loan or a LIBO Rate
Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“U.S. Tax Compliance Certificate” as defined in Section 2.19(c)(ii) (Status of
Lenders).

“Unreimbursed Amount” as defined in Section 2.3(c)(i) (Drawings and
Reimbursements).

“Unrestricted Subsidiary” means (i) SPL and (ii) any other Subsidiary of a
Credit Party formed or acquired after the Closing Date and designated by a
resolution of the board of directors or similar governing body (or, in the case
of a limited partnership, of the general partner, acting on behalf of such
limited partnership) of such Credit Party (including a general standing
authorization of such governing bodies or Persons, as applicable, granting
authorization to an Authorized Officer of such Credit Party to so designate) as
an Unrestricted Subsidiary subsequent to the Closing Date, and in each case, any
Subsidiary formed or acquired by an Unrestricted Subsidiary following such
Unrestricted Subsidiary’s designation pursuant to clause (i) or (ii); provided
that each of the following conditions is satisfied:

(a) the Unrestricted Subsidiary does not own any capital stock or Indebtedness
of or hold any Lien on any Property of any Credit Party and has not guaranteed
or otherwise directly or indirectly provided credit support for any Indebtedness
of any Credit Party;

(b) any Indebtedness of the Unrestricted Subsidiary shall be non-recourse to the
Credit Parties;

(c) the Unrestricted Subsidiary, either alone or together with all other
Unrestricted Subsidiaries, does not operate all or substantially all of the
business of any of the Credit Parties;

(d) none of the Credit Parties has any obligation to: (i) subscribe for
additional capital stock of the Unrestricted Subsidiary in an amount greater
than the amounts permitted

 

48



--------------------------------------------------------------------------------

pursuant to Section 6.5 (Investments); provided that any such amount shall count
toward, and be taken into account for purpose of, determining whether any
investment is permitted under any clause in Section 6.5 (Investments)),
(ii) maintain or preserve the Unrestricted Subsidiary’s financial condition, or
(iii) cause the Unrestricted Subsidiary to achieve any specified levels of
operating results;

(e) the Unrestricted Subsidiary is not a party to any agreement or understanding
with any Credit Party that is substantially less favorable to such Credit Party
than would be available from non-Affiliates of the Credit Party;

(f) any Credit Party’s deemed investment in the Subsidiary is permitted pursuant
to Section 6.5 (Investments);

(g) the Borrower has delivered to the Administrative Agent a copy of the
resolution of the board of directors or similar governing body of the applicable
Credit Party (or, in the case of a limited partnership, of the general partner,
acting on behalf of such limited partnership) designating the Subsidiary as an
Unrestricted Subsidiary; and

(h) the Borrower has delivered to the Administrative Agent an officer’s
certificate certifying that the conditions set forth in clauses (a) through
(g) above have been satisfied.

“Voting Power Determinants” means, collectively, Term Loan Exposure, Revolving
Exposure and DSR Exposure.

“WC Issuing Bank” means with respect to any WC Letter of Credit, as of the
Closing Date, BTMU (together with its permitted successors and assigns in such
capacity), or any Person that becomes a WC Issuing Bank in accordance with
Section 2.3(l) (Resignation as Issuing Bank), Section 2.3(m) (Replacement of
Issuing Bank), Section 10.6(c)(ii) (WC Issuing Bank and Revolving Lender
Assignments), as applicable, together with its permitted successors and assigns
in such capacity.

“WC Letter of Credit” means any letter of credit issued hereunder pursuant to
Section 2.3(a)(i)(B) (Letter of Credit Commitment). A WC Letter of Credit shall
be a standby letter of credit.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Borrower to Lenders pursuant to

 

49



--------------------------------------------------------------------------------

Section 5.1(a) (Quarterly Financial Statements) and 5.1(b) (Annual Financial
Statements) shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d) (Statements of Reconciliation after Change in
Accounting Principles)). If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and Borrower shall so request, Administrative Agent and Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in conformity with those accounting
principles and policies as in effect immediately prior to such change.

1.3 Interpretation, Etc.

Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The terms lease and
license shall include sub-lease and sub-license, as applicable. A reference to a
statute includes all regulations made pursuant to such statute and, unless
otherwise specified, the provisions of any statute or regulation which amends,
revises, restates, supplements or supersedes any such statute or any such
regulation. In this Agreement, where the terms “continuing”, “continuance” or
words to similar effect are used in relation to a Default or an Event of
Default, the terms shall mean only, in the case of a Default, that the
applicable event or circumstance has not been waived or, if capable of being
cured, cured, prior to the event becoming or resulting in an Event of Default,
and in the case of an Event of Default, that such event or circumstance has not
been waived. Unless the context requires otherwise any definition of or
reference to any agreement, instrument or other document herein or in any
Financing Document shall be construed as referring to such agreement, instrument
or other document as from time to time amended, restated, amended and restated,
supplemented or otherwise modified or extended, replaced or refinanced (subject
to any restrictions or qualifications on such amendments, restatements,
amendment and restatements, supplements or modifications or extensions,
replacements or refinancings set forth herein). Any reference to the SPL Common
Terms Agreement or SPL Accounts Agreement shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified or extended,
replaced or refinanced (subject to any restrictions or qualifications on such
amendments, restatements, amendment and restatements, supplements or
modifications or extensions, replacements or refinancings set forth herein), or,
if such agreement terminates or expires, such agreement as in effect immediately
prior to its termination or expiration.

1.4 Letter of Credit Amounts.

 

50



--------------------------------------------------------------------------------

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Term Loans.

(a) Loan Commitments. Subject to the terms and conditions hereof, each Term Loan
Lender severally agrees to make the CCTP Term Loan on the CCTP Funding Date and
the SPLNG Term Loan on the SPLNG Funding Date to Borrower in an amount equal to
such Lender’s Pro Rata Share of the requested CCTP Term Loan up to such Lender’s
CCTP Tranche Commitment and such Lender’s Pro Rata Share of the requested SPLNG
Term Loan up to such Lender’s SPLNG Tranche Commitment, respectively.

Borrower may make only two borrowings under the Term Loan Commitment (the CCTP
Term Loan and the SPLNG Term Loan), which shall be on the CCTP Funding Date and
the SPLNG Funding Date. Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Sections
2.12(a) (Voluntary Prepayments) and 2.13 (Mandatory Prepayments; Commitment
Termination), all amounts owed hereunder with respect to the Term Loans shall be
paid in full no later than the Final Maturity Date. Each Term Loan Lender’s CCTP
Tranche Commitment and SPLNG Tranche Commitment shall terminate immediately and
without further action on the CCTP Funding Date and SPLNG Funding Date,
respectively, in each case, after giving effect to the funding in full of such
Term Loan Lender’s Pro Rata Share of the requested Term Loan on such date.

(b) Borrowing Mechanics for Term Loans.

(i) Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (x) one Business Day prior to the Funding Date with respect
to Base Rate Loans and (y) three days prior to the Funding Date with respect to
LIBO Rate Loans (or such shorter period as may be acceptable to Administrative
Agent). Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Term Loan Lender of the proposed
borrowing.

(ii) Each Term Loan Lender shall make its Term Loan available to Administrative
Agent not later than 12:00 p.m. (New York City time) on the Funding Date, by
wire transfer of immediately available funds at the Principal Office designated
by Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Term Loans
available to Borrower on the Funding Date by causing an amount of immediately
available funds equal to the proceeds of all such Term Loans received by
Administrative Agent from Term Loan Lenders to be available to Borrower in
accordance with the applicable Funds Flow Memorandum.

 

51



--------------------------------------------------------------------------------

2.2 Revolving Loans.

(a) Revolving Commitments. During the Revolving Availability Period, subject to
the terms and conditions hereof, the Revolving Lender agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding the Revolving
Commitment; provided, that after giving effect to the making of any Revolving
Loans in no event shall the Total Utilization of Revolving Commitments exceed
the Revolving Commitments then in effect. Amounts borrowed pursuant to this
Section 2.2(a) may be repaid and reborrowed during the Revolving Availability
Period. The Revolving Commitment shall expire on the Revolving Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Commitments shall be paid
in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Revolving Loans shall be made in an aggregate minimum amount of $5,000,000
and integral multiples of $1,000,000 in excess of that amount, or, if the
remaining total Revolving Commitments are less than $5,000,000 or $1,000,000, as
applicable, such remaining amount.

(ii) Subject to Section 3.3(b) (Notices), whenever Borrower desires that WC
Issuing Bank make a Revolving Loan, Borrower shall deliver to Administrative
Agent a fully executed and delivered Funding Notice no later than 12:00 p.m.
(New York City time) at least three Business Days in advance of the proposed
Credit Date in the case of a Revolving Loan that is a LIBO Rate Loan, and at
least one Business Day in advance of the proposed Credit Date in the case of a
Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein, a
Funding Notice for a Revolving Loan that is a LIBO Rate Loan shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to make a borrowing in accordance therewith.

(iii) Notice of receipt of each Funding Notice in respect of a Revolving Loan,
together with the applicable interest rate, shall be provided by Administrative
Agent to each Revolving Lender in accordance with Section 10.1(b)(i) (Electronic
Communications) with reasonable promptness, but (provided Administrative Agent
shall have received such notice by 12:00 p.m. (New York City time)) not later
than 3:00 p.m. (New York City time) on the same day as Administrative Agent’s
receipt of such Notice from Borrower.

(iv) Each Revolving Lender shall make its share of the amount of the Revolving
Loan available to Administrative Agent not later than 1:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of immediately available
funds at the Principal Office of Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Revolving Loans
available to Borrower on the applicable Credit Date by causing an amount of
immediately available funds equal to the proceeds of all such Revolving Loans
received by Administrative Agent from the Revolving Lenders to be (A) credited
to the Operating Account, Local Discretionary Capex Account (as defined in the
Depositary Agreement), Local Operating Account (as defined in the Depositary
Agreement) or the Local Distribution Account as required

 

52



--------------------------------------------------------------------------------

by the Depositary Agreement or (B) paid directly to the applicable payee,
provided that with respect to any borrowing of a Revolving Loan made on a
Funding Date, Administrative Agent will make such funds available to Borrower in
accordance with the applicable Funds Flow Memorandum.

(v) Each Revolving Lender at its option may make any Revolving Loan by causing
any domestic or foreign branch or Affiliate of such Revolving Lender to make
such Revolving Loan; provided that any exercise of such option shall not affect
the obligation of Borrower to repay such Revolving Loan in accordance with the
terms of this Agreement; and provided, further, that, for the avoidance of
doubt, each Revolving Lender exercising such option shall continue to be
required to comply with its obligations under Section 2.22 (Obligation to
Mitigate).

2.3 Letters of Credit.

(a) Letter of Credit Commitment.

(i)

(A) Subject to the terms and conditions set forth herein, each DSR Issuing Bank
agrees, in reliance upon the agreements of Borrower set forth in this
Section 2.3, (1) on the CCTP Funding Date and SPLNG Funding Date, to issue DSR
Letters of Credit for the account of Borrower, and to amend or extend DSR
Letters of Credit previously issued by it in accordance with subsection
(b) below, and (2) to honor complying presentations under the DSR Letters of
Credit; provided that after giving effect to any L/C Credit Extension with
respect to any DSR Letter of Credit, (x) the DSR Exposure of such DSR Issuing
Bank shall not exceed such DSR Issuing Bank’s DSR Commitment; (y) the Total
Utilization of DSR Commitments shall not exceed the DSR Commitments then in
effect; and (z) if there are more than one DSR Issuing Banks, the aggregate
Stated Amount after giving effect to the request in each Issuance Notice shall
be pro rata across all DSR Issuing Banks. Each request by Borrower for the
issuance or amendment of a DSR Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain DSR Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain DSR Letters of
Credit to replace DSR Letters of Credit that have expired or that have been
drawn upon and fully reimbursed.

(B) Subject to the terms and conditions set forth herein, each WC Issuing Bank
agrees, in reliance upon the agreements of Borrower set forth in this
Section 2.3, (1) from time to time on any Business Day during the period from
the first Funding Date to occur until at least thirty days prior to the Letter
of Credit Expiration Date, to issue WC Letters of Credit for the account of
Borrower, and to amend or extend WC Letters of Credit previously issued by it in
accordance with subsection (b) below, and (2) to honor complying presentations
under the Letters of Credit; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Revolving Exposure of
such WC Issuing Bank shall not exceed such WC Issuing Bank’s Revolving
Commitment; and (y) the Total Utilization of

 

53



--------------------------------------------------------------------------------

Revolving Commitments shall not exceed the Revolving Commitments then in effect.
Each request by Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, Borrower’s ability to obtain WC Letters of Credit shall be
fully revolving, and accordingly Borrower may, during the foregoing period,
obtain WC Letters of Credit to replace WC Letters of Credit that have expired or
that have been drawn upon and fully reimbursed.

(ii) No Issuing Bank shall issue any Letter of Credit, if:

(A) subject to Section 2.3(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless such Issuing Bank has approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Issuing Bank has approved such
expiry date.

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and the applicable
Issuing Bank, the requested Letter of Credit is in an initial stated amount less
than $50,000;

(D) [Reserved];

(E) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(F) the proposed use of the Letter of Credit is not in accordance with
Section 2.5(c) (Use of Proceeds); or

 

54



--------------------------------------------------------------------------------

(G) the requested form of such Letter of Credit is not acceptable to the Issuing
Bank, in its reasonable discretion.

(iv) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) An Issuing Bank shall be under no obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi) Each Issuing Bank shall have all of the benefits and immunities
(A) provided to Administrative Agent in Section 9 (Agents) with respect to any
acts taken or omissions suffered by any Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
Section 9 (Agents) included such Issuing Bank with respect to such acts or
omissions, and (B) as additionally provided herein with respect to each Issuing
Bank.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Subject to Section 3 (Conditions Precedent), each Letter of Credit shall be
issued or amended, as the case may be, upon the request of Borrower delivered to
the applicable Issuing Bank during the period specified in Section 2.3(a) (with
a copy to Administrative Agent) in the form of an Issuance Notice, appropriately
completed and signed by an Authorized Officer of Borrower. Such Issuance Notice
or Letter of Credit application, as applicable, must be received by the
applicable Issuing Bank and Administrative Agent not later than 12:00 p.m. (New
York City time) at least two Business Days (or such later date and time as
Administrative Agent and the applicable Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Issuance Notice or Letter of Credit
application, as applicable, shall specify in form and detail satisfactory to the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof (including a final expiration date in the case of an
Auto-Extension Letter of Credit); (D) the name and address of the beneficiary
thereof; (E) the form of such letter of credit (which shall be in compliance
with the requirements of this Section 2.3) and the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit, which
shall be in accordance with Section 2.5(c) (Use of Proceeds), or as otherwise
approved by the Issuing Bank in its sole discretion; and (H) such other matters
as the applicable Issuing Bank may reasonably require and shall be accompanied
by such application as the applicable Issuing Bank may specify to Borrower for
use in connection with such requested Letter of Credit and such other
information as shall demonstrate compliance of such Letter of Credit with the
requirements specified in this Agreement and the relevant application. In the
case of a request

 

55



--------------------------------------------------------------------------------

for an amendment of any outstanding Letter of Credit, such Issuance Notice or
Letter of Credit application, as applicable, shall specify in form and detail
satisfactory to the applicable Issuing Bank (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable Issuing Bank may reasonably require and shall be accompanied by
such application as the applicable Issuing Bank may specify to Borrower for use
in connection with such requested Letter of Credit and such other information as
shall demonstrate compliance of such Letter of Credit with the requirements
specified in this Agreement and the relevant application. Additionally, Borrower
shall furnish to the applicable Issuing Bank and Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the applicable Issuing Bank or
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Issuance Notice and/or Letter of Credit
application, as applicable, the applicable Issuing Bank will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such Issuance Notice and/or Letter of Credit application, as
applicable, from Borrower and, if not, such Issuing Bank will provide
Administrative Agent with a copy thereof. Unless the applicable Issuing Bank has
received written notice from Administrative Agent or any Credit Party, in any
case, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 3 (Conditions Precedent) shall not then be
satisfied, then, subject to the terms and conditions hereof, the applicable
Issuing Bank shall, on the requested date, issue a Letter of Credit for the
account of Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with such Issuing Bank’s usual and customary business
practices and, with respect to any amendment of a Letter of Credit, so long as
the amendment is satisfactory to the Issuing Bank.

(iii) If Borrower so requests in any applicable Issuance Notice and/or Letter of
Credit application, as applicable, the applicable Issuing Bank shall issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a date to be agreed in each such twelve-month period at the time such
Letter of Credit is issued (the “Non-Extension Notice Date”). Once an
Auto-Extension Letter of Credit has been issued, unless otherwise directed by
the applicable Issuing Bank, Borrower shall not be required to make a specific
request to such Issuing Bank for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the applicable Issuing Bank shall permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the applicable
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.3(a) (Letter of Credit Commitment) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date from
Administrative Agent or Borrower that one or more of the applicable conditions
specified in Section 3 (Conditions Precedent) is not then satisfied (or a
Default or Event of Default has occurred and is continuing), and in each such
case directing such Issuing Bank not to permit such extension.

 

56



--------------------------------------------------------------------------------

(iv) Subject to Section 2.3(a)(iii)(E) (Letter of Credit Commitment), if
Borrower so requests in any applicable Issuance Notice and/or Letter of Credit
application, as applicable, the applicable Issuing Bank shall issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Once an Auto-Reinstatement Letter of Credit has been issued,
unless otherwise directed by the applicable Issuing Bank in its sole discretion,
Borrower shall not be required to make a specific request to such Issuing Bank
to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit has
been issued, except as provided in the following sentence, the applicable
Issuing Bank shall permit the reinstatement of all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits such Issuing Bank to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such Issuing Bank shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline from Administrative Agent or Borrower that one or
more of the applicable conditions specified in Section 3 (Conditions Precedent)
is not then satisfied (or a Default or Event of Default has occurred and is
continuing) (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing such Issuing Bank not to permit
such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to the beneficiary thereof, the applicable Issuing Bank will
also deliver to Borrower and Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

(vi) Anything herein to the contrary notwithstanding, in the event of any
conflict between the terms of any Issuance Notice, any application for a Letter
of Credit and those of this Agreement, the terms of this Agreement shall be
controlling.

(c) Drawings and Reimbursements.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
Borrower and Administrative Agent. Not later than 1:00 p.m. (New York City time)
on the date of any payment by the applicable Issuing Bank under a Letter of
Credit in accordance with normal banking procedures in the place of payment
(each such date, an “Honor Date”), Borrower shall reimburse such Issuing Bank in
an amount equal to the amount of such drawing. If Borrower fails to so reimburse
such Issuing Bank by such time, such Issuing Bank shall notify the
Administrative Agent of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”) and the Commitment under which such Unreimbursed
Amount applies. In such event, Borrower shall be deemed to have requested a DSR
Loan (in the case of a DSR Letter of Credit) or a Revolving Loan (in the case of
a WC Letter of Credit) from such

 

57



--------------------------------------------------------------------------------

Issuing Bank, in either case, that is a Base Rate Loan to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 (Revolving Loans) for the
principal amount of Base Rate Loans or the conditions set forth in Section 3
(Conditions Precedent). Any notice given by an Issuing Bank or Administrative
Agent pursuant to this Section 2.3(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Upon providing any notice pursuant to Section 2.3(c)(i), the applicable
Issuing Bank shall be deemed to have made a DSR Loan (in the case of a DSR
Letter of Credit) or a Revolving Loan (in the case of a WC Letter of Credit), in
either case, that is a Base Rate Loan to Borrower in such Unreimbursed Amount.
For the avoidance of doubt, such deemed loans shall not be deemed to be made pro
rata across all DSR Issuing Banks or all WC Issuing Banks, as applicable, but
shall be deemed made by the Issuing Bank issuing the Letter of Credit under
which such draw was made.

(iii) [Reserved].

(iv) Each applicable Issuing Bank’s obligation to make DSR Loans (in the case of
a DSR Letter of Credit) or Revolving Loans (in the case of a WC Letter of
Credit), in either case, as contemplated by this Section 2.3(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Issuing Bank may have against Borrower, any Subsidiary Guarantor or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default or Event of Default; (C) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the application for and issuance of a Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (D) failure of the beneficiary
to comply fully with the conditions required in order to demand payment under a
Letter of Credit; or (E) any other occurrence, event or condition, whether or
not similar to any of the foregoing, including any of the events specified in
Section 2.3(e) (Obligations Absolute). No such making of a DSR Loan (in the case
of a DSR Letter of Credit) or a Revolving Loan (in the case of a WC Letter of
Credit), in either case, shall relieve or otherwise impair the obligation of
Borrower to reimburse the applicable Issuing Bank for the amount of any payment
made by such Issuing Bank under any Letter of Credit, together with interest as
provided herein.

(d) Cash Collateralization Upon Event of Default. Upon the occurrence and during
the continuation of an Event of Default under Article 8, Administrative Agent
may, and at the direction of the Requisite L/C Lenders shall, require Borrower
to cash collateralize the DSR Letters of Credit or WC Letters of Credit, as
applicable; provided, that the Borrower shall have the right to (i) deposit such
cash collateral into the Debt Service Reserve Account and (ii) in connection
therewith, reduce the Stated Amounts of all DSR Letters of Credit on a pro rata
basis in accordance with Section 3.5 (Debt Service Reserve Account) of the
Depositary Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse the applicable
Issuing Bank for each drawing under each Letter of Credit and to repay each DSR
Loan (in the case of a DSR Letter of Credit) or Revolving Loan (in the case of a
WC Letter of

 

58



--------------------------------------------------------------------------------

Credit), in either case, deemed made pursuant to Section 2.3(c)(ii) (Drawings
and Reimbursements) shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Financing Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the Issuing Bank of any requirement that exists for the Issuing
Bank’s protection and not the protection of Borrower or any waiver by the
Issuing Bank which does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the applicable Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(viii) any amendment or waiver of or any consent or departure from all or any of
the provisions of the Financing Documents or Letter of Credit;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Borrower or any Subsidiary;
or

 

59



--------------------------------------------------------------------------------

(x) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the applicable Issuing Bank. Borrower shall be conclusively
deemed to have waived any such claim against such Issuing Bank and its
correspondents unless such notice is given as aforesaid.

(f) Role of an Issuing Bank. Borrower agrees that, in paying any drawing under a
Letter of Credit, the applicable Issuing Bank shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Banks, Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.3(e) (Obligations Absolute); provided,
however, that anything in such clauses to the contrary notwithstanding, Borrower
may have a claim against any Issuing Bank, and such Issuing Bank may be liable
to Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence or
such Issuing Bank’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of all the documents specified in such
Letter of Credit strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, any Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuing Bank shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The Issuing Bank may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and Borrower when a Letter of Credit is issued or when it is
amended with the consent of the beneficiary thereof, the rules of the ISP shall
apply to each Letter of Credit and as to all matters not governed thereby, the
law of the State of New York. Notwithstanding the foregoing, no Issuing Bank
shall be responsible to Borrower for, and each Issuing Bank’s rights and
remedies against Borrower shall not be impaired by, any action or inaction of
such Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction

 

60



--------------------------------------------------------------------------------

where such Issuing Bank or the beneficiary is located, the practice stated in
the ISP, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Issuing Bank, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit applicable to such Issuing Bank equal to the
Applicable Margin for DSR Loans (in the case of DSR Letters of Credit) or
Revolving Loans (in the case of WC Letters of Credit), in each case, that are
LIBO Rate Loans times the daily maximum aggregate amount available to be drawn
under such Letter of Credit. For purposes of computing the daily maximum
aggregate amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.4 (Letter
of Credit Amounts). Letter of Credit Fees shall be (i) due and payable on each
Quarterly Payment Date (commencing with the first such date to occur after the
issuance of such Letter of Credit), on the Letter of Credit Expiration Date and
thereafter on demand (to the extent remaining unpaid) and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin
during any quarter, the daily maximum aggregate amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
upon the request of Issuing Banks having aggregate Letter of Credit Issuance
Commitments in excess of 50% of all of the aggregate Letter of Credit Issuance
Commitments, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Letter of Credit Fees Default Rate.

(i) Documentary and Processing Charges Payable to applicable Issuing Bank.
Borrower shall pay directly to the applicable Issuing Bank, for its own account,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such Issuing Bank in connection with
Letters of Credit issued by such Issuing Bank as from time to time in effect.
Such customary fees and standard costs and charges, if any, are due and payable
on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of a
Subsidiary, Borrower shall be obligated to reimburse the applicable Issuing Bank
hereunder for any and all drawings under such Letter of Credit. Borrower and the
Subsidiary Guarantors hereby acknowledge that the issuance of Letters of Credit
in support of any obligations of Subsidiaries, inures to the benefit of Borrower
and such Subsidiaries, and that Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.

 

61



--------------------------------------------------------------------------------

(l) Resignation as Issuing Bank. Any Issuing Bank may, upon 60 days’ notice to
Borrower and Administrative Agent, resign as Issuing Bank. In the event of any
such resignation as Issuing Bank, Borrower or, if the Borrower fails to make
such appointment in 30 days, Administrative Agent shall be entitled to appoint a
Person with the Required Ratings who is also an Eligible Assignee and reasonably
satisfactory to Administrative Agent as a successor Issuing Bank hereunder. If
any Issuing Bank resigns as Issuing Bank, it shall retain all the rights,
powers, privileges and duties of an Issuing Bank hereunder with respect to all
Letters of Credit that it issued, including Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all L/C Obligations
with respect thereto. Upon the appointment of a successor Issuing Bank, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (b) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the applicable Issuing Bank to effectively assume the
obligations of such Issuing Bank with respect to such Letters of Credit and
(c) the resigning Issuing Bank shall assign its Letter of Credit Issuance
Commitment to issue Letters of Credit and DSR Loans and Revolving Loans, as
applicable, to such successor Issuing Bank.

(m) Replacement of Issuing Banks.

(i) If at any time an Issuing Bank ceases to have the Required Ratings, then
such Issuing Bank shall promptly, and in any event within two Business Days
after such cessation, notify Borrower thereof and Borrower may, upon 30 days’
prior written notice, in each case, to such Issuing Bank and Administrative
Agent, (A) (x) elect to replace such Issuing Bank in its capacity as an Issuing
Bank with a Person selected by Borrower and with the Required Ratings so long as
such Person is an Eligible Assignee and is reasonably satisfactory to
Administrative Agent and (y) cause such Issuing Bank to assign its Letter of
Credit Issuance Commitment to issue Letters of Credit and its DSR Loans and
Revolving Loans, as applicable, to the successor Issuing Bank or (B) cause such
Issuing Bank to assign its Letter of Credit Issuance Commitment to issue DSR
Letters of Credit and its DSR Loans or WC Letters of Credit and Revolving Loans,
as applicable, to another or additional Issuing Bank selected by Borrower and
with the Required Ratings, so long as such Person is an Eligible Assignee and is
reasonably satisfactory to Administrative Agent; and

(ii) Borrower shall notify Administrative Agent of any such replacement of an
Issuing Bank pursuant to paragraph (i) above. At the time any such replacement
shall become effective, Borrower shall have (A) paid all unpaid fees and
Unreimbursed Amounts accrued for the account of the replaced Issuing Bank
pursuant to Section 2.10 (Fees) and (B) effected the cancellation and return to
the replaced Issuing Bank of its Letters of Credit outstanding at such time.
From and after the effective date of any such replacement, (1) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (2) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of a Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights, powers, privileges and
duties of such Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

 

62



--------------------------------------------------------------------------------

(n) No Fronting. For certainty, the ability of the Credit Parties to cause the
issuance of Letters of Credit under the DSR Commitment and/or Revolving
Commitment is intended hereunder to be done on a non-fronted basis.

2.4 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares.

(i) All Term Loans shall be made by Term Loan Lenders simultaneously and
proportionately to their respective Pro Rata Shares.

(ii) All Revolving Loans made pursuant to Section 2.2 (Revolving Loans) shall be
made by Revolving Lenders simultaneously and proportionately such that after
giving effect to such Revolving Loans, Outstanding Amount of each Revolving
Lender’s Revolving Loans and L/C Obligations shall equal their Pro Rata Shares
of the aggregate Revolving Commitments. If, as a result of a WC Issuing Bank
having issued WC Letters of Credit on a non pro rata basis pursuant to
Section 2.3 (Letters of Credit) the Outstanding Amount of such Revolving
Lender’s Revolving Loans and L/C Obligations is in excess of its Pro Rata Share
of the aggregate Revolving Commitments, then any subsequent Revolving Loans made
pursuant to Section 2.2 (Revolving Loans) shall be made by any Revolving Lenders
whose Outstanding Amount of Revolving Loans and L/C Obligations is less than its
Pro Rata Share of the aggregate Revolving Commitments until such time as the
Outstanding Amount of Revolving Loans and L/C Obligations of all Revolving
Lenders equals its Pro Rata Share of the aggregate Revolving Commitments.

(iii) No Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan in respect of which such other Lender
has a Commitment requested hereunder nor shall any Term Loan Commitment or any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan in
respect of which such other Lender has a Commitment requested hereunder.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Term Lender or Revolving Lender prior to the applicable Credit Date that
such Term Lender or Revolving Lender, as the case may be, does not intend to
make available to Administrative Agent the amount of such Term Lender’s or
Revolving Lender’s Loan requested on such Credit Date, Administrative Agent may
assume that such Term Lender or Revolving Lender, as the case may be, has made
such amount available to Administrative Agent on such Credit Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Borrower a corresponding amount on such Credit Date (any such
amount made available by Administrative Agent to Borrower, the “Corresponding
Amount”). If such Corresponding Amount is not in fact made available to
Administrative Agent by such Term Lender or Revolving Lender, as the case may
be, Administrative Agent shall be entitled to recover such Corresponding Amount
on demand from such Term Lender or Revolving Lender,

 

63



--------------------------------------------------------------------------------

as the case may be, together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. In the event that
Administrative Agent does not make available to Borrower a requested amount on
the applicable Credit Date until such time as all applicable Term Lenders or
Revolving Lenders, as the case may be, have made payment to Administrative
Agent, Administrative Agent shall deem any payment by or on behalf of a Term
Lender or Revolving Lender, as the case may be, hereunder that is not made in
immediately available funds prior to the time period specified herein and such
delay causes Administrative Agent’s failure to fund to Borrower in accordance
with its Funding Notice, a non-conforming payment and such Term Lender or
Revolving Lender, as the case may be, shall not receive interest hereunder with
respect to the requested amount of such Term Lender’s or the Revolving Lender’s
Loans for the period commencing with the time specified in this Agreement for
receipt of payment by Borrower through and including the time of Borrower’s
receipt of the requested amount. If such Term Lender or Revolving Lender, as the
case may be, does not pay such Corresponding Amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall immediately pay such Corresponding Amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
rate payable hereunder for Base Rate Loans for such Loans. Nothing in this
Section 2.4(b) shall be deemed to relieve any Term Lender from its obligation to
fulfill its Term Loan Commitments or any Revolving Lender from its obligation to
fulfill its Revolving Commitments hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Term
Lender or Revolving Lender hereunder.

2.5 Use of Proceeds.

(a) Term Loans.

(i) The proceeds of the Term Loans made on the CCTP Funding Date shall be
applied by Borrower in accordance with the applicable Funds Flow Memorandum
(A) to make an equity contribution and cause CCTP to prepay in full the CCTP
Existing Indebtedness; (B) to pay transactions fees and expenses related to the
foregoing and to the Financing Documents (including pursuant to the Fee
Letters); and (C) for general corporate purposes.

(ii) The proceeds of the Term Loans made on the SPLNG Funding Date shall be
applied by Borrower in accordance with the applicable Funds Flow Memorandum
(A) to make an equity contribution and cause SPLNG to optionally redeem all (but
not less than all) of the SPLNG Senior Notes; and (B) to pay transaction fees
and expenses related to the foregoing.

(b) Revolving Loans.

(i) The proceeds of the Revolving Loans made on the CCTP Funding Date or the
SPLNG Funding Date shall be applied by Borrower, in accordance with the
applicable Funds Flow Memorandum, solely to pay transactions fees, make-whole
amounts (if applicable) and expenses in connection with repaying the CCTP
Existing Indebtedness or redeeming the SPLNG Senior Notes, respectively.

 

64



--------------------------------------------------------------------------------

(ii) The proceeds of the Revolving Loans made on a Quarterly Payment Date shall
be applied by Borrower to pay Commitment Fees or Letter of Credit Fees on a DSR
Letter of Credit issued to fund the Debt Service Reserve Account.

(iii) The proceeds of the Revolving Loans made on any date other than a Funding
Date or a Quarterly Payment Date shall be applied by Borrower for general
corporate purposes of Borrower and its Subsidiaries, including (A) Restricted
Payments, subject to the conditions set forth in Section 6.17 (Restricted
Payments) and the Restricted Payments Sublimit, or (B) and, subject to
Section 6.5 (Investments), financing the development, construction, or operation
of any project owned by an Unrestricted Subsidiary for general corporate
purposes of the Borrower and its Subsidiaries (including for purposes relating
to projects owned by the Unrestricted Subsidiaries).

(c) Letters of Credit.

(i) DSR Letters of Credit issued on a Funding Date shall be applied by Borrower
to fund the Debt Service Reserve Account.

(ii) WC Letters of Credit issued on any date other than a Funding Date shall be
applied by Borrower (A) to fund the Debt Service Reserve Account or (B) for
general corporate purposes of Borrower and its Subsidiaries.

2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender and Issuing Bank shall maintain on
its internal records an account or accounts evidencing the Obligations of
Borrower to such Lender or Issuing Bank, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on Borrower, absent manifest error; provided,
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s or Issuing Banks’ Term Loan Commitment, Revolving
Commitment or DSR Commitment or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s or Issuing Bank’s records, the
recordations in the Register shall govern.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of all Lenders and Issuing Banks; the Term Loan Commitment,
Revolving Commitment or DSR Commitment and Loans of each Lender and Issuing
Bank; and principal amounts (and stated interest) of the Loans owing to each
Lender or Issuing Bank pursuant to the terms hereof from time to time (the
“Register”). The Register shall be available for inspection by Borrower or any
Lender or Issuing Bank (with respect to (i) any entry relating to such Lender’s
or Issuing Bank’s Loans or L/C Obligations or (ii) the identity of the other
Lenders and Issuing Banks (but not any information with respect to such other
Lenders’ or Issuing Bank’s Loans or L/C Obligations)) at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent

 

65



--------------------------------------------------------------------------------

shall record, or shall cause to be recorded, in the Register the Term Loan
Commitments, Revolving Commitments or DSR Commitments and the Loans in
accordance with the provisions of Section 10.6 (Successors and Assigns;
Participations), and each repayment or prepayment in respect of the principal
amount of the Loans, and any such recordation shall be conclusive and binding on
Borrower, each Lender and each Issuing Bank, absent manifest error; provided,
that failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s or Issuing Bank’s Term Loan Commitment, Revolving
Commitment or DSR Commitment or Borrower’s Obligations in respect of any Loan.
Borrower hereby designates Administrative Agent to serve as Borrower’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.6, and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender or Issuing Bank by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender or Issuing Bank (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender or
Issuing Bank pursuant to Section 10.6 (Successors and Assigns; Participations))
on the Closing Date (or, if such notice is delivered after the Closing Date,
promptly after receipt by Borrower of such notice) a Note or Notes to evidence
such Lender’s Term Loan or such or Issuing Bank’s DSR Loan or Revolving Loan, as
the case may be.

2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) without duplication of amounts payable in connection with Section 2.7(f)
(Interest on Loans), in the case of Revolving Loans:

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B) if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable Margin;

(ii) in the case of Term Loans:

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B) if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable Margin;
or

(iii) without duplication of amounts payable in connection with Section 2.7(f)
(Interest on Loans), in the case of DSR Loans:

 

66



--------------------------------------------------------------------------------

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B) if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBO Rate Loan, shall be selected by
Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.

(c) In connection with LIBO Rate Loans there shall be no more than four
(4) Interest Periods outstanding at any time with respect to the Term Loans and
no more than six (6) Interest Periods outstanding at any time with respect to
Revolving Loans and/or DSR Loans. In the event Borrower fails to specify between
a Base Rate Loan or a LIBO Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if not then outstanding, will be made
as (or if outstanding as a Base Rate Loan will remain as) a Base Rate Loan, or
if outstanding as a LIBO Rate Loan, will be automatically converted into a Base
Rate Loan on the last day of the then current Interest Period for such Loan. In
the event Borrower fails to specify an Interest Period for any LIBO Rate Loan in
the applicable Funding Notice or Conversion/Continuation Notice, Borrower shall
be deemed to have selected an Interest Period of one month. As soon as
practicable after 12:00 p.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the LIBO Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.7(a) (Interest on Loans) shall be
computed (i) in the case of Base Rate Loans on the basis of a 365 or 366 day
year, as the case may be, and (ii) in the case of LIBO Rate Loans, on the basis
of a 360 day year, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Term Loan, the last Interest Payment Date with
respect to such Term Loan or, with respect to a Base Rate Loan being converted
from a LIBO Rate Loan, the date of conversion of such LIBO Rate Loan to such
Base Rate Loan shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBO Rate Loan, the date of conversion
of such Base Rate Loan to such LIBO Rate Loan, shall be excluded; provided, if a
Loan is repaid on the same day on which it is made, one day’s interest shall be
paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

 

67



--------------------------------------------------------------------------------

(f) Without duplication of any amounts payable under Section 2.7(a)(i) (Interest
on Loans) or 2.7(a)(iii) (Interest on Loans), Borrower agrees to pay to each
Issuing Bank, with respect to drawings honored under any Letter of Credit,
interest on the amount paid by such Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of Borrower at a rate equal to (i) for the
period from the date such drawing is honored to but excluding the date that is
one Business Day immediately following the date on which such drawing is
honored, the rate of interest otherwise payable hereunder with respect to DSR
Loans (in the case of DSR Letters of Credit) or Revolving Loans (in the case of
WC Letters of Credit), in either case, that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to DSR Loans (in the case of DSR
Letters of Credit) or Revolving Loans (in the case of WC Letters of Credit), in
either case, that are Base Rate Loans.

(g) Interest payable pursuant to Section 2.7(f) (Interest on Loans) shall be
computed on the basis of a 365/366 day year for the actual number of days
elapsed in the period during which it accrues, and shall be payable on demand
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is reimbursed in full.

2.8 Conversion/Continuation.

(a) Subject to Section 2.17 (Making or Maintaining LIBO Rate Loans) and so long
as no Default or Event of Default shall have occurred and then be continuing.

(i) Borrower shall have the option to convert at any time all or any part of any
Revolving Loans, equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
LIBO Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBO Rate Loan if Borrower shall pay all amounts due under
Section 2.17 (Making or Maintaining LIBO Loans) in connection with any such
conversion; or

(ii) Borrower shall have the option to convert at any time all or any part of
any Term Loan, equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount from one Type of Loan to another Type of Loan; provided, a
LIBO Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBO Rate Loan if Borrower shall pay all amounts due under
Section 2.17 (Making or Maintaining LIBO Loans) in connection with any such
conversion;

(iii) Borrower shall have the option to convert at any time all or any part of
any DSR Loans, equal to $2,000,000 and integral multiples of $500,000 in excess
of that amount from one Type of Loan to another Type of Loan; provided, a LIBO
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBO Rate Loan if Borrower shall pay all amounts due under
Section 2.17 (Making or Maintaining LIBO Loans) in connection with any such
conversion; or

 

68



--------------------------------------------------------------------------------

(iv) in the case of LIBO Rate Loans, Borrower shall have the option upon the
expiration of any Interest Period applicable to any LIBO Rate Loan, to continue
all or any portion of such Loan equal to (A) in the case of the Term Loans or
Revolving Loans, $5,000,000 and integral multiples of $1,000,000 in excess of
that amount as a LIBO Rate Loan and (B) in the case of DSR Loans, $2,000,000 and
integral multiples of $500,000 in excess of that amount as a LIBO Rate Loan.

(b) Subject to Section 3.5 (Notices), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 12:00 p.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a LIBO Rate Loan). Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any LIBO Rate Loans shall be irrevocable on and after the
related Interest Rate Determination Date, and Borrower shall be bound to effect
a conversion or continuation in accordance therewith. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be a Base Rate Loan.

2.9 Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder (including Letter of Credit Fees (“Letter of Credit
Fees Default Rate”)), shall thereafter bear interest (including post-petition
interest in any proceeding under Debtor Relief Laws) payable on demand at a rate
that is 2% per annum in excess of the interest rate otherwise payable hereunder
with respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum in excess of the interest rate
otherwise payable hereunder for Base Rate Loans that are DSR Loans or Revolving
Loans, as applicable); provided, in the case of LIBO Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBO Rate Loans shall thereupon become Base Rate
Loans and shall thereafter bear interest payable upon demand at a rate which is
2% per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.09 (Default Interest) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent, any
Lender or any Issuing Bank.

2.10 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.3 (Letters of Credit):

(a) Borrower agrees to pay to Lenders or Issuing Banks, as applicable, having:
(i) Term Loan Commitments, commitment fees equal to 40% of the Applicable Margin
for LIBO Rate Loans multiplied by the average of the daily difference between
(A) the Term Loan Commitments and (B) the aggregate principal amount of all
outstanding Term Loans; (ii) DSR Exposure, commitment fees equal to 40% of the
Applicable Margin for LIBO Rate Loans multiplied by the average of the daily
difference between (A) the DSR Commitments and (B) the

 

69



--------------------------------------------------------------------------------

aggregate principal amount of (x) all outstanding DSR Loans, plus (y) the
Outstanding Amount of L/C Obligations applicable to DSR Commitments; and
(iii) Revolving Exposure, commitment fees equal to 40% of the Applicable Margin
for LIBO Rate Loans multiplied by the average of the daily difference between
(A) the Revolving Commitments and (B) the aggregate principal amount of (x) all
outstanding Revolving Loans, plus (y) the Outstanding Amount of L/C Obligations
applicable to the Revolving Commitments (collectively, “Commitment Fees”).

(b) All Commitment Fees shall be paid to Administrative Agent at its Principal
Office and upon receipt, Administrative Agent shall promptly distribute to each
applicable Lender or Issuing Bank its Pro Rata Share thereof.

(c) All Commitment Fees shall be calculated on the basis of a 360 day year and
the actual number of days elapsed and shall be payable quarterly in arrears on
the last Business Day of March, June, September and December of each year during
the Revolving Availability Period, commencing on the first such date to occur
after the Closing Date, and on the Revolving Commitment Termination Date.

(d) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
and Administrative Agent for the account of Lenders and Issuing Banks such other
fees in the amounts and at the times separately agreed upon (including pursuant
to the Fee Letters).

2.11 Scheduled Payments. The principal amounts of the Term Loans shall be repaid
in consecutive quarterly installments and at final maturity (each such payment,
an “Installment”) in accordance with the Amortization Schedule, commencing with
the Initial Quarterly Principal Payment Date. Notwithstanding the foregoing,
(x) such Installments shall be reduced in connection with any voluntary or
mandatory prepayments of the Term Loans, in accordance with Sections 2.12
(Voluntary Prepayments/Commitment Reductions), 2.13 (Mandatory Prepayments;
Commitment Termination) and 2.14 (Application of Prepayments), as applicable;
and (y) the Term Loans, together with all other amounts owed hereunder with
respect thereto, shall, in any event, be paid in full no later than the Final
Maturity Date.

2.12 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time Borrower may prepay Loans on any Business Day
in whole or in part, (A) in the case of Term Loans or Revolving Loans, in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount and (B) in the case of DSR Loans, in an aggregate minimum
amount of $2,000,000 and integral multiples of $500,000 in excess of that amount
(provided that, in any such case, such minimum amounts shall not apply to a
prepayment of all outstanding Loans);

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of LIBO Rate Loans;

 

70



--------------------------------------------------------------------------------

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice for Term Loans, DSR Loans or Revolving
Loans, as the case may be, by facsimile or telephone to each applicable Lender
or Issuing Bank). Upon the giving of any such notice, the principal amount of
the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided, that such prepayment obligation may
be conditioned on the occurrence of any subsequent event (including a
refinancing transaction). Any such voluntary prepayment shall be applied as
specified in Section 2.14(a) (Application of Voluntary Prepayments by Type of
Loan).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which original written notice Administrative Agent will
promptly transmit by facsimile or telephone to each applicable Lender), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, (A) the Revolving Commitments in an amount up to the
amount by which the Revolving Commitments exceed the Total Utilization of
Revolving Commitments at the time of such proposed termination or reduction;
provided, any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount, and (B) the DSR Commitments in an amount up to the amount
by which the DSR Commitments exceed the Total Utilization of DSR Commitments at
the time of such proposed termination or reduction; provided, any such partial
reduction of the DSR Commitments shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments or DSR Commitments shall be effective on the date specified in
Borrower’s notice and shall reduce the Revolving Commitment or DSR Commitments,
as applicable, of each Revolving Lender and/or Issuing Bank proportionately to
its Pro Rata Share thereof; provided, that any such termination or reduction may
be conditioned on the occurrence of any subsequent event (including a
refinancing transaction).

2.13 Mandatory Prepayments; Commitment Termination.

(a) Asset Sales. No later than the third Business Day following the date of
receipt by Borrower or any Subsidiary Guarantors of any Net Asset Sale Proceeds,
Borrower shall prepay the Term Loans as set forth in Section 2.14(b)
(Application of Mandatory Prepayments by Type of Loans) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided that (i) so long as no Default
or Event of Default shall have occurred and be continuing, (ii) to the extent
that the amount of such Net Asset Sale Proceeds is not greater than $20,000,000

 

71



--------------------------------------------------------------------------------

per Fiscal Year or $50,000,000 in the aggregate since the Closing Date through
the applicable date of determination, the Borrower may, directly or through one
or more of its Subsidiary Guarantors, to use such Net Asset Sale Proceeds within
three hundred sixty-five days of receipt thereof to purchase replacement assets,
which 365-day period may be extended by an additional 180 days if Borrower shall
have provided to Administrative Agent a binding commitment to purchase
replacement assets.

(b) Insurance/Condemnation Proceeds. (i) No later than the third Business Day
following the date of receipt by Borrower or any of its Subsidiary Guarantors,
or Administrative Agent as loss payee, of (i) any Prepayment
Insurance/Condemnation Proceeds or (ii) any Net Insurance/Condemnation Proceeds
(other than Prepayment Insurance/Condemnation Proceeds or Excluded
Insurance/Condemnation Proceeds), Borrower shall prepay the Term Loans as set
forth in Section 2.14(b) (Application of Mandatory Prepayments) in an aggregate
amount equal to the Prepayment Insurance/Condemnation Proceeds or the Net
Insurance/Condemnation Proceeds (other than Prepayment Insurance/Condemnation
Proceeds or Excluded Insurance/Condemnation Proceeds); provided that the
Borrower shall have the option, directly or through one or more of its
Subsidiary Guarantors, to use any such Net Insurance/Condemnation Proceeds to
(A) repay Permitted Debt of the Credit Party that received such Net
Insurance/Condemnation Proceeds so long as no Default or Event of Default has
occurred and is continuing or (B) repair, restore or replace the applicable
damaged or destroyed assets, if each of the conditions in Section 5.5(d)
(Insurance) is satisfied to the reasonable satisfaction of the Administrative
Agent (in consultation with the Independent Engineer and the Insurance Advisor)
or waived by the Requisite Lenders within ninety (90) days of the applicable
Event of Loss or Event of Taking.

(c) Certain Payments from Anchor Customers. No later than the third Business Day
following the date of receipt by any Credit Party of any payment from or on
behalf of any Anchor Customer or any Person providing a guarantee or credit
support to such Anchor Customer from any settlement, release, waiver,
termination, buy-down, surrender or similar action in respect of the terminal
use agreement or guarantee or credit support of the terminal use agreement (a
“TUA Buy-Down Proceeds”), Borrower shall prepay the Term Loans as set forth in
Section 2.14(b) (Application of Mandatory Prepayments by Type of Loans) in an
aggregate amount equal to such payment.

(d) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
reduction of the Commitments pursuant to Sections 2.13(a) (Asset Sales), 2.13(b)
(Insurance/Condemnation Proceeds) or 2.13(c) (Certain Payments from Anchor
Customers), Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds. In the event that Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate,
Borrower shall promptly make an additional prepayment of the Loans and/or the
Commitments shall be permanently reduced in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

(e) Commitment Termination.

 

72



--------------------------------------------------------------------------------

(i) If the CCTP Funding Date does not occur within ninety (90) days after the
Closing Date, each Lender’s CCTP Tranche Commitment shall automatically
terminate at 5:00 p.m. on the date that is ninety (90) days following the
Closing Date or, if such date is not a Business Day, the next Business Day.

(ii) If the SPLNG Funding Date does not occur by December 7, 2016, each Lender’s
SPLNG Tranche Commitment and the unused amount of the Revolving Commitment then
in effect shall automatically terminate at 5:00 p.m. on December 7, 2016.

2.14 Application of Prepayments.

(a) Application of Voluntary Prepayments. With respect to each prepayment made
pursuant to Section 2.12(a) (Voluntary Prepayments) and this Section 2.14(a), on
the date specified in the notice of prepayment delivered pursuant to
Section 2.12(a)(ii) (Voluntary Prepayments), such prepayment of the Loans (other
than the DSR Loans and Revolving Loans) shall be applied pro rata to:

(i) the principal of, and accrued but unpaid interest on, the Loans to be
prepaid;

(ii) any additional amounts required to be paid pursuant to Section 2.17(c)
(Compensation for Breakage or Non-Commencement of Interest Periods); and

(iii) except for amounts to be paid to the Lender Counterparties pursuant to the
Permitted Hedging Agreements as set forth immediately below, any other
Obligations due in connection with any prepayment under the Financing Documents.

Payments of principal of the Loans will be applied pro rata against subsequent
scheduled payments or in inverse order of maturity, at the Borrower’s option.

Additionally, the Borrower shall pay, on a pro rata basis with the payments
required under clause (a)(i), (ii) and (iii) above, to the Lender Counterparties
to the Permitted Hedging Agreements the Hedging Termination Values payable in
respect of any Permitted Hedging Agreements to be terminated in connection with
such prepayment in accordance with Section 2.14(c) (Termination of Permitted
Hedging Agreements in Connection with Any Prepayment), which terminated
Permitted Hedging Agreements shall be specified by the Borrower in the notice of
prepayment.

(b) Application of Mandatory Prepayments. Any amount required to be paid
pursuant to Sections 2.13(a) (Asset Sales), 2.13(b) (Insurance/Condemnation
Proceeds) or 2.13(c) (Certain Payments from Anchor Customers) shall be applied
as follows:

(i) the principal of, and accrued but unpaid interest on, the Term Loans;
provided that if at the time any amount is required to be paid pursuant to
Section 2.13(a) (Asset Sales), 2.13(b) (Insurance/Condemnation Proceeds) or
2.13(c) (Certain Payments from Anchor Customers), Borrower is required to offer
to repay, prepay or repurchase any Senior Secured Debt permitted by Section 6.1
(Indebtedness) pursuant to the terms of the documentation governing such Senior
Secured Debt (subject to any applicable thresholds or

 

73



--------------------------------------------------------------------------------

carve-outs set forth therein) with any Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds or TUA Buy-Down Proceeds (such Indebtedness
required to be offered to be so repaid, prepaid or repurchased, “Other
Applicable Indebtedness”), then Borrower may apply such Net Asset Sale Proceeds,
Net Insurance/Condemnation Proceeds or TUA Buy-Down Proceeds, as applicable, on
a pro rata basis subject to the Intercreditor Agreement (determined on the basis
of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided that the portion of such Cash
proceeds allocated to Other Applicable Indebtedness shall not exceed the amount
of such Cash proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Cash proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repayment,
prepayment or repurchase of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
Section 2.13(a) (Asset Sales), 2.13(b) (Insurance/Condemnation Proceeds) or
2.13(c) (Certain Payments from Anchor Customers), as applicable, shall be
reduced accordingly; provided further that to the extent the holders of Other
Applicable Indebtedness decline to have such Indebtedness purchased, the
declined amount shall promptly (and in any event within 10 Business Days after
the date of such rejection) be applied to prepay the Term Loans in accordance
with the terms hereof;

(ii) any additional amounts required to be paid Section 2.17(c) (Compensation
for Breakage or Non-Commencement of Interest Periods);

(iii) except for amounts to be paid to the Lender Counterparties pursuant to the
Permitted Hedging Agreements as set forth immediately below, any other
Obligations due in connection with any prepayment under the Financing Documents;
and

(iv) if applicable, on a pro rata basis with the payments required under clause
(b)(i), (ii) and (iii) above, to the Lender Counterparties to the Permitted
Hedging Agreements the Hedging Termination Values payable in respect of any
Permitted Hedging Agreements to be terminated in connection with such prepayment
in accordance with 2.14(c) (Termination of Permitted Hedging Agreements in
Connection with Any Prepayment), which terminated Permitted Hedging Agreements
shall be specified by the Borrower in the notice of prepayment; provided, that
any Hedging Termination Value that is not due at such time in accordance with
2.14(c) (Termination of Permitted Hedging Agreements in Connection with Any
Prepayment) shall be retained in the Revenue Account, as applicable, and applied
at the time required as set forth in such Section.

Payments of principal of the Loans will be applied in inverse order of maturity.

(c) Termination of Permitted Hedging Agreements in Connection with Any
Prepayment. If a voluntary or mandatory prepayment of the Senior Secured Debt
made by the Borrower pursuant to the provisions of Sections 2.12 (Voluntary
Prepayments/Commitment Reductions), 2.13 (Mandatory Prepayments/Commitment
Termination) or 2.14 (Application of Prepayments) would result in the aggregate
notional amount of the Permitted Hedging Agreements exceeding one hundred
percent (100%) (calculated on a weighted average basis) of the projected
aggregate outstanding balance of the Senior Secured Debt (other than DSR Loans
and Revolving Loans, and, for purposes of calculating such percentage, any such
Senior Secured

 

74



--------------------------------------------------------------------------------

Debt which bears a fixed interest rate shall be deemed subject to a Permitted
Hedging Agreement), the Borrower shall, terminate or, to the extent permitted by
the applicable Permitted Hedging Agreement, transfer or novate, a portion of the
Permitted Hedging Agreements such that the aggregate notional amount of the
Permitted Hedging Agreements satisfies the requirements of the Borrower pursuant
to Section 5.11 (Interest Rate Protection), but in any case is not more than
(a) prior to forty-five (45) days following any such prepayment, one hundred ten
percent (110%) (calculated on a weighted average basis) of the projected
aggregate outstanding balance of the Senior Secured Debt (other than the DSR
Loans and Revolving Loans) and (b) thereafter, one hundred percent
(100%) (calculated on a weighted average basis) of the projected aggregate
outstanding balance of the Senior Secured Debt (other than the DSR Loans and
Revolving Loans); provided, however, for purposes of calculating such
percentage, any such Senior Secured Debt which bears a fixed interest rate shall
be deemed subject to a Permitted Hedging Agreement; provided further, that any
such reduction shall be made, (x) in the case of any voluntary prepayment of
Loans under Section 2.12 (Voluntary Prepayments/Commitment Reductions), at the
Borrower’s option, pro rata against subsequent scheduled repayments or in
inverse order of maturity of such Permitted Hedging Agreements and pro rata to
all counterparties to such Permitted Hedging Agreements with the same maturity,
or (y) in the case of any mandatory prepayment of Secured Debt under 2.13
(Mandatory Prepayments/Commitment Termination), in inverse order of maturity of
such Permitted Hedging Agreements and, in all cases under 2.13 (Mandatory
Prepayments/Commitment Termination), pro rata to all counterparties to such
Permitted Hedging Agreements with the same maturity. The amount of any Hedging
Termination Value due in respect of the Permitted Hedging Agreements terminated
in accordance with this Section 2.14(c) shall be made by the Borrower from
amounts available with which to make such prepayment.

(d) Application of Prepayments of Loans to Base Rate Loans and LIBO Rate Loans.
Any prepayment of the Loans shall be applied first to Base Rate Loans to the
full extent thereof, before application to LIBO Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.17(c) (Compensation for Breakage or
Non-Commencement of Interest Periods).

2.15 General Provisions Regarding Payments.

(a) All payments by any Credit Party of principal, interest, fees and other
Obligations shall be made in immediately available funds, without reduction,
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and, except as otherwise required herein, delivered to Administrative
Agent not later than 12:00 p.m. (New York City time) on the date due at the
Principal Office of Administrative Agent for the account of Lenders.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of DSR Loans or Revolving Loans) shall be accompanied by
payment of accrued interest on the principal amount being repaid or prepaid, and
all such payments (and, in any event, any payments in respect of any Loan on a
date when interest is due and payable with respect to such Loan) shall be
applied to the payment of interest then due and payable before application to
principal.

 

75



--------------------------------------------------------------------------------

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s or Issuing Bank’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans, in lieu of its Pro Rata Share of any LIBO Rate
Loans, Administrative Agent shall give effect thereto in apportioning payments
received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to DSR Loans or Revolving Loans, whenever any payment to be made
hereunder with respect to any Loan shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, with respect to such Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment or DSR Commitment fees hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in immediately available funds prior to 3:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a) (Failure to Make
Payments When Due). Interest and fees shall continue to accrue on any principal
as to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.09 (Default Interest) from the date such amount was due and payable
until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1 (Events of Default) or pursuant to any sale of, any collection from,
or other realization upon all or any part of the Collateral, all payments or
proceeds received by Administrative Agent or Collateral Agent in respect of any
of the Obligations, shall be applied in accordance with the application
arrangements described in Section 9.2 of the Pledge and Security Agreement.

2.16 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Security Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Financing Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts

 

76



--------------------------------------------------------------------------------

payable in respect of Letters of Credit, fees and other amounts then due and
owing to such Lender hereunder or under the other Financing Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation, set
off or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder. The provisions of this Section 2.16 shall
not be construed to apply to (a) any payment made by Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (b) any payment
obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

2.17 Making or Maintaining LIBO Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBO Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted LIBO Rate, Administrative Agent
shall on such date give notice (by facsimile or by telephone confirmed in
writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBO Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b) Illegality or Impracticability of LIBO Rate Loans. In the event that on any
date (i) any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its LIBO Rate Loans has become
unlawful as a result of compliance by such Lenders in good faith with any
treaty, Government Rule or guideline (or would conflict with any such treaty,
Government Rule or guideline not having the force of law even though the failure
to comply therewith would not be unlawful), or (ii) Administrative Agent is
advised by the Requisite Lenders (which determination shall be final and
conclusive and binding upon all parties hereto)

 

77



--------------------------------------------------------------------------------

that the making, maintaining, converting to or continuation of LIBO Rate Loans
has become impracticable or unavailable, as a result of contingencies occurring
after the date hereof which materially and adversely affect the London interbank
market or the position of the Lenders in that market, then, and in any such
event, any Lender requesting compensation under this Section 2.17 shall be an
“Affected Lender” and such Affected Lender shall on that day give notice (by
e-mail or by telephone confirmed in writing) to Borrower and Administrative
Agent of such determination (which notice Administrative Agent shall promptly
transmit to each other Lender). If Administrative Agent receives a notice from
(x) any Lender pursuant to clause (i) of the preceding sentence or (y) a notice
from Lenders constituting Requisite Lenders pursuant to clause (ii) of the
preceding sentence, then (1) the obligation of the Lenders (or, in the case of
any notice pursuant to clause (i) of the preceding sentence, such Lender) to
make Loans as, or to convert Loans to, LIBO Rate Loans shall be suspended until
such notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a LIBO Rate Loan then being
requested by Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Lenders (or in the case of any notice pursuant to clause (i) of the
preceding sentence, such Lender) shall make such Loan as (or continue such Loan
as or convert such Loan to, as the case may be) a Base Rate Loan, (3) the
Lenders’ (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender’s) obligations to maintain their respective outstanding
LIBO Rate Loans (the “Affected Loans”) shall be terminated at the earlier to
occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBO Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.17(c)
(Compensation for Breakage or Non-Commencement of Interest Periods), to rescind
such Funding Notice or Conversion/Continuation Notice as to all Lenders by
giving written or telephonic notice (promptly confirmed by delivery of written
notice thereof) to Administrative Agent of such rescission on the date on which
the Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, within 30 days of written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to lenders of funds borrowed by it to make or carry its
LIBO Rate Loans and any loss, expense or liability sustained by such Lender in
connection with the liquidation or re-employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any LIBO Rate Loan
does not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any LIBO Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBO Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its LIBO Rate Loans is not made on
any date specified in a notice of prepayment given by Borrower. With respect to
any Lender’s claim for compensation under this Section 2.17, Borrower shall not
be required to compensate such Lender for any amount incurred more than 180
calendar days prior to the date that such Lender notifies Borrower of the event
that gives rise to such claim.

 

78



--------------------------------------------------------------------------------

(d) Booking of LIBO Rate Loans. Any Lender may make, carry or transfer LIBO Rate
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender.

(e) Assumptions Concerning Funding of LIBO Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.17 and under Section 2.18
(Increased Costs; Capital Adequacy) shall be made as though such Lender had
actually funded each of its relevant LIBO Rate Loans through the purchase of a
Eurodollar deposit bearing interest at the rate obtained pursuant to clause
(i) of the definition of Adjusted LIBO Rate in an amount equal to the amount of
such LIBO Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided, however, each Lender may fund each of its LIBO Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.17 and
under Section 2.18 (Increased Costs; Capital Adequacy).

2.18 Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.19 (Taxes; Withholding, Etc.) (which shall be controlling with respect
to the matters covered thereby), in the event that any Lender (which term shall
include each Agent and Issuing Bank for purposes of this Section 2.18(a)) shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) any treaty, Government
Rule or guideline, or any change therein or in the interpretation,
administration or application thereof (regardless of whether the underlying
treaty, Government Rule or guideline was issued or enacted prior to the date
hereof), including the introduction of any new treaty, Government Rule or
guideline but excluding solely proposals thereof, or any determination of a
court or governmental authority, in each case that becomes effective after the
date hereof, or (B) any guideline, request or directive by any central bank or
other governmental or quasi-governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof (in each case, a “Change in Law”): (i) subjects such
Lender (or its applicable lending office or Affiliate) or any company
controlling such Lender to any additional Tax (other than any Indemnified Taxes
or Other Taxes covered by Section 2.19 (Taxes; Withholding, Etc.) and Excluded
Taxes) with respect to this Agreement or any of the other Financing Documents or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBO Rate Loans that are reflected
in the definition of Adjusted LIBO Rate) or any

 

79



--------------------------------------------------------------------------------

company controlling such Lender; or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or any company controlling such Lender or such
Lender’s obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost or decrease the yield to such
Lender of agreeing to make, making or maintaining Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) hereunder; then, in any such case, Borrower shall pay to such Lender,
within 30 days following receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or in a lump sum or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in yield or
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.18(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include each Issuing Bank for purposes of this Section 2.18(b)) shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the introduction,
adoption, effectiveness, phase in or applicability of any law, rule or
regulation (or any provision thereof) regarding capital adequacy, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (B) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the date hereof, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans, Revolving Commitments, DSR Commitments or Letters of Credit or
participations therein or other obligations hereunder with respect to the Loans
or Letters of Credit to a level below that which such Lender or such controlling
company could have achieved but for such introduction, adoption, effectiveness,
phase in, applicability, change or compliance (taking into consideration the
policies of such Lender or such controlling company with regard to capital
adequacy), then from time to time, within five Business Days after receipt by
Borrower from such Lender of the statement referred to in the next sentence,
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling company on an after tax basis for
such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.18(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error. For the avoidance of doubt, for all
purposes of the Financing Documents, subsections (a) and (b) of this
Section 2.18 shall apply to all requests, rules, guidelines or directives
concerning liquidity and capital adequacy issued or promulgated by any United
States or foreign regulatory authority (i) under or in connection with the
implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and (ii) in connection with the implementation of the recommendations of the
Bank for International Settlements, the United States regulatory authorities or
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority), regardless of the date adopted, issued,
promulgated or implemented.

 

80



--------------------------------------------------------------------------------

(c) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

2.19 Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Financing Documents shall be paid
free and clear of, and without any deduction or withholding on account of, any
Tax, except to the extent required by law.

(b) Withholding of Taxes. If any Withholding Agent (but, for the avoidance of
doubt, not including a Lender acting as a withholding agent with respect to
payments made to its members, partners or beneficiaries) is required by law to
make any deduction or withholding on account of any Tax from any sum paid or
payable by any Credit Party to Administrative Agent or any Lender under any of
the Financing Documents: (i) the applicable Withholding Agent shall be entitled
to make such deduction or withholding; (ii) the applicable Withholding Agent
shall pay, or cause to be paid, any such Tax to the appropriate Governmental
Authority before the date on which penalties attach thereto; (iii) if the tax is
an Indemnified Tax and unless otherwise provided in this Section 2.19, the sum
payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of the deduction, withholding or payment for
Indemnified Taxes (including such deductions and withholdings applicable to
additional sums payable under this Section 2.19(b)), each relevant Recipient
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment for Indemnified Taxes been required or
made; and (iv) within thirty days after the due date of payment of any Tax which
it is required by clause (ii) above to pay, the applicable Credit Party shall
(if any Credit Party is responsible for the deduction, withholding or payment)
deliver to Administrative Agent evidence satisfactory to Administrative Agent of
such deduction, withholding or payment and of the remittance thereof to the
relevant Governmental Authority.

(c) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably

 

81



--------------------------------------------------------------------------------

requested by Borrower or Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(c)(ii)(A), (c)(ii)(B) and (c)(ii)(D) and
2.19(g) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender and Agent that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Financing Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate to
the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the

 

82



--------------------------------------------------------------------------------

meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;

(C) any Lender that is not a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) BTMU, as the Administrative Agent, and any successor or supplemental
Administrative Agent that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, shall deliver to the Borrower, on or prior to
the date on which it becomes a party to this Agreement, two duly completed
copies of IRS Form W-8IMY, with the effect that the Borrower may make payments
to the Administrative Agent, to the extent such payments are received by the
Administrative Agent as an intermediary, without deduction or withholding of any
Taxes imposed by the United States.

Each Lender agrees that if any form or certification it previously delivered
(under this Section 2.19(c) or under Section 2.19(g)) expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

(d) Without limiting the provisions of Section 2.19(b) (Withholding of Taxes),
Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities in accordance with applicable law. Borrower shall deliver to
Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to Administrative Agent in respect of any Other Taxes
payable hereunder promptly after payment of such Other Taxes.

(e) Borrower shall indemnify Administrative Agent and any Lender for the full
amount of Indemnified Taxes (taking into account all exceptions provided in this
Section

 

83



--------------------------------------------------------------------------------

2.19) arising in connection with payments made under this Agreement or any other
Financing Document (including any such Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.19) payable or paid by
Administrative Agent or Lender required to be withheld or deducted from a
payment to Administrative Agent or Lender and for any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to such Credit Party shall be conclusive absent manifest error. Such payment
shall be due within ten (10) days of such Credit Party’s receipt of such
certificate.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund, from the Governmental Authority imposing the Tax,
of any Taxes as to which it has been indemnified pursuant to this Section 2.19
(including by the payment of additional amounts pursuant to this Section 2.19),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made, under this Section 2.19 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Taxes resulting in such indemnification payments or additional amounts
and giving rise to such refund had never been imposed and such indemnification
payments or additional amounts have never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) If a payment made to a Lender under any Financing Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.19(g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(h) For purposes of this Section 2.19, the term “Lender” shall include any
Issuing Bank.

 

84



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Financing Document.

2.20 Obligation to Mitigate. Each Lender (which term shall include each Issuing
Bank for purposes of this Section 2.20) agrees that, as promptly as practicable
after the officer of such Lender that is directly or indirectly responsible for
administering its Loans or Letters of Credit, as the case may be, becomes aware
of the occurrence of an event or the existence of a condition that would cause
such Lender to become an Affected Lender or that would entitle such Lender to
receive payments under Section 2.17 (Making or Maintaining LIBO Rate Loans),
2.18 (Increased Costs; Capital Adequacy) or 2.19 (Taxes; Withholding, Etc.), it
will (at the request of the Borrower), to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions, including any Affected Loans, through another office of such
Lender, or (b) take such other measures as such Lender may deem reasonable, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17 (Making
or Maintaining LIBO Rate Loans), 2.18 (Increased Costs; Capital Adequacy) or
2.19 (Taxes; Withholding, Etc.) would be eliminated or materially reduced and
if, as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Revolving Commitments, DSR Commitments, Loans or
Letters of Credit through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such
Revolving Commitments, DSR Commitments, Loans or Letters of Credit or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.20 unless Borrower agrees to pay
all incremental expenses incurred by such Lender as a result of utilizing such
other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to Borrower (with a copy to Administrative Agent) shall be conclusive absent
manifest error.

2.21 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 (Events of Default) or otherwise) or received by Administrative Agent
from a Defaulting Lender pursuant to Section 10.4 (Set Off) shall be applied at
such time or times as may be determined by Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank hereunder;
third, as Borrower may request (so long as no Default or Event of Default shall
have occurred and be continuing), to the funding

 

85



--------------------------------------------------------------------------------

of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fourth, if so determined by Administrative Agent and Borrower, to be held
in a Deposit Account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fifth, to the payment of any amounts owing to the Lenders or any
Issuing Bank as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or such Issuing Bank against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; sixth, so long as no Default or Event of Default shall have occurred
and be continuing, to the payment of any amounts owing to Borrower as a result
of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and seventh, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Unreimbursed Amounts refinanced by a
Revolving Loan in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 3 (Conditions Precedent) were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letters of Credit are held by the Lenders pro
rata in accordance with the applicable Commitments. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.21(a)(i) (Defaulting Lender Waterfall) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) Certain Fees. No Defaulting Lender shall be entitled to receive any fee
pursuant to Section 2.10(a) (Fees) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and each Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders of the applicable Commitment or take such
other actions as Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Lenders in accordance with the applicable Commitments (without
giving effect to Section 2.21(a)(iii) (Reallocation of Participations to Reduce
Fronting Exposure)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

86



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Cash Collateral. Upon the request of Administrative Agent and any Issuing
Bank, as applicable, (1) if such Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
Unreimbursed Amount, or (2) if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize 103% of the amount of then Outstanding Amount of
all L/C Obligations pursuant to the terms of the Depositary Agreement.

(i) Grant of Security Interest. All Cash Collateral provided by Borrower (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at an institution
selected by Administrative Agent (which, unless otherwise agreed by the
applicable Issuing Bank, shall be the applicable L/C Cash Collateral Account).
Borrower hereby grants to Administrative Agent, for the benefit of
Administrative Agent and each Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the applicable Issuing
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(ii) Termination of Requirement. Cash Collateral furnished by or on behalf of a
Credit Party shall not be released during the existence of a Default or Event of
Default.

2.22 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Borrower that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.17
(Making or Maintaining LIBO Rate Loans), 2.18 (Increased Costs; Capital
Adequacy) or 2.19 (Taxes; Withholding, Etc.), and (ii) such Lender shall fail to
withdraw such notice within five Business Days after Borrower’s request for such
withdrawal; or (b) (i) any Lender shall become a Defaulting Lender and continues
to be a Defaulting Lender, and (ii) such Defaulting Lender shall fail to cure
the default pursuant to Section 2.21(b) (Defaulting Lender Cure) within five
Business Days after Borrower’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b) (Affected Lenders’ Consent), the consent of Super-Majority
Lenders shall have been obtained but the consent of one or more of such other
Lenders (each a “Non-Consenting Lender”) whose consent is required shall not
have been obtained; then, with respect to each such Increased Cost Lender,
Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”), Borrower
may, by giving written notice to Administrative Agent and any Terminated Lender
of its election to do so, elect to cause such Terminated Lender (and such
Terminated Lender hereby irrevocably agrees) to assign its outstanding Loans and
its Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6
(Successors and Assigns; Participations) and Borrower shall pay

 

87



--------------------------------------------------------------------------------

the fees, if any, payable thereunder in connection with any such assignment from
an Increased Cost Lender, a Non-Consenting Lender or a Defaulting Lender;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.12
(Fees) (but, in the case of any Defaulting Lender, subject to
Section 2.21(a)(ii) (Certain Fees)); (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.17(c) (Compensation for Breakage or Non-Commencement of Interest
Periods), 2.18 (Increased Costs; Capital Adequacy) or 2.19 (Taxes; Withholding,
Etc.) or otherwise, as if it were a prepayment (without regard to any pro rata
payment obligation in respect of any other Loans); (3) in the event such
Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; and (4) in the case of any such
assignment resulting from a claim for payment under Section 2.18 (Increased
Costs; Capital Adequacy) or 2.19 (Taxes; Withholding, Etc.), or payments
required to be made pursuant to Section 2.19 (Taxes; Withholding, Etc.), such
assignment will result in a reduction of such payments; provided, Borrower may
not make such election with respect to any Terminated Lender that is also an
Issuing Bank, unless, prior to the effectiveness of such election, Borrower
shall have caused the outstanding Letters of Credit issued thereby to be
cancelled. Upon the prepayment of all amounts owing to any Terminated Lender and
the termination of such Terminated Lender’s Commitments, if any, such Terminated
Lender shall no longer constitute a “Lender” for purposes hereof; provided, any
rights of such Terminated Lender to indemnification hereunder shall survive as
to such Terminated Lender. Each Lender agrees that if Borrower exercises its
option hereunder to cause an assignment by such Lender as a Terminated Lender,
such Lender shall, promptly after receipt of written notice of such election,
execute and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6 (Successors and Assigns; Participations). In the
event that a Lender does not comply with the requirements of the immediately
preceding sentence within one Business Day after receipt of such notice, each
Lender hereby authorizes and directs Administrative Agent to execute and deliver
such documentation as may be required to give effect to an assignment in
accordance with Section 10.6 (Successors and Assigns; Participations) on behalf
of a Terminated Lender and any such documentation so executed by Administrative
Agent shall be effective for purposes of documenting an assignment pursuant to
Section 10.6 (Successors and Assigns; Participations).

2.23 Replacement Debt. Subject to the provisions of this Section 2.23, the
Borrower may incur or issue Replacement Debt, the proceeds of which shall be
used to refinance the Term Loans, Revolving Loans or DSR Loans or replace
commitments to provide the Term Loans, Revolving Loans, DSR Loans and/or Letters
of Credit subject to the terms of this Agreement. The Borrower may incur
Replacement Debt at its sole discretion, only if, prior to or on the date of
incurrence thereof, the following conditions are satisfied or waived by the
Requisite Lenders:

(a) no Default or Event of Default:

(i) shall have occurred and be continuing; or

 

88



--------------------------------------------------------------------------------

(ii) results from the incurrence or issuance of such Replacement Debt;

(b) the maximum principal amount of the proposed Replacement Debt does not
exceed the sum of:

(i) the Commitments being cancelled concurrently with the incurrence or issuance
of such Replacement Debt; plus

(ii) the outstanding principal amount of the Loans being prepaid concurrently
with the incurrence or issuance of such Replacement Debt; plus

(iii) all accrued interest on the Loans being repaid, all premiums, discounts,
fees, costs and expenses (including, without duplication, (A) Hedging
Termination Values with respect to any Permitted Hedging Agreements subject to
the refinancing with the proposed Replacement Debt, (B) any amounts deposited in
a debt service reserve or similar reserve (or any interest during construction)
account in connection with the issuance of such Replacement Debt and (C) any
incremental carrying costs of such Replacement Debt) associated with any such
cancellation or prepayment, or incurred in connection with the proposed
Replacement Debt;

(c) the weighted average life to maturity of the Replacement Debt shall not be
less than the weighted average life to maturity of the Loans prior to the
incurrence of such Replacement Debt;

(d) the maturity date of the Replacement Debt shall not occur prior to the Final
Maturity Date;

(e) the material terms of the Replacement Debt shall not be materially more
restrictive on the Borrower than the terms of this Agreement;

(f) the Borrower shall have demonstrated by delivery of an updated Base Case
Forecast that after the incurrence of such Replacement Debt, the Projected Debt
Service Coverage Ratio commencing on the Initial Quarterly Principal Payment
Date and for each calendar year through the assumed 18-year amortization
schedule for the Term Loans shall not be less than 1.55x;

(g) the Agent for the Replacement Debt shall have acceded to the Intercreditor
Agreement and Collateral Agency Agreement;

(h) the Administrative Agent shall have received a certificate from an
authorized officer of the Borrower at least three (3) Business Days prior to the
incurrence of such Replacement Debt (or, in the event that such Replacement Debt
is incurred through the issuance of Securities, no later than one (1) Business
Day following the pricing of such Securities), and on the date of incurrence of
such Replacement Debt, in the form set out in Exhibit F, which certificate
shall:

(i) identify the Loans being replaced, the Commitments being cancelled, each
Agent and each Secured Debt Holder for any Replacement Debt;

 

89



--------------------------------------------------------------------------------

(ii) (A) in the case of the certificate delivered at least three (3) Business
Days prior to the incurrence of such Replacement Debt (or such later date as
permitted above), which shall set forth the material terms, permitted uses, and
the tenor and, if applicable, amortization schedule of such Replacement Debt and
the rate, or the rate basis and margin in the case of a floating rate, at which
such Replacement Debt shall bear interest, and, if applicable, commitment fees
or other premiums relating thereto and (B) in the case of the certificate
delivered on the date of incurrence of such Replacement Debt attach a copy of
each final form of the (1) CQP Indenture Document relating to the Replacement
Debt (that may be an amendment to an existing CQP Indenture Document) and/or
(2) credit agreement, indenture or other agreement governing the such
Replacement Debt;

(i) the Borrower (A) within thirty (30) days of the incurrence of any
Replacement Debt, shall pay any costs, fees, expenses or other amounts related
thereto from the proceeds of such Replacement Debt for such purposes, and
(B) simultaneously with the incurrence of any Replacement Debt following the
delivery of the certificate pursuant to Section 2.23(h) above, use all or a
portion of the proceeds of such Replacement Debt to prepay any Loans being
replaced in accordance with the terms of this Agreement;

(j) simultaneously with the incurrence of any Replacement Debt, the Borrower
shall use a portion of the proceeds of such Replacement Debt to fund any
incremental increase in the Debt Service Reserve Amount; and

(k) Any Replacement Debt shall be treated in all respects as Senior Secured
Debt, sharing pari passu in the Collateral and in right of payment.

2.24 Currency Matters. All Obligations of each Credit Party under the Financing
Documents shall be payable in Dollars. All calculations, comparisons,
measurements or determinations under the Financing Documents shall be made in
Dollars.

2.25 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Financing Document; or

 

90



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The occurrence of the Closing Date is subject to the
satisfaction or waiver of the following conditions precedent, in each case to
the satisfaction of each of the Lenders, unless, in each case, waived by each of
the Lenders:

(a) Financing Documents. Administrative Agent shall have received true, correct
and complete copies of the following documents, each of which shall have been
duly authorized, executed and delivered by the parties thereto:

(i) this Agreement;

(ii) the Depositary Agreement;

(iii) the Pledge and Security Agreement;

(iv) the Intercreditor Agreement;

(v) the Fee Letters; and

(vi) the Collateral Agency Appointment Agreement.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received, in respect of each Credit Party, (i) each Organizational Document
certified as of the Closing Date or a recent date prior thereto by the
appropriate Governmental Authority or, with respect to its limited liability
company agreement or partnership agreement, certified as of the Closing Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (ii) signature and incumbency certificates of
the officers of such Credit Party (or, in the case of a limited partnership, of
the general partner, acting on behalf of such limited partnership);
(iii) resolutions of the board of directors or similar governing body of such
Credit Party (or, in the case of a limited partnership, of the general partner,
acting on behalf of such limited partnership), approving and, to the extent
required in any jurisdiction, resolutions of the meeting of shareholders of a
Credit Party (or, in the case of a limited partnership, of the general partner,
acting on behalf of such limited partnership), acting in its own capacity, in
each case, authorizing the execution, delivery and performance of this Agreement
and the other Financing Documents to which such Credit Party is, or shall
become, a party or by which it or its assets may be bound as of the Closing Date
and each Funding Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation dated the Closing Date or a recent date prior thereto; and
(v) signature and incumbency certificates of one or more officers of Cheniere
Energy Partners GP, LLC, acting on behalf of Borrower, who are authorized to
execute Funding Notices, Issuance Notices and Letter of Credit applications
delivered under this Agreement, in substantially the form of Exhibit N hereto
(with such amendments or modifications as may be approved by Administrative
Agent).

 

91



--------------------------------------------------------------------------------

(c) Delivery of Material Contracts; Consents. The Administrative Agent shall
have received true, correct and complete copies of each of the:

(i) Material Contracts (other than the Additional Material Contracts), each of
which shall have been duly authorized, executed and delivered by the parties
thereto; and

(ii) Consents and Agreements of counterparties that are Affiliates of the
Borrower to the Material Contracts listed on Annex A (Closing Date Affiliate
Consents), each of which shall have been duly authorized, executed and delivered
by the parties thereto.

(d) Consultant Reports. The Administrative Agent shall have received a
reasonably satisfactory final (i) due diligence report of the Independent
Engineer, dated as of or about the Closing Date or accompanied by a bringdown
certificate, favorably reviewing the reasonableness of the assumptions
underlying the Base Case Forecast and (ii) report of the Insurance Advisor
confirming that the insurance policies to be provided in compliance with
Section 5.5 (Insurance) conform to the requirements specified in the Financing
Documents, and a reliance letter with respect to each such report.

(e) Financial Statements. The Administrative Agent shall have received, to the
extent available, certified copies of the most recent quarterly and annual
financial statements of each Credit Party and Excluded Subsidiary, which
financial statements (other than the annual financial statements of the
Borrower) need not be audited.

(f) Opinions from Counsel. The Administrative Agent shall have received the
legal opinion(s) of Latham & Watkins LLP, as New York and Texas counsel and
special Delaware counsel to each of the Credit Parties, in form and substance
reasonably satisfactory to the Administrative Agent, each Lender, and each
Issuing Bank.

(g) Bank Regulatory Requirements. Each Lender shall have received, or had access
to, at least three (3) Business Days prior to the Closing Date all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and Anti-Terrorism and Money Laundering Laws.

(h) Base Case Forecast. The Borrower shall have delivered a Base Case Forecast
in form and substance reasonably acceptable to the Lenders that demonstrates
that all Senior Secured Debt (excluding principal payments with respect to DSR
Loans and Revolving Loans) shall be capable of amortization through the 18-year
period following the third anniversary of the Closing Date, such that the
Projected Debt Service Coverage Ratio commencing on the Initial Quarterly
Principal Payment Date and for each calendar year through the 18-year period
following the third anniversary of Closing Date shall not be less than 1.55x.

(i) Fees; Expenses. The Administrative Agent shall have received for its own
account, or for the account of the relevant Lender entitled thereto, or the
Borrower shall have made provision to pay on the Closing Date in accordance with
the Funds Flow Memorandum

 

92



--------------------------------------------------------------------------------

delivered pursuant to Section 3.1(s) (Funds Flow Memorandum), all fees due and
payable pursuant to the Financing Documents, and all costs and expenses
(including costs, fees and expenses of legal counsel and consultants) payable
thereunder for which invoices have been presented.

(j) Absence of Default. As of the Closing Date, no Default or Event of Default
has occurred and is continuing.

(k) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an executed Closing Date Certificate, together with all attachments
thereto, which shall include a certification of an Authorized Officer of the
Credit Parties (and in the case of the certifications set forth in sub-clauses
(ii) and (iii) below, to which the Independent Engineer reasonably concurs):

(i) that the Borrower is not aware of any fact or circumstance that could
reasonably be expected to delay the occurrence of the Project Completion Date of
the SPL Project after the Date Certain;

(ii) that the construction of the first five and, if Train 6 Debt has been
incurred, six trains of the SPL Project are proceeding substantially in
accordance with the Construction Schedule or, if not so proceeding, any delays
will not cause (x) any of the first five and, if Train 6 Debt has been incurred,
six trains of the SPL Project to miss the Guaranteed Substantial Completion
Dates applicable thereto, (y) the date specified for Ready for Start Up in
Attachment E to the applicable EPC Contract for any of the first five or, if the
Train 6 Debt has been incurred, six trains of the SPL Project to occur less than
four (4) months prior to the Guaranteed Substantial Completion Date for such
train or (z) the first five or, if the Train 6 Debt has been incurred, six
trains of the SPL Project to otherwise fail to achieve (A) the Train 1 DFCD
under and as defined in the BG FOB Sale and Purchase Agreement on or before the
BG DFCD Deadline, (B) the Date of First Commercial Delivery under and as defined
in the GN FOB Sale and Purchase Agreement on or before the GN DFCD Deadline,
(C) the Date of First Commercial Delivery under and as defined in the KoGas FOB
Sale and Purchase Agreement on or before the KoGas DFCD Deadline, (D) the Date
of First Commercial Delivery under and as defined in the GAIL FOB Sale and
Purchase Agreement on or before the GAIL DFCD Deadline, (E) the Date of First
Commercial Delivery under and as defined in the Centrica FOB Sale and Purchase
Agreement on or before the Centrica DFCD Deadline, (F) the Date of First
Commercial Delivery under and as defined in the Total FOB Sale and Purchase
Agreement on or before the Total DFCD Deadline, or (G) if Train 6 Debt has been
incurred, the date of first commercial delivery under and as defined in each
Train 6 FOB Sale and Purchase Agreement;

(iii) as to the existence of sufficient funds (without taking into account the
cumulative amount of contributions of Additional Equity less the cumulative
amount of Additional Equity Distributions) needed to achieve (x) Substantial
Completion by each of the applicable Guaranteed Substantial Completion Dates
under the applicable EPC Contracts for each train of the SPL Project and (y) the
Specified Completion Conditions by the Date Certain;

(iv) that attached to such certificate is a true, correct, and complete copy of
the Base Case Forecast;

 

93



--------------------------------------------------------------------------------

(v) that (A) the copies of each Material Contract delivered pursuant to clause
(c) (Delivery of Material Contracts; Consents) above are true, correct and
complete copies of such document and (B) no term or condition of any such
Material Contract has been amended from the form thereof delivered to the
Administrative Agent; and

(vi) that each of the conditions precedent to the Closing Date, as set forth in
this Section 3.1 (Closing Date), has been satisfied (except that no
certification shall be made or required from the Borrower as to the satisfaction
or reasonable satisfaction of an Agent or Lender with respect to any such
condition precedent).

(l) Representations and Warranties. Each of the representations and warranties
in the Financing Documents is true and correct in all respects, on and as of the
Closing Date.

(m) Establishment of Accounts. Each of the Accounts shall have been established
as required pursuant to the Depositary Agreement.

(n) Perfection of Security. The Administrative Agent shall have received
satisfactory evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Documents that the Administrative
Agent may deem necessary or reasonably desirable in order to perfect the first
priority Liens (subject only to Permitted Liens) created thereunder, including
the delivery of the original certificates representing all Equity Interests in
the Subsidiary Guarantors (in each case together with a duly executed transfer
power and irrevocable proxy in substantially the form attached to the Pledge and
Security Agreement) to the Collateral Agent and the filing of UCC-l financing
statements.

(o) Lien Searches. The Administrative Agent shall have received the results of
recent lien, judgment and litigation searches in each jurisdiction where a
Credit Party is organized and such searches shall reveal no Liens on any of the
assets of the Credit Parties except for Permitted Liens and Liens discharged on
or prior to the Closing Date pursuant to documentation reasonably satisfactory
to Administrative Agent.

(p) Government Approvals and Consents. The Administrative Agent shall have
received (i) evidence that all material Government Approvals for the Projects
set forth on Schedule 4.30(a) (A) have been duly obtained, were validly issued
and are in full force and effect, (B) are held in the name of CCTP, SPLNG or
such third party as allowed pursuant to Government Rule as indicated on Schedule
4.30(a), (C) are not the subject of any pending rehearing or appeal to the
issuing agency and all applicable fixed time periods for rehearing or appeal to
the issuing agency have expired (except as noted on Schedule 4.30(a) or
Government Approvals which do not have limits on appeal periods under Government
Rule), and (D) are free from conditions or requirements (I) the compliance with
which could reasonably be expected to have a Material Adverse Effect or (II)
which the Borrower, CCTP, SPLNG or such third party, as applicable, does not
expect to be able to satisfy on or prior to the commencement of the relevant
stage of the applicable Project except to the extent that a failure to so
satisfy such condition or requirement could not reasonably be expected to have a
Material Adverse Effect; and (ii) copies of each Government Approval set forth
on Schedule 4.30(a).

 

94



--------------------------------------------------------------------------------

(q) [Reserved].

(r) Evidence of Insurance. Administrative Agent and Collateral Agent shall have
received a certificate from the applicable Credit Parties’ insurance broker or
other evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 (Insurance) is in full force and effect, together with
endorsements naming Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5 (Insurance).

(s) Funds Flow Memorandum. Administrative Agent shall have received the Funds
Flow Memorandum applicable to the Closing Date.

3.2 CCTP Funding Date. The several obligation of each Term Loan Lender,
Revolving Lender or DSR Issuing Bank, as applicable, to make, or cause one of
their respective Affiliates to make, a Credit Extension on the CCTP Funding
Date, to be applied in accordance with the applicable Funds Flow Memorandum is
subject to the satisfaction or waiver of the following conditions precedent, in
each case to the satisfaction of each of the Term Lenders, Revolving Lenders,
and DSR Issuing Banks, as applicable, unless, in each case, waived by each of
the Term Lenders, Revolving Lenders, and DSR Issuing Banks, as applicable:

(a) Funding Notice; Issuance Notice. The Administrative Agent shall have
received a duly executed Funding Notice and Issuance Notice, as required by and
in accordance with, and meeting the requirements of, Section 2.1(b)(i)
(Borrowing Mechanics for Term Loans), Section 2.2(b)(ii) (Borrowing Mechanics
for Revolving Loans), and Section 2.3(b)(i) (Procedures for Issuance and
Amendment of Letters of Credit; Auto-Extension Letters of Credit), as
applicable.

(b) Financing Documents. The Administrative Agent shall have received true
correct and complete copies of the following documents, each of which shall have
been duly authorized, executed and delivered by the parties thereto:

(i) the Counterpart Agreement, supplement to the Pledge and Security Agreement,
supplement to the Depositary Agreement, supplement to the Intercreditor
Agreement and supplement to the Collateral Agency Appointment Agreement of
(A) CCTP, (B) Cheniere Energy Investments, LLC and (C) Cheniere Pipeline GP
Interests, LLC; and

(ii) each Permitted Hedging Agreement required to be entered into pursuant to
Section 5.11 (Interest Rate Protection) (if any).

(c) Organizational Documents; Incumbency. To the extent not delivered on the
Closing Date, Administrative Agent shall have received, in respect of each
Credit Party, (i) each Organizational Document certified as of the CCTP Funding
Date or a recent date prior thereto by the appropriate Governmental Authority
or, with respect to its limited liability company agreement or partnership
agreement, certified as of the CCTP Funding Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (ii) signature and incumbency certificates of the officers of such
Credit Party (or, in the case of a limited partnership, of the general partner,
acting on behalf of such limited partnership); (iii) resolutions of the board of
directors or similar governing body of such Credit

 

95



--------------------------------------------------------------------------------

Party (or, in the case of a limited partnership, of the general partner, acting
on behalf of such limited partnership), approving and, to the extent required in
any jurisdiction, resolutions of the meeting of shareholders of a Credit Party
(or, in the case of a limited partnership, of the general partner, acting on
behalf of such limited partnership), acting in its own capacity, in each case,
authorizing the execution, delivery and performance of this Agreement and the
other Financing Documents to which such Credit Party is, or shall become, a
party or by which it or its assets may be bound as of the Closing Date and each
Funding Date, certified as of the CCTP Funding Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; and (iv) a good standing certificate from the applicable Governmental
Authority of such Credit Party’s jurisdiction of incorporation, organization or
formation dated the CCTP Funding Date or a recent date prior thereto.

(d) Existing Indebtedness. Concurrently with or prior to the occurrence of the
CCTP Funding Date, Borrower shall have or shall have caused CCTP to have
(i) repaid in full all CCTP Existing Indebtedness, (ii) terminated any
commitments to lend or make other extensions of credit under the Existing CCTP
Credit Agreement, and (iii) delivered to Administrative Agent all documents or
instruments necessary to release and discharge all guarantees, Liens or other
security securing CCTP Existing Indebtedness.

(e) Perfection of Security. The Administrative Agent shall have received
satisfactory evidence of the completion (or concurrently with the CCTP Funding
Date, the taking) of all other actions, recordings and filings of or with
respect to the Security Documents that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect the first priority Liens
(subject only to Permitted Liens) on the CCTP Security, including the delivery
of the original certificates representing all Equity Interests in CCTP and its
Subsidiaries, if any (in each case together with a duly executed transfer power
and irrevocable proxy in substantially the form attached to the Pledge and
Security Agreement), to the Collateral Agent and the filing of UCC-l financing
statements.

(f) Opinions of Counsel. The Administrative Agent shall have received the
following legal opinions, each in form and substance reasonably satisfactory to
the Administrative Agent, each Lender, and each Issuing Bank:

(i) the opinion of Latham & Watkins LLP, as New York and Texas counsel and
special Delaware counsel to each of the Credit Parties, with respect to the
granting of security interests by CCTP and its Subsidiaries, if any; and

(ii) the opinion of Norton Rose Fulbright US LLP, with respect to customary
energy regulatory matters.

(g) Base Case Forecast. The Borrower shall have delivered a Base Case Forecast
in form and substance reasonably acceptable to the Lenders that demonstrates
that all Senior Secured Debt (excluding principal payments with respect to
Revolving Loans and DSR Loans) shall be capable of amortization through the
18-year period following the third anniversary of the Closing Date, such that
the Projected Debt Service Coverage Ratio commencing on the Initial Quarterly
Principal Payment Date and for each calendar year through the 18-year period
following the third anniversary of Closing Date shall not be less than 1.55x.

 

96



--------------------------------------------------------------------------------

(h) Fees. Borrower shall have paid, or shall have made provision to pay on the
CCTP Funding Date in accordance with the applicable Funds Flow Memorandum
delivered pursuant to Section 3.2(i) (Funds Flow Memorandum), to each Agent,
each Arranger and each Joint Bookrunner the fees payable on or before the CCTP
Funding Date referred to in Section 2.10(c) and (d) (Fees) and all expenses
payable pursuant to Section 10.2 (Expenses) which have accrued to the CCTP
Funding Date.

(i) Funding Date Certificate. Borrower shall have delivered to Administrative
Agent an executed Funding Date Certificate, together with all attachments
thereto, which shall include a certification of an Authorized Officer of the
Credit Parties (and in the case of the certifications set forth in sub-clauses
(ii) and (iii) below, to which the Independent Engineer reasonably concurs):

(i) that the Borrower is not aware of any fact or circumstance that could
reasonably be expected to delay the occurrence of the Project Completion Date
after the Date Certain;

(ii) that the construction of the first five and, if Train 6 Debt has been
incurred, six trains of the SPL Project are proceeding substantially in
accordance with the Construction Schedule or, if not so proceeding, any delays
will not cause (x) any of the first five and, if Train 6 Debt has been incurred,
six trains of the SPL Project to miss the Guaranteed Substantial Completion
Dates applicable thereto, (y) the date specified for Ready for Start Up in
Attachment E to the applicable EPC Contract for any of the first five or, if the
Train 6 Debt has been incurred, six trains of the SPL Project to occur less than
four (4) months prior to the Guaranteed Substantial Completion Date for such
train or (z) the first five or, if the Train 6 Debt has been incurred, six
trains of the SPL Project to otherwise fail to achieve (A) the Train 1 DFCD
under and as defined in the BG FOB Sale and Purchase Agreement on or before the
BG DFCD Deadline, (B) the Date of First Commercial Delivery under and as defined
in the GN FOB Sale and Purchase Agreement on or before the GN DFCD Deadline,
(C) the Date of First Commercial Delivery under and as defined in the KoGas FOB
Sale and Purchase Agreement on or before the KoGas DFCD Deadline, (D) the Date
of First Commercial Delivery under and as defined in the GAIL FOB Sale and
Purchase Agreement on or before the GAIL DFCD Deadline, (E) the Date of First
Commercial Delivery under and as defined in the Centrica FOB Sale and Purchase
Agreement on or before the Centrica DFCD Deadline, (F) the Date of First
Commercial Delivery under and as defined in the Total FOB Sale and Purchase
Agreement on or before the Total DFCD Deadline, or (G) if Train 6 Debt has been
incurred, the date of first commercial delivery under and as defined in each
Train 6 FOB Sale and Purchase Agreement;

(iii) as to the existence of sufficient funds (without taking into account the
cumulative amount of contributions of Additional Equity less the cumulative
amount of Additional Equity Distributions) needed to achieve (x) Substantial
Completion by each of the applicable Guaranteed Substantial Completion Dates
under the applicable EPC Contracts for each train of the SPL Project and (y) the
Specified Completion Conditions by the Date Certain;

(iv) that attached to such certificate is a true, correct, and complete copy of
the Base Case Forecast;

 

97



--------------------------------------------------------------------------------

(v) that (A) attached to such certificate are true, correct and complete copies
of each Material Contract not previously delivered to the Administrative Agent
pursuant to clause (c) (Delivery of Material Contracts) of Section 3.1 and
(B) each such Material Contract and all previously delivered Material Contracts
other than those that have terminated in accordance with their terms are in full
force and effect and no term or condition of any such Material Contract has been
amended from the form thereof delivered to the Administrative Agent;

(vi) that (A) all material Government Approvals for the Projects set forth on
Schedule 4.30(b) and required to be obtained as of the CCTP Funding Date
(1) have been duly obtained, were validly issued and are in full force and
effect, (2) are held in the name of CCTP or such third party allowed pursuant to
Government Rule as indicated on Schedule 4.30(b), (3) are not the subject of any
pending rehearing or appeal to the issuing agency and all applicable fixed time
periods for rehearing or appeal to the issuing agency have expired (except as
noted on Schedule 4.30(b) or Government Approvals which do not have limits on
appeal periods under Government Rule), and (4) are free from conditions or
requirements (x) the compliance with which could reasonably be expected to have
a Material Adverse Effect or (y) which the Borrower, CCTP or such third party,
as applicable, does not expect to be able to satisfy on or prior to the
commencement of the relevant stage of the applicable Project except to the
extent that a failure to so satisfy such condition or requirement could not
reasonably be expected to have a Material Adverse Effect and (B) to the extent
not previously delivered, attached to such certificate are true, correct and
complete copies of each Government Approval set forth on Schedule 4.30(b);

(vii) that each of the conditions precedent to the CCTP Funding Date, as set
forth in this Section 3.2 (CCTP Funding Date), has been satisfied (except that
no certification shall be made or required from the Borrower as to the
satisfaction or reasonable satisfaction of an Agent or Lender with respect to
any such condition precedent); and

(viii) that the proceeds of the Credit Extension will be applied in accordance
with Sections 2.5(a)(i) (Term Loans); 2.5(b)(i) (Revolving Loans) or 2.5(c)(i)
(Letters of Credit), as applicable.

(j) Funds Flow Memorandum. Administrative Agent shall have received the Funds
Flow Memorandum applicable to the CCTP Funding Date.

(k) CCTP Consents. Administrative Agent shall have received true, correct and
complete copies of and Consents and Agreements of counterparties that are
Affiliates of the Borrower to the Material Contracts listed on Annex B (CCTP
Affiliate Consents), each of which shall have been duly authorized, executed and
delivered by the parties thereto.

(l) Representations and Warranties. Each of the representations and warranties
of the Credit Parties in Financing Documents is true and correct in all material
respects, except for (A) those representations and warranties that are qualified
by materiality, which shall be true and correct in all respects, on and as of
the date of such Advance as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date) and
(B) the representations and warranties that are not deemed repeated.

 

98



--------------------------------------------------------------------------------

(m) Absence of Default. After giving effect to the consummation of the
transactions contemplated on the CCTP Funding Date (including CCTP becoming a
Subsidiary Guarantor), no Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by the Transaction Documents.

(n) Lien Searches. The Administrative Agent shall have received the results of
recent lien, judgment and litigation searches in each jurisdiction where each of
CCTP, Cheniere Energy Investments, LLC and Cheniere Pipeline GP Interests, LLC
is organized and such searches shall reveal no Liens on any of the assets of
CCTP, Cheniere Energy Investments, LLC or Cheniere Pipeline GP Interests, LLC
except for Permitted Liens and Liens discharged on or prior to the CCTP Funding
Date pursuant to documentation reasonably satisfactory to Administrative Agent.

(o) Evidence of Insurance. Administrative Agent and Collateral Agent shall have
received a certificate from Borrower’s or CCTP’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained with
respect to the Creole Trail Pipeline pursuant to Section 5.5 (Insurance) is in
full force and effect, together with endorsements naming Collateral Agent, for
the benefit of Secured Parties, as additional insured and loss payee thereunder
to the extent required under Section 5.5 (Insurance).

(p) Notes. The Administrative Agent shall have received true, correct and
complete copies of the Notes requested by the Lenders pursuant to Section 2.6
(Evidence of Debt; Register; Lenders’ Books and Records; Notes), each of which
shall have been duly authorized, executed and delivered by the Borrower.

3.3 SPLNG Funding Date. The several obligation of each Term Loan Lender,
Revolving Lender or DSR Issuing Bank, as applicable, to make, or cause one of
their respective Affiliates to make, a Credit Extension on the SPLNG Funding
Date, to be applied in accordance with the applicable Funds Flow Memorandum is
subject to the satisfaction or waiver of the following conditions precedent, in
each case to the satisfaction of each of the Term Lenders, Revolving Lenders,
and DSR Issuing Banks, as applicable, unless, in each case, waived by each of
the Term Lenders, Revolving Lenders, and DSR Issuing Banks, as applicable:

(a) Funding Notice; Issuance Notice. The Administrative Agent shall have
received a duly executed Funding Notice or Issuance Notice, as required by and
in accordance with, and meeting the requirements of, Section 2.1(b)(i)
(Borrowing Mechanics for Term Loans), Section 2.2(b)(ii) (Borrowing Mechanics
for Revolving Loans), and Section 2.3(b)(i) (Procedures for Issuance and
Amendment of Letters of Credit; Auto-Extension Letters of Credit), as
applicable.

(b) Financing Documents. The Administrative Agent shall have received true
correct and complete copies of the following documents, each of which shall have
been duly authorized, executed and delivered by the parties thereto:

(i) the Counterpart Agreement, supplement to the Pledge and Security Agreement,
supplement to the Depositary Agreement, supplement to the Intercreditor
Agreement and supplement to the Collateral Agency Appointment Agreement of
(A) SPLNG, (B) Sabine Pass LNG-GP, LLC and (C) Sabine Pass LNG-LP, LLC; and

 

99



--------------------------------------------------------------------------------

(ii) each Permitted Hedging Agreement required to be entered into pursuant to
Section 5.11 (Interest Rate Protection).

(c) Organizational Documents; Incumbency. To the extent not delivered on the
Closing Date or CCTP Funding Date, Administrative Agent shall have received, in
respect of each Credit Party, (i) each Organizational Document certified as of
the SPLNG Funding Date or a recent date prior thereto by the appropriate
Governmental Authority or, with respect to its limited liability company
agreement or partnership agreement, certified as of the SPLNG Funding Date by
its secretary or an assistant secretary as being in full force and effect
without modification or amendment; (ii) signature and incumbency certificates of
the officers of such Credit Party (or, in the case of a limited partnership, of
the general partner, acting on behalf of such limited partnership);
(iii) resolutions of the board of directors or similar governing body of such
Credit Party (or, in the case of a limited partnership, of the general partner,
acting on behalf of such limited partnership), approving and, to the extent
required in any jurisdiction, resolutions of the meeting of shareholders of a
Credit Party (or, in the case of a limited partnership, of the general partner,
acting on behalf of such limited partnership), acting in its own capacity, in
each case, authorizing the execution, delivery and performance of this Agreement
and the other Financing Documents to which such Credit Party is, or shall
become, a party or by which it or its assets may be bound as of the Closing Date
and each Funding Date, certified as of the SPLNG Funding Date by its secretary
or an assistant secretary as being in full force and effect without modification
or amendment; and (iv) a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation dated the SPLNG Funding Date or a recent date prior
thereto.

(d) Financial Statements. The Administrative Agent shall have received certified
copies of the most recent quarterly and annual financial statements of SPLNG,
which financial statements need not be audited.

(e) Existing Indebtedness. Concurrently with or prior to the occurrence of the
SPLNG Funding Date, Borrower and SPLNG shall have (i) redeemed in full all SPLNG
Senior Notes, and (ii) delivered to Administrative Agent all documents or
instruments necessary to release and discharge all guarantees, Liens or other
security securing the SPLNG Senior Notes.

(f) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected first priority security interest (subject to
Permitted Liens) in certain Real Estate Assets, Collateral Agent shall have
received from Borrower and each applicable Subsidiary Guarantor:

(i) a fully executed and, if required to effect recording, notarized Mortgage,
in proper form for recording in all applicable jurisdictions, encumbering each
Real Estate Asset listed in Schedule 3.3(e) (each, a “SPLNG Funding Date
Mortgaged Property”);

 

100



--------------------------------------------------------------------------------

(ii) in the case of each Leasehold Property that is a SPLNG Funding Date
Mortgaged Property, (A) evidence that such Leasehold Property is a Recorded
Leasehold Interest and (B) a Landlord Consent and Estoppel;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Administrative Agent with respect to each SPLNG Funding Date Mortgaged Property
in form and substance reasonably satisfactory to Administrative Agent and
including all endorsements reasonably required by Administrative Agent and
reasonably available in the applicable jurisdiction (each, a “Title Policy”), in
an aggregate amount of not less than $1,500,000,000 allocated to the SPLNG
Terminal, and (B) evidence satisfactory to Administrative Agent that such Credit
Party has paid to the title company or to the appropriate Governmental
Authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy, and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgage for each SPLNG Funding Date Mortgaged
Property in the appropriate real mortgage records;

(iv) (A) a completed Flood Certificate with respect to each SPLNG Funding Date
Mortgaged Property, which Flood Certificate shall (x) be addressed to Collateral
Agent and (y) otherwise comply with the Flood Program; (B) if the Flood
Certificate states that such SPLNG Funding Date Mortgaged Property is located in
a Flood Zone, Borrower’s written acknowledgment of receipt of written
notification from Collateral Agent as to (x) the existence of such SPLNG Funding
Date Mortgaged Property in such Flood Zone and (y) as to whether the community
in which each SPLNG Funding Date Mortgaged Property is located is participating
in the Flood Program; and (C) if such SPLNG Funding Date Mortgaged Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that Borrower has obtained a policy of flood insurance
that is in compliance with all applicable requirements of the Flood Program;

(v) Current ALTA surveys of all SPLNG Funding Date Mortgaged Properties or such
other surveys that are sufficient for the title company(ies) to delete all
standard survey exceptions from the Title Policies; and

(vi) evidence that all other actions necessary to create or modify a valid and
perfected first priority security interest (subject to Permitted Liens) on the
property described in each Mortgage have been taken.

(g) Perfection of Security. The Administrative Agent shall have received
satisfactory evidence of the completion (or concurrently with the SPLNG Funding
Date, the taking) of all other actions, recordings and filings of or with
respect to the Security Documents that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect the first priority Liens
(subject only to Permitted Liens) on the SPLNG Security, including the delivery
of the original certificates representing all Equity Interests in SPLNG and its
Subsidiaries, if any (in each case together with a duly executed transfer power
and irrevocable proxy in substantially the form attached to the Pledge and
Security Agreement) to the Collateral Agent and the filing of UCC-l financing
statements.

 

101



--------------------------------------------------------------------------------

(h) Opinions of Counsel. The Administrative Agent shall have received the
following legal opinions, each in form and substance reasonably satisfactory to
the Administrative Agent, each Lender, and each Issuing Bank:

(i) the opinion of Latham & Watkins LLP, as New York and Texas counsel and
special Delaware counsel to each of the Credit Parties, with respect to the
granting of security interests by SPLNG and its Subsidiaries, if any;

(ii) the opinion of Ottinger Hebert, L.L.C., as special Louisiana counsel to
SPLNG, with respect to real estate matters in connection with certain Real
Estate Assets of SPLNG; and

(iii) the opinion of Norton Rose Fulbright US LLP, with respect to customary
energy regulatory matters.

(i) Fees. Borrower shall have paid or shall have made provision to pay on the
SPLNG Funding Date in accordance with the Funds Flow Memorandum delivered
pursuant to Section 3.3(j) (Funds Flow Memorandum), to each Agent, each Arranger
and each Joint Bookrunner the fees payable on or before the SPLNG Funding Date
referred to in Section 2.10(c) and (d) (Fees) and all expenses payable pursuant
to Section 10.2 (Expenses) which have accrued to the SPLNG Funding Date.

(j) Funding Date Certificate. Borrower shall have delivered to Administrative
Agent an executed Funding Date Certificate, together with all attachments
thereto, which shall include a certification of an Authorized Officer of the
Credit Parties:

(i) that (A) attached to such certificate are true, correct and complete copies
of each Material Contract not previously delivered to the Administrative Agent
pursuant to clause (c) (Delivery of Material Contracts) of Section 3.1 and
(B) each such Material Contract and all previously delivered Material Contracts
other than those that have terminated in accordance with their terms are in full
force and effect and no term or condition of any such Material Contract has been
amended from the form thereof delivered to the Administrative Agent;

(ii) that (A) all material Government Approvals for the Projects set forth on
Schedule 4.30(b) and required to be obtained as of the SPLNG Funding Date
(1) have been duly obtained, were validly issued and are in full force and
effect, (2) are held in the name of SPLNG or such third party allowed pursuant
to Government Rule as indicated on Schedule 4.30(b), (3) are not the subject of
any pending rehearing or appeal to the issuing agency and all applicable fixed
time periods for rehearing or appeal to the issuing agency have expired (except
as noted on Schedule 4.30(b) or Government Approvals which do not have limits on
appeal periods under Government Rule), and (4) are free from conditions or
requirements (x) the compliance with which could reasonably be expected to have
a Material Adverse Effect or (y) which the Borrower, SPLNG or such third party,
as applicable, does not expect to be able to satisfy on or prior to the
commencement of the relevant stage of the applicable Project except to the
extent that a failure to so satisfy such condition or requirement could not
reasonably be expected to have a Material Adverse Effect and (B) to the extent
not previously delivered, attached to such certificate are true, correct and
complete copies of each Government Approval set forth on Schedule 4.30(b);

 

102



--------------------------------------------------------------------------------

(iii) that each of the conditions precedent to the SPLNG Funding Date, as set
forth in this Section 3.3 (SPLNG Funding Date), has been satisfied (except that
no certification shall be made or required from the Borrower as to the
satisfaction or reasonable satisfaction of an Agent or Lender with respect to
any such condition precedent); and

(iv) that the proceeds of the Credit Extension will be applied in accordance
with Sections 2.5(a)(ii) (Term Loans); 2.5(b)(i) (Revolving Loans) or 2.5(c)(i)
(Letters of Credit), as applicable.

(k) Funds Flow Memorandum. Administrative Agent shall have received the Funds
Flow Memorandum applicable to the SPLNG Funding Date.

(l) SPLNG Consents. Administrative Agent shall have received true, correct and
complete copies of and Consents and Agreements of counterparties that are
Affiliates of the Borrower to the Material Contracts listed on Annex C (SPLNG
Affiliate Consents), each of which shall have been duly authorized, executed and
delivered by the parties thereto

(m) Representations and Warranties. Each of the representations and warranties
of the Credit Parties in Financing Documents is true and correct in all material
respects, except for (A) those representations and warranties that are qualified
by materiality, which shall be true and correct in all respects, on and as of
the date of such Advance as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date) and
(B) the representations and warranties that are not deemed repeated.

(n) Absence of Default. After giving effect to the consummation of the
transactions contemplated on the SPLNG Funding Date (including SPLNG becoming a
Subsidiary Guarantor), no Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by the Transaction Documents.

(o) Lien Searches. The Administrative Agent shall have received the results of
recent lien, judgment and litigation searches in each jurisdiction where
(i) each of SPLNG, Sabine Pass LNG-GP, LLC and Sabine Pass LNG-LP, LLC is
organized and (ii) the SPLNG Terminal is located and such searches shall reveal
no Liens on any of the assets of SPLNG, Sabine Pass LNG-GP, LLC or Sabine Pass
LNG-LP, LLC except for Permitted Liens and Liens discharged on or prior to the
SPLNG Funding Date pursuant to documentation reasonably satisfactory to
Administrative Agent.

(p) SPLNG Organizational Documents. The Administrative Agent shall have received
an amendment to the SPLNG LP Agreement extending the limitations on, among other
things, purpose and dissolution currently effective therein until the
obligations under the Note Documents (as defined in the SPLNG LP Agreement)
until the Discharge of Obligations but with such amendments as are required to
permit the application of the proceeds of the Term Loan on the SPLNG Funding
Date to be applied to repay the SPLNG Senior Notes and permit SPLNG to guarantee
the Obligations.

 

103



--------------------------------------------------------------------------------

3.4 Conditions to Each Credit Extension not on a Funding Date.

(a) The several obligation of each Revolving Lender to make, or cause one of its
Affiliates to make, a Revolving Loan on a Quarterly Payment Date is subject to
the satisfaction or waiver of the following conditions precedent, in each case
to the satisfaction of the Requisite Revolving Lenders, unless, in each case,
waived by the Requisite Revolving Lenders:

(i) Funding Notice. The Administrative Agent shall have received a duly executed
Funding Notice, as required by and in accordance with, and meeting the
requirements of, Section 2.2(b)(ii) (Borrowing Mechanics for Revolving Loans).

(ii) Representations and Warranties. Each of the representations and warranties
of the Credit Parties in Financing Documents is true and correct in all material
respects, except for (A) those representations and warranties that are qualified
by materiality, which shall be true and correct in all respects, on and as of
the date of such Advance as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date) and
(B) the representations and warranties that are not deemed repeated.

(iii) Absence of Default. As of the Credit Date, no Default or Event of Default
has occurred and is continuing or will result from the consummation of the
transactions contemplated by the Transaction Documents.

(iv) Credit Date Certifications. The Funding Notice Borrower shall have
delivered to Administrative Agent in accordance with clause (i) (Funding Notice)
shall include a certification of an Authorized Officer of the Credit Parties:

(A) that each of the conditions precedent to the Credit Extension, as set forth
in this Section 3.4(a) has been satisfied as of the Credit Date (except that no
certification shall be made or required from the Borrower as to the satisfaction
or reasonable satisfaction of an Agent or Lender with respect to any such
condition precedent); and

(B) that the proceeds of the Credit Extension will be applied in accordance with
Sections 2.5(b)(ii) (Revolving Loans).

(b) The several obligation of each Revolving Lender or any WC Issuing Bank, as
applicable, to make, or cause one of its Affiliates to make, a Credit Extension
on a date other than a Funding Date or a Quarterly Payment Date is subject to
the satisfaction or waiver of the following conditions precedent, in each case
to the satisfaction of the Requisite Revolving Lenders or such WC Issuing Bank,
as applicable, unless, in each case, waived by the Requisite Revolving Lenders
or such WC Issuing Bank, as applicable:

(i) Funding Notice; Issuance Notice. The Administrative Agent shall have
received a duly executed Funding Notice or Issuance Notice, as required by and
in accordance with, and meeting the requirements of, Section 2.2(b)(ii)
(Borrowing Mechanics for Revolving Loans) or Section 2.3(b)(i) (Procedures for
Issuance and Amendment of Letters of Credit; Auto-Extension Letters of Credit),
as applicable.

 

104



--------------------------------------------------------------------------------

(ii) Occurrence of the Funding Dates. The CCTP Funding Date and the SPLNG
Funding Date shall have occurred.

(iii) Representations and Warranties. Each of the representations and warranties
of the Credit Parties in Financing Documents is true and correct in all material
respects, except for (A) those representations and warranties that are qualified
by materiality, which shall be true and correct in all respects, on and as of
the date of such Advance as if made on and as of such date (or, if stated to
have been made solely as of an earlier date, as of such earlier date) and
(B) the representations and warranties that are not deemed repeated.

(iv) Absence of Default. As of the Credit Date, no Default or Event of Default
has occurred and is continuing or will result from the consummation of the
transactions contemplated by the Transaction Documents.

(v) Train 1 Substantial Completion. Train 1 of the SPL Project shall have
reached Substantial Completion.

(vi) Credit Date Certifications. The Funding Notice Borrower shall have
delivered to Administrative Agent in accordance with clause (i) (Funding Notice;
Issuing Notice) shall include a certification of an Authorized Officer of the
Credit Parties:

(A) that each of the conditions precedent to the Credit Extension, as set forth
in this Section 3.4(b) has been satisfied as of the Credit Date (except that no
certification shall be made or required from the Borrower as to the satisfaction
or reasonable satisfaction of an Agent or Lender with respect to any such
condition precedent); and

(B) that the proceeds of the Credit Extension will be applied in accordance with
Sections 2.5(b)(iii) (Revolving Loans) or 2.5(c)(ii) (Letters of Credit), as
applicable, and if the proceeds will be applied in accordance with
Section 2.5(b)(iii)(A) (Revolving Loans), attach copies of the certificates
required by Section 6.17(a)(i)(E)-(G) (Restricted Payments).

3.5 Notices. Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing, conversion/continuation or issuance of a Letter of Credit as the case
may be; provided each such notice shall be promptly confirmed in writing by
delivery of the applicable Notice to Administrative Agent on or before the close
of business on the date that the telephonic notice is given. In the event of a
discrepancy between the telephone notice and the written Notice, the written
Notice shall govern. In the case of any Notice that is irrevocable once given,
if Borrower provides telephonic notice in lieu thereof, such telephone notice
shall also be irrevocable once given. None of Administrative Agent, any Lender
nor any Issuing Bank shall incur any liability to Borrower in acting upon any
telephonic notice referred to above that Administrative Agent believes in good
faith to have been given by a duly authorized officer or other Person authorized
on behalf of Borrower or for otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

105



--------------------------------------------------------------------------------

In order to induce Agents, Lenders and Issuing Banks to enter into this
Agreement and to make each Credit Extension to be made thereby, each Credit
Party represents and warrants to each Agent, Lender and Issuing Bank on each of
the Closing Date, each Funding Date and each Credit Date, that the following
statements are true and correct:

4.1 Organization; Requisite Power and Authority; Qualification. Each Credit
Party (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization as identified in Schedule 4.1, (b) has
all requisite power and authority to own and operate its properties, to carry on
its business as now conducted and as proposed to be conducted, to enter into the
Financing Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect.

4.2 Equity Interests and Ownership. The Equity Interests of each Credit Party
have been duly authorized and validly issued. As of the Closing Date and each
Funding Date, except with respect to the Borrower and as set forth on Schedule
4.2, there is no existing option, warrant, call, right, commitment or other
agreement to which any Credit Party is a party requiring, and there is no
membership interest or other Equity Interests of any Credit Party outstanding
which upon conversion or exchange would require, the issuance by any Credit
Party of any additional membership interests or other Equity Interests of any
Credit Party or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Credit Party. Schedule 4.2 correctly sets forth
the ownership interest of Borrower and each of its Subsidiaries in their
respective Subsidiaries as of the Closing Date and as of each Funding Date both
before and after giving effect to the Transactions. Except as set forth on
Schedule 4.2, the Credit Parties do not own any Equity Interests in any Person
other than the Equity Interests in Borrower and Subsidiaries of Borrower.

4.3 Due Authorization. The execution, delivery and performance of the Financing
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by each Credit Party
and, to each Credit Party’s Knowledge, each Material Project Party, of each of
the Transaction Documents to which they are parties and the consummation of the
transactions contemplated by the Transaction Documents do not and will not
(a) violate (i) any material provision of any law or any Government Rule or any
Government Approval applicable to the Credit Parties, (ii) any of the
Organizational Documents of the Credit Parties, or (iii) any order, judgment or
decree of any court or other agency of government binding on the Credit Parties;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of the Credit
Parties except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets now owned or hereafter acquired by the Credit Parties (other than any
Permitted Lien); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any

 

106



--------------------------------------------------------------------------------

Contractual Obligation of the Credit Parties, except for such approvals or
consents (i) that have been obtained or are reasonably expected to be received
at the time required and all such consents and approvals that have been obtained
remain in full force and effect or (ii) the failure of which to obtain could not
reasonably be expected to have a Material Adverse Effect.

4.5 Governmental Consents. Assuming receipt of any FERC or DOE approvals
required in connection with the Secured Parties’ exercise of remedies under the
Financing Documents, the execution, delivery and performance by Credit Parties
of the Financing Documents to which they are parties and the consummation of the
transactions contemplated by the Financing Documents do not and will not require
any registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority, except for filings and recordings with
respect to the Collateral to be made, or otherwise delivered to Collateral Agent
for filing and/or recordation, as of the Closing Date and each Funding Date, as
applicable.

4.6 Binding Obligation. Each Financing Document has been duly executed and
delivered by each Credit Party that is a party thereto and each Financing
Document and, to the Knowledge of each Credit Party that is a party thereto,
each of the Material Contracts, is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.7 Financial Statements. The financial statements of the Credit Parties
furnished to the Administrative Agent pursuant to Section 5.1 (Financial
Statements and Other Reports) (or pursuant to Section 3.1 (Closing Date),
Section 3.2 (CCTP Funding Date), Section 3.3 (SPLNG Funding Date) or otherwise)
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. As of the Closing Date and each Funding Date,
none of the Credit Parties has any contingent liability or liability for Taxes,
long term lease or unusual forward or long term commitment that is not reflected
in the financial statements or the notes thereto and which in any such case is
material in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of the Borrower and any of its
Subsidiaries taken as a whole.

4.8 Projections. On and as of the Closing Date and each Funding Date, the
financial projections of the Credit Parties contained in the Base Case Forecast
(including the estimates, pro forma calculations and forward-looking statements
regarding the future performance of the Credit Parties set forth therein, the
“Projections”) were prepared in good faith and based upon assumptions and
estimates believed by the management of the Credit Parties to be reasonable and
consistent with the Transaction Documents at the time prepared; provided that
the Projections are subject to the qualifications set forth in the second
sentence of Section 4.23 (Disclosure). Whether or not such projections or
forward looking statements are in fact achieved will depend upon future events,
some of which are not within the control of the Credit Parties. Accordingly,
actual results may vary from the projections and such variations may be
material. The Credit Parties make no representation or warranty as to future
conditions or performance, or as to general industry or other information
derived from consultants or public or third-party sources.

 

107



--------------------------------------------------------------------------------

4.9 No Material Adverse Effect. (i) As of the Closing Date, since September 30,
2015, and (ii) at any time this representation and warranty is made thereafter,
since the Closing Date and any previous Funding Date, no event, circumstance or
change has occurred and there are no facts known (or which should upon the
reasonable exercise of diligence be known) to the Credit Parties (other than
matters of a general economic nature), that have caused or evidence, or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

4.10 Adverse Proceedings. There are no Adverse Proceedings, individually or in
the aggregate, that could reasonably be expected to have a Material Adverse
Effect. None of the Credit Parties (i) is in violation of any applicable laws
(including Environmental Laws) in any jurisdiction that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

4.11 Payment of Taxes. All federal income Tax returns and all other material Tax
returns and reports of the Credit Parties required to be filed by any of them
have been timely filed, and all Taxes shown on such Tax returns to be due and
payable and any other material Taxes required to be paid by the Credit Parties
have been paid when due and payable or remitted on a timely basis, as
applicable, or are being contested in good faith and by appropriate proceedings;
provided reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor.

4.12 Properties.

(a) Title. Each Credit Party has (i) good and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in their respective financial statements
referred to in Section 4.7 (Financial Statements). Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

(b) Real Estate.

(i) As of the Closing Date and each Funding Date, Schedule 4.12 contains a true,
accurate and complete list of (A) all Real Estate Assets, and (B) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset. Each agreement listed in clause (B) of the immediately preceding sentence
is in full force and effect and each such

 

108



--------------------------------------------------------------------------------

agreement constitutes the legally valid and binding obligation of each
applicable Credit Party, enforceable against such Credit Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

(ii) Other than those that can reasonably be expected to be available when and
as required on terms consistent with the Base Case Forecast or the Operating
Budget, as applicable, the Real Property Documents and other rights granted
pursuant to the Material Contracts:

(A) are sufficient to enable (x) SPLNG Terminal to be located on the Site and
(y) the SPLNG Terminal to be operated and maintained on the Site, in each case
in accordance with all Legal Requirements, the Operating Budget and the Base
Case Forecast; and

(B) provide adequate ingress and egress for any reasonable purpose in connection
with the operation and maintenance of each Project.

4.13 Environmental Matters. (a) Except as set forth in Schedule 4.13, neither
Borrower nor any of its Subsidiary Guarantors nor any of their respective
Projects (if any) or operations are subject to any outstanding written Adverse
Proceeding, order, consent decree or settlement agreement with any Person
relating to any Environmental Law that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (b) no Credit Party
has received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or letter or written request for information under any comparable
foreign, state, provincial or territorial law the subject of which could
reasonably be expected to result in a Material Adverse Effect; (c) to each
Credit Parties’ Knowledge, there are, and have been, no conditions or
occurrences which could reasonably be expected to form the basis of an
Environmental Claim against any Credit Party that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; and
(d) the Credit Parties are in compliance with all current Environmental Laws and
requirements of any Government Approvals issued pursuant to Environmental Law,
except to the extent that no Material Adverse Effect individually or in the
aggregate could reasonably be expected to result.

4.14 No Defaults. No Credit Party is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any of its Contractual Obligations, and no condition exists which, with the
giving of notice or the lapse of time or both, could reasonably be expected to
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

4.15 Material Contracts. As of the Closing Date and each Funding Date, Schedule
4.15 contains a true, correct and complete list of all the Material Contracts in
effect on the Closing Date, and except as described thereon, all such Material
Contracts are in full force and effect, none of such Material Contracts have
been amended, modified, supplemented, transferred, Impaired or, to any Credit
Party’s Knowledge, assigned, except as indicated on Schedule 4.15 as of the
Closing Date or as permitted by the terms of the Financing Documents and no
defaults currently exist thereunder as of the Closing Date or any Funding Date.

 

109



--------------------------------------------------------------------------------

4.16 Investment Company Act of 1940. None of the Credit Parties is subject to
regulation under or has received a waiver of, or blanket authorization with
respect to, the Investment Company Act of 1940 or under any other federal, state
or foreign law, statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. None of the Credit Parties is a “registered investment company”
or a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

4.17 Federal Reserve Regulations; Exchange Act.

(a) None of the Credit Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.

(b) No portion of the proceeds of any Credit Extension shall be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause, such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

4.18 Employee Matters. There is (a) no strike or work stoppage in existence or
threatened involving any Credit Party, except as could not be reasonably likely
to have a Material Adverse Effect and (b) to the Knowledge of any Credit Party,
no union representation question existing with respect to the employees of any
Credit Party and, to the Knowledge of any Credit Party, no union organization
activity that is taking place. The hours worked by and payments made to
employees of any Credit Party have not been in violation of the Fair Labor
Standards Act of 1938, or any other applicable federal, state, provincial,
territorial, local or foreign law dealing with such matters in any manner which
could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Credit Party, or for which any claim may be made against
any Credit Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of any
Credit Party, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

4.19 Employee Benefit Plans.

(a) Each of the Credit Parties and each of their respective ERISA Affiliates are
in compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan;

(b) each Employee Benefit Plan which is intended to qualify under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS indicating that such Employee Benefit Plan is so qualified and nothing
has occurred or failed to occur subsequent to the issuance of such determination
letter which would cause such Employee Benefit Plan to lose its qualified
status;

 

110



--------------------------------------------------------------------------------

(c) no liability to the PBGC (other than required premium payments), the IRS,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by any Credit Party;

(d) no ERISA Event has occurred or is reasonably expected to occur;

(e) except to the extent required under Section 4980B of the Internal Revenue
Code or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of any of the Credit Parties or any of their respective ERISA
Affiliates; and

(f) each of the Credit Parties and each of their ERISA Affiliates have complied
with the requirements of Section 515 of ERISA with respect to each Multiemployer
Plan and are not in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan; in each of subclause (i) through
(vi), except as would not reasonably be expected to result, in the aggregate, in
a Material Adverse Effect.

4.20 Certain Fees. No broker’s or finder’s fee or commission with respect to the
Transactions will be payable except as payable to Agents, Lenders and Issuing
Banks.

4.21 Solvency. As of the Closing Date and each Funding Date, each of the Credit
Parties are and, upon the incurrence of any Obligation by the Credit Parties on
any Funding Date, will be, Solvent. At any time this representation and warranty
is made thereafter, the Credit Parties, on a consolidated basis are and, upon
the incurrence of any Obligation by the Credit Parties on any date on which this
representation and warranty is made, will be on a consolidated basis, Solvent.

4.22 Compliance with Statutes, Etc. Each Credit Party is in compliance with all
Government Approvals, applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property, except such
non-compliance that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

4.23 Disclosure. No representation or warranty of any Credit Party contained in
any Financing Document, and no information, documentation or other materials
(other than the Projections, other forward-looking information and information
of a general economic or industry-specific nature, “Information”) in any other
documents, certificates or written statements furnished directly or indirectly
to any Agent, Lender or Issuing Bank by or on behalf of any Credit Party or its
Affiliates in connection with the transactions contemplated hereby is or will
be, when taken as a whole, not complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained herein
or therein not misleading. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Borrower to be reasonable at the time made and furnished, it being

 

111



--------------------------------------------------------------------------------

recognized by each other party hereto and the Lenders and Issuing Banks that
such projections as to future events are not a guarantee of financial
performance and that actual results during the period or periods covered by such
projections may differ from the projected results and such differences may be
material. The Credit Parties agree that if any of the representations in the
first sentence of this Section 4.23 would be incorrect in any material respect
if the Information and the Projections were being furnished, and such
representations were being made, at such time, then the Credit Parties shall
promptly supplement, or cause to be supplemented, the Information and
Projections so that such representations will be correct in all material
respects under those circumstances.

4.24 Sanctions; Anti-Corruption Laws; PATRIOT Act. To the extent applicable, no
Credit Party nor, to the Knowledge of the Credit Parties, any of their
respective directors, officers, employees, agents or Affiliates is (i) the
subject of any sanctions or economic embargoes administered or enforced by the
U.S. Department of State or the U.S. Department of Treasury (including the
Office of Foreign Assets Control), or any other applicable U.S. sanctions
authority, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”, and the associated laws, rules, regulations and orders promulgated
or issued thereunder, collectively, “Sanctions Laws”), (ii) an organization
owned or controlled by a Person, entity, or country or territory that is the
target of Sanctions, or (iii) a Person located, organized or resident in a
country or territory that is, or whose government is, the target of Sanctions,
including, without limitation, currently the Crimea region, Cuba, Iran, North
Korea, Sudan and Syria. Each Credit Party and, to the Knowledge of the Credit
Parties, their respective directors, officers, employees, agents and Affiliates
is in compliance, in all material respects, with (i) all Sanctions Laws,
(ii) the United States Foreign Corrupt Practices Act of 1977 and any other
applicable anti-bribery or anti-corruption laws, rules, regulations and orders
promulgated or issued thereunder (collectively, “Anti-Corruption Laws”) and
(iii) the Anti-Terrorism and Money Laundering Laws. No part of the proceeds of
the Loans or Letters of Credit will be used, directly or, to the Knowledge of
Borrower, indirectly, (A) for the purpose of financing any activities or
business of or with any Person or in any country or territory that is known by
the Borrower at such time to be the subject of any Sanctions or (B) in any other
manner that would result in a violation of Anti-Corruption Laws, Anti-Terrorism
and Money Laundering Laws, or Sanctions Laws.

4.25 Security Documents. As of the Closing Date, each Funding Date and
thereafter, the Security Documents that have been delivered on or prior to the
date this representation is made are effective to create, in favor of Collateral
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on and security interest in all of the Collateral purported to be covered
thereby, and all necessary recordings and filings have been made in all
necessary public offices, and all other necessary and appropriate action has
been taken, so that the security interest created by each Security Document is a
perfected Lien on and security interest in all right, title and interest of the
Credit Parties in the Collateral purported to be covered thereby (including
delivery to Collateral Agent of the certificates evidencing all of the Equity
Interests in each Subsidiary Guarantor), prior and superior to all other Liens
other than Permitted Liens. As of the Closing Date and each Funding Date and
thereafter, the descriptions of the Collateral set forth in each Security
Document are true, complete, and correct in all material respects and are
adequate for the purpose of creating, attaching and perfecting the Liens in the
Collateral granted or purported to be granted in favor of Collateral Agent for
the benefit of the Secured Parties under the Security Documents.

 

112



--------------------------------------------------------------------------------

4.26 Insurance. All insurance required to be obtained by the Credit Parties
pursuant to Section 5.5 (Insurance) and Schedule 5.5 has been obtained and is in
full force and effect, and all premiums then due and payable on all such
insurance have been paid.

4.27 Flood Insurance. As of the Closing Date and each Funding Date, the
applicable Credit Party has obtained flood insurance for each Flood Hazard
Property.

4.28 Regulatory Status.

(a) SPLNG is subject to the provisions of Section 3 of the NGA and the
regulations of FERC and DOE thereunder, (1) for the siting, construction,
expansion, and the operation of the SPLNG Terminal and (2) with respect to the
import and export of LNG from the SPLNG Terminal. CCTP is subject to the
provisions of Section 7 of the NGA and the regulations of FERC thereunder, for
the siting, construction, expansion, and the operation of the Pipeline.

(b) No Credit Party is subject to, or not exempt from, regulation:

 

  (i) as a “natural-gas company” as such term is defined in the NGA, except for
CCTP;

 

  (ii) under PUHCA, except for the books and records requirements applicable to
holding companies and their associate companies under Section 1264 of PUHCA, to
the extent they apply to any Credit Party; or

 

  (iii) as a “public utility,” an “electric public utility,” a “gas utility” or,
except for CCTP, a “natural gas company” pursuant to Article 4, Section 21 of
the Louisiana Constitution, or Title 30 or Title 45 of the Louisiana Revised
Statutes, or the orders, rules and regulations promulgated thereunder;

provided that a Credit Party (in addition to CCTP) will become subject to
provisions of the NGA and FERC’s regulations thereunder as a “natural-gas
company” at such time as such Credit Party engages in the transportation or
wholesale sale in interstate commerce of “natural gas” as such term is defined
in the NGA. Such Credit Party may qualify for blanket marketing certificates to
the extent provided in Part 284, Subpart L of FERC’s regulations.

(c) Except in connection with the exercise of any remedy involving control or
possessory rights, none of the Credit Agreement Secured Parties, solely by
virtue of the execution and delivery of the Financing Documents, the
consummation of the transactions contemplated by the Financing Documents, or the
performance of obligations under the Financing Documents, shall be or become
subject to the provisions of:

(d) Section 3 or Section 7 of the NGA;

 

113



--------------------------------------------------------------------------------

(e) the NGA as a “natural-gas company” as such term is defined in the NGA;

(f) PUHCA; or

(g) as a “public utility,” an “electric public utility,” a “gas utility” or a
“natural gas company” pursuant to Article 4, Section 21 of the Louisiana
Constitution, or Title 30 or Title 45 of the Louisiana Revised Statutes, or the
orders, rules and regulations promulgated thereunder.

4.29 Accounts. Except as set forth in Schedule 4.29, neither Borrower nor any
Subsidiary Guarantor has any Deposit Account or “securities accounts” (as
defined in the UCC) other than the Accounts, the accounts of the Credit Parties
that constitute Excluded Assets pursuant to Section 2.2 of the Pledge and
Security Agreement and any other accounts of the Credit Parties permitted to be
opened pursuant to Section 6.18 (Accounts).

4.30 Government Approvals; Government Rules. As of the applicable Funding Date:

(a) No material Government Approvals are required for the Projects except for
those set forth on Schedules 4.30(a) and (b), and except for those that may be
required as a result of the exercise of remedies under the Financing Documents.

(b) All material Government Approvals for the Projects set forth on Schedule
4.30(a) (i) have been duly obtained, were validly issued, are in full force and
effect, (ii) are held in the name of CCTP, SPLNG or such third party allowed
pursuant to Government Rule as indicated on Schedule 4.30(a), (iii) are not the
subject of any pending rehearing or appeal to the issuing agency and all
applicable fixed time periods for rehearing or appeal to the issuing agency have
expired (except as noted on Schedule 4.30(a) or Government Approvals which do
not have limits on appeal periods under Government Rule), and (iv) are free from
conditions or requirements (A) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (B) which the Borrower, CCTP or
SPLNG, as applicable, does not expect to be able to satisfy on or prior to the
commencement of the relevant stage of the applicable Project except to the
extent that a failure to so satisfy such condition or requirement could not
reasonably be expected to have a Material Adverse Effect.

(c) All material Government Approvals not obtained as of the date hereof but
necessary for the Projects are set forth on Schedule 4.30(b).

(d) The Borrower and CCTP or SPLNG, as applicable, reasonably believe that those
material Government Approvals set forth on Schedule 4.30(b) shall be obtained in
due course on or prior to the commencement of the appropriate stage of the
applicable Project for which such Government Approval would be required and
shall not contain any condition or requirements, the compliance with which could
reasonably be expected to result in a Material Adverse Effect or which the
Borrower, CCTP or SPLNG, as applicable, does not expect to satisfy on or prior
to the commencement of the appropriate stage of applicable Project, except to
the extent that a failure to so satisfy such condition or requirement could not
reasonably be expected to have a Material Adverse Effect.

 

114



--------------------------------------------------------------------------------

(e) The Projects conform to and comply in all material respects with all
material covenants, conditions, restrictions and reservations in the applicable
Government Approvals and all applicable Government Rules as in effect as of the
date this representation is made and deemed repeated.

(f) To the Credit Parties’ Knowledge, there is no action, suit, or proceeding
pending that would reasonably be expected to result in the materially adverse
modification, rescission, termination, or suspension of any Government Approval.

4.31 Tax Status. Each Credit Party is treated as a partnership or an entity
disregarded for U.S. federal, state and local income tax purposes as separate
from its owner and not an association taxable as a corporation, and neither the
execution or delivery of any Transaction Document nor the consummation of any of
the transactions contemplated thereby shall affect such status.

4.32 Nature of Business. The Credit Parties have not and are not engaged in any
business other than as contemplated by the Transaction Documents.

4.33 No Force Majeure. To the Knowledge of the Credit Parties, no event of force
majeure or other event or condition exists which (a) provides any Material
Project Party the right to cancel or terminate any Material Contract to which it
is a party in accordance with the terms thereof, which cancellation or
termination could reasonably be expected to have a Material Adverse Effect, or
(b) provides any Material Project Party the right to suspend its performance (or
be excused of any liability) under any Material Contract to which it is a party
in accordance with the terms thereof, which suspension (or excuse) could
reasonably be expected to have Material Adverse Effect.

4.34 Ranking. The Financing Documents and the obligations evidenced thereby are
and will at all times be direct and unconditional general obligations of the
Credit Parties and rank and will at all times rank in right of payment and
otherwise at least pari passu with all Senior Secured Debt, and senior in right
of payment to all other Indebtedness of the Credit Parties whether now existing
or hereafter outstanding.

4.35 Indebtedness; Investments. As of the Closing Date and each Funding Date,
other than the Existing Indebtedness, neither Borrower nor any Subsidiary
Guarantors has (i) any Indebtedness other than the Permitted Debt and (ii) any
Investments other than the Investments permitted pursuant to Section 6.5
(Investments).

4.36 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as the Commitments have not
been terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim has been made), such
Credit Party shall perform all covenants in this Section 5.

 

115



--------------------------------------------------------------------------------

5.1 Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter ending March 31, 2016, (i) the
consolidated unaudited balance sheets of the Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, (ii) the consolidated unaudited balance sheets of SPLNG and
its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income and cash flows of SPLNG and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, in each case, setting
forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification;

(b) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year, commencing with the Fiscal Year
ended December 31, 2015, (i) (A) a consolidated balance sheet of the Borrower
and its Subsidiaries and a consolidated balance sheet of SPLNG and its
Subsidiaries, in each case, as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries and SPLNG and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the corresponding figures
for the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification; and (B) with respect to such consolidated
financial statements a report thereon of an independent certified public
accountants of recognized national standing (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries and SPLNG and its Subsidiaries, in each case,
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards) and (ii) a consolidated unaudited balance sheet of
Borrower and its Subsidiaries and SPLNG and its Subsidiaries, in each case, as
at the end of such Fiscal Year and the related consolidated unaudited statements
of income, stockholders’ equity and cash flows of Borrower and its Subsidiaries
and SPLNG and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification;

(c) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and its Subsidiaries pursuant to Sections 5.1(a) (Quarterly
Financial Statements) (commencing with the Fiscal Quarter ending on December 31,
2016) and 5.1(b) (Annual Financial Statements), a duly executed and completed
Compliance Certificate, certified as complete and correct by an Authorized
Officer of the Borrower as part of the Compliance Certificate delivered in
connection with such financial statements;

 

116



--------------------------------------------------------------------------------

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies, the consolidated
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 5.1(a) (Quarterly Financial Statements) or 5.1(b) (Annual Financial
Statements) will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then, together with
the first delivery of such financial statements after such change, one or more
statements of reconciliation for all such prior financial statements in form and
substance satisfactory to Administrative Agent;

(e) Notice of Default. As soon as practicable and in any event within 5 Business
Days after any Authorized Officer of Borrower obtains Knowledge (i) of any
condition or event that constitutes a Default or an Event of Default or that
notice has been given to Borrower by Administrative Agent or the Requisite
Lenders with respect thereto; (ii) that any Person has given any notice to
Borrower or any of its Subsidiary Guarantors or taken any other action with
respect to any event or condition set forth in Section 8.1(b) (Default in Other
Agreements or Instruments); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of an Authorized Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action Borrower has
taken, is taking and proposes to take with respect thereto;

(f) Notice of Litigation. As soon as practicable and in any event within 5
Business Days after any Authorized Officer of Borrower obtains Knowledge of
(i) the institution of any Adverse Proceeding not previously disclosed in
writing by Borrower to Administrative Agent, Lenders and Issuing Banks, or
(ii) any development in any Adverse Proceeding that, in the case of either
clause (i) or (ii), if adversely determined could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of the
Transactions, written notice thereof together with such other information as may
be reasonably available to Borrower to enable Lenders and Issuing Banks to
evaluate such matters;

(g) ERISA. As soon as practicable and in any event no later than 5 Business Days
after becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Borrower, any
of its Subsidiary Guarantors or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the IRS, the Department of Labor or the PBGC with
respect thereto;

(h) Insurance.

(i) As soon as practicable and in any event by the last day of each Fiscal Year,
a customary certificate from Borrower’s insurance broker(s) (or, in lieu of such
certificate, an officer’s certificate) outlining all material insurance coverage
maintained as of the date of such certificate by Borrower and its Subsidiary
Guarantors;

 

117



--------------------------------------------------------------------------------

(ii) As soon as practicable and in any event within 5 Business Days after any
Credit Party obtains Knowledge of the occurrence of any Event of Loss, Event of
Taking or other event giving rise (or that could reasonably be expected to give
rise) to a claim under any insurance policy maintained in accordance with
Section 5.5 (Insurance) in excess of (A) fifty million Dollars ($50,000,000)
individually or (II) two hundred fifty million Dollars ($250,000,000) in any
calendar year, in either case, with copies of any material document relating
thereto that are in the possession of any Credit Party; and

(iii) As soon as practicable and in any event within 5 Business Days after any
Credit Party obtains Knowledge of any cancellation or material change in the
terms, coverages or amounts of any insurance described in Section 5.5
(Insurance) or Schedule 5.5;

(i) Notice Regarding Material Contracts. Promptly upon: (i) delivery to, or
receipt from, another Material Project Party pursuant to a Material Contract,
copies of all material written notices or other material documents delivered to
such Material Project Party other than written notices or other documents
delivered in the ordinary course of the administration of such Material
Contracts; and (ii) such documents becoming available, copies of all material
written notices or other material documents received by a Credit Party pursuant
to any Material Contract (including any material construction reports and any
notice or other document relating to a failure by the Credit Party to perform
any of its covenants or obligations under such Material Contract, termination of
a Material Contract or a force majeure event under a Material Contract) other
than written notices or other documents delivered in the ordinary course of
administration of such Material Contracts; provided that in each case, the
Borrower shall not have an obligation under this Section 5.1(i) to deliver such
notices with respect to Material Contracts to which CCTP is a party until the
CCTP Funding Date or to which SPLNG is a party until the SPLNG Funding Date;

(j) Information Regarding Collateral. (i) Borrower will furnish to Collateral
Agent prompt written notice of any change (A) in any Credit Party’s corporate
name, (B) in any Credit Party’s identity or corporate structure, (C) in any
Credit Party’s jurisdiction of organization or (D) in any Credit Party’s Federal
Taxpayer Identification Number or state organizational identification number,
which, in each case, for the avoidance of doubt, shall be subject to
Section 6.12 (Amendments or Waivers of Organizational Documents). Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made or will be made under the UCC or otherwise
that are required in order for Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral as contemplated in the Security Documents. (ii) Borrower also
agrees promptly to notify Collateral Agent if any material portion of the
Collateral is damaged or destroyed. (iii) Upon any Credit Party obtaining
Knowledge thereof, such Credit Party shall promptly notify the Collateral Agent
in writing of any event that may have a Material Adverse Effect on the value of
the Collateral or on the ability of any Credit Party or the Collateral Agent to
dispose of the Collateral;

 

118



--------------------------------------------------------------------------------

(k) Notices regarding SPL Project. Promptly upon delivery of such information to
the common security trustee and other financing parties under the SPL Common
Terms Agreement, the construction reports delivered to the common security
trustee pursuant to Section 8.5 of the SPL Common Terms Agreement (or any
similar provision, if any, of any refinancing facility thereof);

(l) Other Information.

(i) Promptly after receipt of each material Government Approval obtained by a
Credit Party not previously delivered, copies thereof certified as true,
complete and correct by an Authorized Officer of the Borrower;

(ii) Promptly after receipt of any materially adverse decision with respect to
any material Government Approval, which could reasonably be expected to result
in a Material Adverse Effect, copies thereof and describing any action being
taken or proposed to be taken with respect thereto;

(iii) Promptly after the filing thereof, a copy of each filing, certification,
waiver, exemption, claim, declaration, or registration made with (A) respect to
Government Approvals to be obtained or filed by a Credit Party with any
Governmental Authority or (B) any Governmental Authority in a proceeding in
which SPL or any Credit Party is the captioned party or respondent, in each case
except such filings, certifications, waivers, exemptions, claims, declarations,
or registrations that are routine or ministerial in nature or in respect of
which a failure to file could not reasonably be expected to have a Material
Adverse Effect;

(iv) Promptly upon obtaining Knowledge thereof, a description of each change in
the status of any Government Approval that is reasonably likely to have a
Material Adverse Effect;

(v) Such other information and data with respect to Borrower or any of its
Subsidiary Guarantors as from time to time may be reasonably requested by
Administrative Agent (including any Lender or any Issuing Bank, through the
Administrative Agent);

(vi) As soon as practicable and in any event within 5 Business Days after any
Credit Party obtains Knowledge thereof, notice of any cessation of activities
related to the operation and/or maintenance of any Project that could reasonably
be expected to exceed sixty (60) consecutive days; and

(vii) As soon as practicable and in any event within 5 Business Days after any
Credit Party obtains Knowledge thereof, notice of any other circumstance, act or
condition, not otherwise delivered pursuant to this Section 5.1, which could
reasonably be expected to result in a Material Adverse Effect, and describing
any action being taken or proposed to be taken with respect thereto;

(m) Certification of Public Information. Borrower acknowledges that certain of
the Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise are being distributed
through IntraLinks/IntraAgency,

 

119



--------------------------------------------------------------------------------

SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders. Borrower agrees to clearly designate all
information provided to Administrative Agent and the Lenders by or on behalf of
Borrower or any of its Affiliates that is suitable to make available to Public
Lenders. If Borrower has not indicated whether a document or notice delivered
pursuant to this Section 5.1 contains Non-Public Information, Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material non-public
information with respect to Borrower, its Affiliates and their respective
Securities;

(n) Operating Reports. Promptly upon written request from Administrative Agent,
Collateral Agent or any Lender, and in no event later than 30 days after such
written request delivered to Borrower, all operating reports delivered to
Borrower or any Subsidiary Guarantors pursuant to any Material Contracts and
operating and maintenance agreements to which Borrower or any Subsidiary
Guarantor is a party;

(o) Operating Budgets.

(i) On the CCTP Funding Date and the SPLNG Funding Date, an Operating Budget for
CCTP and SPLNG, respectively, which shall cover each calendar year through the
Final Maturity Date and otherwise be in form and substance reasonably acceptable
to the Administrative Agent;

(ii) Following the respective Funding Dates, on or about each annual date on
which the Borrower delivers to the Administrative Agent the Borrower’s audited
financial statement pursuant to Section 5.1(b) (Annual Financial Statements),
the Borrower shall deliver to the Administrative Agent a copy of an updated
Operating Budget for each calendar year through the Final Maturity Date; and

(iii) As soon as practicable and in any event within 3 Business Days after any
Credit Party obtains Knowledge thereof, notice of any event, occurrence or
circumstance that could reasonably be expected to cause operation and
maintenance expenses to exceed with respect to all operation and maintenance
expenses, the amount in the then-current Operating Budget for the then-current
calendar year by ten percent (10%) or more in the aggregate.

5.2 Existence. Each Credit Party will at all times preserve and keep in full
force and effect its existence and all rights and franchises, and Government
Approvals it deems material to its business. Each Credit Party shall at all
times maintain its status as a partnership or an entity disregarded for U.S.
federal, state and local income tax purposes. All of the owners of interests in
the Subsidiary Guarantors that are treated as equity for U.S. federal income tax
purposes will be United States persons within the meaning of Code
Section 7701(a)(30).

 

120



--------------------------------------------------------------------------------

5.3 Payment of Taxes and Claims. Borrower will, and will cause each of its
Subsidiary Guarantors to, timely file all federal income Tax returns and all
other material Tax returns, and remit or pay all material Taxes required to be
remitted by it and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by law have or
may become a Lien upon any of its properties or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, no such
Tax or claim need be paid if it is being contested in good faith by appropriate
proceedings, so long as adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP, shall have been made therefor. No
Credit Party will file or consent to the filing of any combined, unitary or
consolidated tax return (other than required by law) with any Person (other than
Borrower or any of its Subsidiaries).

5.4 Maintenance of Properties. Each Credit Party, will maintain or cause to be
maintained in working order ordinary wear and tear excepted, all material
properties used or useful in the business of the Credit Parties.

5.5 Insurance.

(a) The Credit Parties will maintain or cause to be maintained, with insurers
believed to be financially sound and reputable, such insurance set forth on
Schedule 5.5 and such other insurance as may customarily be carried or
maintained under similar circumstances by Persons engaged in similar businesses,
in each case in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as
set forth on Schedule 5.5 or, if not set forth thereon, shall be customary for
such Persons. Without limiting the generality of the foregoing, the Credit
Parties will maintain or cause to be maintained (i) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors and (ii) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Except to the
extent otherwise set forth on Schedule 5.5, each such policy of insurance shall
(i) name Collateral Agent, for the benefit of the Secured Parties, as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a customary loss payable clause or
endorsement, satisfactory in form and substance to Administrative Agent, that
names Collateral Agent, for the benefit of the Secured Parties, as the loss
payee thereunder and provide for at least thirty days’ (and, in the case of any
nonpayment of premium, ten days’) prior written notice to Collateral Agent of
any modification or cancellation of such policy.

(b) In the event any Credit Party fails to obtain or maintain, or cause to be
obtained and maintained, the full insurance coverage required by this
Section 5.5, the Collateral Agent may (but shall not be obligated to) take out
the required policies of insurance and pay the premiums on the same. All amounts
so advanced by the Collateral Agent shall become an Obligation and the Borrower
shall forthwith pay such amounts to the Collateral Agent, together with interest
from the date of payment by the Collateral Agent at the Default Rate.

 

121



--------------------------------------------------------------------------------

(c) The Borrower may, directly or through one or more of its Subsidiary
Guarantors, apply any Excluded Insurance/Condemnation Proceeds to repair,
restore or replace the damaged or destroyed assets to which such Excluded
Insurance/Condemnation Proceeds relate, in accordance with clause (e) below, or
to repay Permitted Debt of the Credit Party that received such Excluded
Insurance/Condemnation Proceeds.

(d) The Borrower may, directly or through one or more of its Subsidiary
Guarantors, use any Net Insurance/Condemnation Proceeds (other than Excluded
Insurance/Condemnation Proceeds, which are covered by Section 5.5(c) (Insurance)
and other than Prepayment Insurance/Condemnation Proceeds) to repair, restore or
replace the applicable damaged or destroyed assets, in accordance with clause
(e) below, if each of the following conditions is satisfied to the reasonable
satisfaction of the Collateral Agent (in consultation with the Independent
Engineer and the Insurance Advisor) or waived by the Requisite Lenders within
ninety (90) days of the applicable Event of Loss or Event of Taking:

(i) no Default or Event of Default (other than a Default or Event of Default
that has occurred primarily as a result of the Event of Loss or Event of Taking)
has occurred and is continuing at the time of such application and after giving
effect to any repair or restoration, such Event of Loss, Event of Taking or
proposed repair or restoration could not reasonably be expected to result in a
Default or Event of Default;

(ii) the Borrower submits a reasonably detailed plan (the “Repair and
Restoration Plan”) to the Collateral Agent and the Administrative Agent
describing the applicable Credit Party’s plan, time schedule and associated
costs for effectuating the applicable improvements, repairs and restorations,
and such plan is reviewed and approved by the Requisite Lenders and the
Independent Engineer;

(iii) each of the Borrower and the Independent Engineer certify to the
reasonable satisfaction of the Requisite Lenders that such improvements, repairs
and restorations in accordance with the Repair and Restoration Plan are
technically and economically feasible within a period of three hundred and sixty
(360) days (plus up to an additional one hundred twenty (120) days if the
Borrower is exercising commercially reasonable efforts to complete the
improvements, repairs and restorations) from the date of the applicable Event of
Loss or Event of Taking and that (A) a sufficient amount of funds is or will be
available to the applicable Credit Party to complete such improvements, repairs
and restorations using such Net Insurance/Condemnation Proceeds, and (B) upon
the completion of such improvements, repairs and restorations, (I) the
applicable Project will be capable of achieving performance levels in commercial
operations at least equal to those achieved by the applicable Project
immediately prior to such Event of Loss or Event of Taking, or, if less,
performance levels that will enable the applicable Project to comply with the
Material Contracts and (II) an updated Base Case Forecast shows that the Senior
Secured Debt outstanding at such time is capable of amortization such that the
Projected Debt Service Coverage Ratio commencing on the Initial Quarterly
Principal Payment Date and for each calendar year through the assumed 18-year
amortization schedule for the Term Loans shall not be less than 1.55x;

(iv) no Government Approval is necessary (unless the applicable Credit Party
could reasonably be expected to obtain such Government Approval when required)
to

 

122



--------------------------------------------------------------------------------

proceed with such improvements, repairs and restorations in accordance with the
Repair and Restoration Plan and no material amendment to this Agreement or any
other Financing Document or Material Contract is necessary, and no other
instrument is necessary for the purpose of effecting the improvements, repairs
and restorations or subjecting the improvements, repairs and restorations to the
Liens of the Security Documents other than such instrument as will be executed
and delivered by the applicable Credit Party to the Collateral Agent and the
Administrative Agent, which instrument shall be in form and substance reasonably
satisfactory to Administrative Agent, prior to the commencement of such
improvements, repairs and restorations;

(v) after taking into consideration the availability of Net
Insurance/Condemnation Proceeds, business interruption insurance proceeds and
any Revenues received by the Borrower and its Subsidiary Guarantors, it is
reasonably projected that there will be adequate amounts available to pay all
ongoing expenses, including Debt Service, during the period of improvement,
repair or restoration (and the Independent Engineer shall have confirmed the
projected revenues and projected costs of the Repair and Restoration Plan during
such period); and

(vi) the Collateral Agent and Administrative Agent shall have received a
confirmation by (A) the Independent Engineer of its agreement with the matters
set forth in sub-clauses (ii) – (v) and (B) the Borrower and applicable of their
certification of the matters set forth in sub-clauses (i) – (vi).

(e) Any (x) Excluded Insurance/Condemnation Proceeds and (y) other Net
Insurance/Condemnation Proceeds (other than Prepayment Insurance/Condemnation
Proceeds) with respect to which the conditions set forth in Section 5.5(d)
(Insurance/Condemnation Proceeds) have been satisfied or waived as provided
therein shall be applied for the payment of the cost of the repair and
restoration of such Event of Loss or Event of Taking in accordance with the
following procedures:

(i) the Borrower shall cause, directly or through one or more of its Subsidiary
Guarantors, any necessary improvements, repairs and restorations to be commenced
and completed in material compliance with the Repair and Restoration Plan (other
than in the case of Excluded Insurance/Condemnation Proceeds) and promptly and
in accordance with Prudent Industry Practices at the cost and expense of the
applicable Credit Party using the relevant Net Insurance/Condemnation Proceeds
for such repairs and restorations; and

(ii) the Borrower shall provide the Collateral Agent and Administrative Agent
with an executed certificate of an authorized signatory of the Borrower, upon
which each Lender and Agent may conclusively rely, (A) describing in reasonable
detail the nature of the improvements, repair and restoration to be effected
with such payments, (B) stating the remaining estimated cost of such
improvements, repairs and restorations, (C) stating that the remaining
applicable Net Insurance/Condemnation Proceeds are sufficient to complete such
improvements, repairs and restorations and, other than in the case of Excluded
Insurance/Condemnation Proceeds, in material compliance with the time period set
forth in any applicable Repair and Restoration Plan and (D) except with respect
to Excluded Insurance/Condemnation Proceeds, confirming that each of the other
conditions set forth in

 

123



--------------------------------------------------------------------------------

Section 5.5(e) (Insurance) continues to be satisfied as of the date of such
disbursement and attaching thereto a certification dated as of such date by the
Independent Engineer confirming its continued agreement with the matters set
forth in Section 5.5(d)(ii)-(v) (Insurance).

5.6 Books and Records; Inspections. Each Credit Party will keep proper books of
record and accounts in which full, true and correct entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to its business and activities. Each Credit Party will permit any
authorized representatives designated by any Lender to visit and inspect any of
the properties of any Credit Party to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers, engineers and
independent public accountants, all upon reasonable prior written notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested; provided that unless an Event of Default shall have
occurred and be continuing, such visits and inspections shall be limited to once
in each calendar year and shall be at the sole cost and expense of
Administrative Agent or the applicable Lender(s) (except that Administrative
Agent may make one such visit to each Project (following the applicable Funding
Date) and the Borrower’s Principal Office in each calendar year, the reasonable
cost and expense thereof shall be borne by Borrower). Upon becoming Subsidiary
Guarantors, each of CCTP and SPLNG will cooperate with and provide all
information reasonably requested, necessary and available to it on a timely
basis to the Independent Engineer so that the Independent Engineer may provide
consulting services to the Administrative Agent.

5.7 Compliance with Laws.

(a) Each Credit Party will comply, and each Credit Party shall cause all of its
subsidiaries and all other Persons under its control, if any, on or occupying
any Project to comply with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) The Credit Parties and all other Persons under their control shall comply in
all material respects with Anti-Terrorism and Money Laundering Laws and
Sanctions Laws.

(c) The Credit Parties shall at all times obtain and maintain and use
commercially reasonably efforts to cause third parties (including Affiliates
that are not Credit Parties), as allowed pursuant to Government Rule, to obtain
and maintain in full force and effect all material permits, licenses,
trademarks, patents, agreements or Government Approvals necessary for the
Projects.

(d) The Credit Parties will not, and will procure that their Affiliates,
directors and officers do not, directly or, to the Credit Parties’ knowledge,
indirectly, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any subsidiary, Joint
Venture partner or other Person:

(i) in furtherance of an offer, payment, promise to pay or authorization of the
payment or giving of money or anything else of value, to any Person in violation
of any Anti-Terrorism and Money Laundering Laws, Anti-Corruption Laws or
Sanctions Laws, to the extent applicable;

 

124



--------------------------------------------------------------------------------

(ii) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is, or whose government is, the
target of Sanctions; or

(iii) in any other manner that would result in a violation of any Anti-
Terrorism and Money Laundering Laws, Anti-Corruption Laws or Sanctions, by any
Person (including any Person participating in the Loans, whether as Lender,
Administrative Agent, Collateral Agent or otherwise).

(e) Any goods now or hereafter produced by any Credit Party included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act.

5.8 Environmental.

(a) Environmental Disclosure. Borrower will deliver to Administrative Agent (and
Administrative Agent shall deliver to the Lenders and, if so requested, the
Issuing Banks):

(i) as soon as reasonably practicable following receipt thereof, copies of all
written environmental audits, assessments, investigations, analyses and reports
prepared by any independent consultants (excluding, for clarity, legal counsel)
with respect to any (A) significant environmental matters at or related to any
Project that, in any such case, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (B) Environmental
Claims against any Credit Party that, in any such case, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;

(ii) as soon as reasonably practicable following the occurrence thereof, written
notice describing in reasonable detail (1) any Release that has a reasonable
possibility of resulting in one or more Environmental Claims that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect and (2) any remedial action taken by Borrower or any other Person in
response to (A) the Release by any Credit Party, the occurrence of which could
reasonably be expected to result in one or more Environmental Claims that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (B) any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

(iii) as soon as reasonably practicable following the sending or receipt thereof
by Borrower or any of its Subsidiary Guarantors, a copy of any and all material
written communications with respect to (1) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and (2) any Release by Borrower or any of its Subsidiary
Guarantors that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, in each case that are from or to any
Governmental Authority or third party bringing such Environmental Claim or
alleging such Release;

 

125



--------------------------------------------------------------------------------

(iv) reasonably prompt written notice describing in reasonable detail any
proposed acquisition of stock, assets or property by any Credit Party that could
reasonably be expected to expose any Credit Party to, or result in,
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and

(v) with reasonable promptness, such other material documents and information as
from time to time may be reasonably requested by Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.8(a).

(b) Obligation to Cure, Etc. Each Credit Party shall promptly take any and all
actions reasonably necessary to (i) cure any violation of applicable
Environmental Laws by such Credit Party that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against it where the failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.9 Subsidiaries. In the event that any Person becomes a Subsidiary of Borrower
(other than any Excluded Subsidiary) after the Closing Date and, with respect to
CCTP and SPLNG, on the applicable Funding Date, Borrower shall (a) promptly
cause such Subsidiary (other than any Excluded Subsidiary) to become a
Subsidiary Guarantor hereunder and a Grantor under the Pledge and Security
Agreement by executing and delivering to Administrative Agent and Collateral
Agent a supplement to the Pledge and Security Agreement, and (b) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates reasonably required to
effectuate similar purposes or results to those described in Sections 3.1(b)
(Organizational Documents; Incumbency), 3.1(n) (Perfection of Security), 3.3(e)
(Real Estate Assets), 3.1(r) (Evidence of Insurance), and 3.1(f) (Opinions of
Counsel). Borrower shall take, or shall cause such Subsidiary to take, all of
the actions referred to in Section 3.1(n) (Perfection of Security) necessary to
grant and to perfect a first priority Lien (subject to Permitted Liens) in favor
of Collateral Agent, for the benefit of the Secured Parties, under the Pledge
and Security Agreement in 100% of the Equity Interests of such Subsidiary to the
extent such Equity Interests are required to be so pledged by the Pledge and
Security Agreement. With respect to each such Subsidiary, Borrower shall as soon
as practicable and in any event no later than 10 Business Days after such Person
becomes a subsidiary send to Administrative Agent written notice setting forth
with respect to such Person (i) the date on which such Person became a
Subsidiary of Borrower and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedules 4.1 and 4.2 for all
purposes hereof.

5.10 Additional Material Real Estate Assets. In the event that any Credit Party
other than CCTP acquires a Material Real Estate Asset, or a Real Estate Asset
becomes a Material Real Estate Asset and such Material Real Estate Asset has not
otherwise been made subject to the Lien of the Security Documents in favor of
Collateral Agent, for the benefit of Secured Parties, then such Credit Party
(other than CCTP) shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements and flood certificates with respect to each such
Material Real Estate Asset as are required to effectuate similar purposes or
results to those described in Section 3.3(e) (Real Estate Assets). In addition
to the foregoing, Borrower shall, at the request of Collateral Agent, deliver,
from time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien.

 

126



--------------------------------------------------------------------------------

5.11 Interest Rate Protection. No later than forty-five (45) days following the
Closing Date, Borrower shall enter into and thereafter maintain in full force
and effect, from time to time, one or more Permitted Hedging Agreements on terms
reasonably satisfactory to the Borrower and the Requisite Lenders with respect
to no less than 50% (calculated on a weighted average basis) of the projected
aggregate outstanding balance of the Term Loan Commitments for a term of no less
than four (4) years; provided that Permitted Hedging Agreements with respect to
the SPLNG Tranche shall be on a forward start basis starting no later than
November 2016.

5.12 Further Assurances. (a) At any time or from time to time upon the request
of Administrative Agent or Collateral Agent, without duplication of
Section 5.1(j) (Information Regarding Collateral) and (l) (Other Information),
each Credit Party will, at its expense, promptly execute, acknowledge and
deliver such further documents (including UCC financing statements and UCC
continuation statements) and do such other acts and things as Administrative
Agent or Collateral Agent may reasonably request in order to effect fully the
purposes of the Financing Documents and to ensure the validity, enforceability
and legality of this Agreement or any other Financing Document and the rights of
the Secured Parties and the Collateral Agent hereunder or thereunder. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by the
Subsidiary Guarantors and are secured by substantially all of the assets of
Borrower and its Subsidiary Guarantors (other than the Excluded Assets) and all
of the outstanding Equity Interests the Subsidiary Guarantors and that the Liens
on the Collateral that are duly perfected in accordance with all applicable
Government Rules for the purposes of perfecting the first priority Lien (subject
only to Permitted Liens) created, or purported to be created, in favor of the
Collateral Agent or the Secured Parties under this Agreement or any other
Financing Documents. The Borrower will cooperate with and provide all necessary
information available to it on a timely basis to the Independent Engineer and
Insurance Consultant so that the Independent Engineer and Insurance Consultant
may complete and deliver the reports as required herein.

(b) Following the SPLNG Funding Date, subject to the provisions of each Ground
Lease, SPLNG shall use commercially reasonable efforts to obtain and deliver to
the Collateral Agent within thirty Business Days (30) days after written demand
by the Collateral Agent or Administrative Agent, not more frequently than once
each year, an estoppel certificate from Lessor stating (1) that such Ground
Lease is in full force and effect and has not been modified or, if it has been
modified, the date of each modification (together with copies of each such
modification), (2) the base rent payable under such Ground Lease, (3) the date
to which all rental charges have been paid by SPLNG, (4) whether a notice of
default has been received by Lessor which has not been cured, and if such notice
has been received, the date it was received and the nature of the default,
(5) whether there are any alleged defaults of SPLNG under such Ground Lease and,
if there are, setting forth the nature thereof in reasonable detail and (6) if
SPLNG shall be in default, the nature of the default.

 

127



--------------------------------------------------------------------------------

5.13 Use of Proceeds. The Borrower shall use the proceeds of the Credit
Extensions solely for purposes permitted in this Agreement.

5.14 Debt Service Reserve Amount.

(a) On the CCTP Funding Date, Borrower shall have on deposit (in cash (which may
include borrowings under the Revolving Commitments) or by delivering a letter of
credit reasonably acceptable to the Administrative Agent (provided that all DSR
Letters of Credit shall be deemed to be acceptable)) into the Debt Service
Reserve Account an amount equal to the projected Debt Service relating to the
CCTP Tranche Commitments and the Term Loans thereunder over the next six
(6) months; and

(b) on the SPLNG Funding Date, the Borrower shall have on deposit (in cash
(which may include borrowings under the Revolving Commitments) or by delivering
a letter of credit reasonably acceptable to the Administrative Agent (provided
that all DSR Letters of Credit shall be deemed to be acceptable)) into the Debt
Service Reserve Account an amount equal the projected Debt Service relating to
the CCTP Tranche and the SPLNG Tranche over the next six (6) months. At all
times thereafter, the DSRA shall be funded with an amount equal to the projected
Debt Service relating to the relating to the CCTP Tranche Commitments, the SPLNG
Tranche Commitments and the Term Loans thereunder over the next six (6) months.

5.15 Technology. On and following its respective Funding Date, each of CCTP and
SPLNG shall maintain in place all licenses and other rights with respect to
technology, in each case to the extent necessary for the operation or
maintenance of the applicable Project, except where the failure to take such
actions or maintain such licenses or rights could not reasonably be expected to
have a Material Adverse Effect.

5.16 Material Contracts, Etc.

(a) On and following the CCTP Funding Date, CCTP shall and, on and following the
SPLNG Funding Date, SPLNG shall and, on and following the date any other Credit
Party enters into an Additional Material Contract, such Credit Party shall:
(i) perform and observe all of its covenants and obligations contained in each
of the Material Contract to which it is a party except to the extent such
failure could not reasonably be expected to have a Material Adverse Effect,
(ii) take all commercially reasonable action to prevent the termination or
cancellation of any Material Contract to which it is a party in accordance with
the terms of such Material Contracts or otherwise (except for the expiration of
any such agreement in accordance with its terms and not as a result of a breach,
default or early termination right thereunder), and (iii) enforce against the
relevant Material Project Party each covenant or obligation of each Material
Contract to which such Person is a party in accordance with its terms except to
the extent such failure to enforce could not reasonably be expected to have a
Material Adverse Effect.

(b) Each Credit Party shall cause all Revenues received from any Material
Project Party or any other Person to be deposited in the Revenue Account.
Without limiting a Credit Party’s obligation to procure all Consent and
Agreements from the Affiliates of the Credit Parties, upon becoming a Credit
Party, the relevant Credit Party shall send a letter notifying each

 

128



--------------------------------------------------------------------------------

Material Project Party not party to a Consent and Agreement (if applicable)
(i) that its Material Contract and all associated documents and obligations have
been pledged as collateral security to the Secured Parties and are subject to
the Secured Parties’ Lien on such Property and (ii) if such Material Project
Party’s Material Contract requires any payment of Revenues that it shall pay all
such “Revenues” directly into the Revenue Account.

(c) Other than those that can reasonably be expected to be available when and as
required on terms consistent with the Base Case Forecast or the Operating
Budget, as applicable, the Real Property Documents and other rights granted
pursuant to the Material Contracts:

(i) are sufficient to enable (x) SPLNG Terminal to be located on the Site and
(y) the SPLNG Terminal to be operated and maintained on the Site, in each case
in accordance with all Legal Requirements, the Operating Budget and the Base
Case Forecast; and

(ii) provide adequate ingress and egress for any reasonable purpose in
connection with the operation and maintenance of each Project.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as the Commitments have not
been terminated and until the Discharge of Obligations (other than contingent
indemnification obligations with respect to which no claim has been made), such
Credit Party shall perform all covenants in this Section 6.

6.1 Indebtedness. No Credit Party shall directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

(a) (i) the Senior Secured Debt and (ii) any Replacement Debt that is not
secured on a pari passu basis with the Loans and Obligations; provided, that, in
either case, only the Borrower shall directly incur Replacement Debt, and the
other Credit Parties may guarantee such Replacement Debt;

(b) purchase money Indebtedness or Capital Lease Obligations to the extent
incurred in the ordinary course of business to finance the acquisition or
licensing of intellectual property or items of equipment; provided, that (i) if
such obligations are secured, they are secured only by Liens upon the equipment
or intellectual property being financed and (ii) the aggregate principal amount
and the capitalized portion of such obligations do not at any time exceed
$30,000,000 in the aggregate;

(c) Indebtedness incurred by any Credit Party arising from agreements providing
for indemnification, adjustment of purchase price or similar obligations
(including Indebtedness consisting of the deferred purchase price of property
acquired in a Permitted Acquisition), or from guarantees or letters of credit,
surety bonds or performance bonds securing the performance of such Credit Party
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of any Credit
Party;

 

129



--------------------------------------------------------------------------------

(d) Indebtedness that is unsecured not to exceed $250,000,000 in the aggregate
at any time outstanding;

(e) trade or other similar Indebtedness incurred in the ordinary course of
business, which is (i) not more than ninety (90) days past due, or (ii) being
contested in good faith and by appropriate proceedings;

(f) contingent liabilities incurred in the ordinary course of business,
including the acquisition or sale of goods, services, supplies or merchandise in
the normal course of business, the endorsement of negotiable instruments
received in the normal course of business and indemnities provided under any of
the Transaction Documents;

(g) to the extent constituting Indebtedness, indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course or other cash
management services in the ordinary course of business;

(h) to the extent constituting Indebtedness, obligations in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, indemnification
obligations, obligations to pay insurance premiums, take-or-pay obligations
contained in supply agreements and similar obligations incurred in the ordinary
course of business;

(i) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

(j) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(k) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent they are permitted to remain unfunded under applicable
law;

(l) Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with operations and business of the Credit Parties in the
ordinary course of business;

(m) Subordinated Indebtedness between or among the Credit Parties; provided
that, all such Indebtedness shall be evidenced by an Intercompany Note;

(n) any other Indebtedness of the Borrower, provided, that (i) any such
Indebtedness shall be repaid or cancelled in full prior to or concurrent with a
Credit Extension on the CCTP Funding Date, and (ii) the proceeds of such Credit
Extension are not used to repay any such Indebtedness;

(o) with respect to the Borrower, Indebtedness of a Person or Indebtedness
attaching to assets of a Person that, in either case, becomes a Subsidiary of
Borrower or Indebtedness attaching to assets that are acquired by Borrower or
any of its Subsidiaries, provided that (i) such Indebtedness existed at the time
such Person became a Subsidiary of Borrower or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, and
(ii) such Indebtedness is not guaranteed in any respect by Borrower or any
Subsidiary Guarantor (other than by any such Person that so becomes a Subsidiary
of Borrower);

 

130



--------------------------------------------------------------------------------

(p) Indebtedness to current or former officers, managers, consultants, directors
and employees of Cheniere Energy Partners GP, LLC or any Credit Party (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) incurred in lieu of the payment of cash
consideration for the redemption of Equity Interests or securities convertible
into Equity Interests of Borrower or Parent of Borrower; provided that payment
of such Indebtedness is subordinated to the repayment of the Obligations on
terms and conditions acceptable to Administrative Agent; provided that the
aggregate principal amount of such Indebtedness does not exceed $5,000,000 at
any time outstanding (it being understood that the consideration payable in
respect of such Equity Interests or securities convertible into Equity Interests
may be calculated net of any applicable exercise price, taxes or other amounts
payable by the holder or beneficiary thereof in respect of such Equity Interests
or convertible securities);

(q) prior to the CCTP Funding Date and to the extent considered consolidated
debt of any Credit Party, the CCTP Existing Debt;

(r) prior to the SPLNG Funding Date and to the extent considered consolidated
debt of any Credit Party, the SPLNG Senior Notes;

(s) Indebtedness in respect of Commodity Hedge Agreements, in each case subject
to Section 6.16 (Speculative Transactions); and

(t) all premiums (if any), interest, fees, expenses, charges and additional or
contingent interest on obligations described in paragraphs (b), through
(s) above;

provided that after giving effect to the incurrence of such Indebtedness,
Borrower shall be in Pro Forma compliance with Section 6.6 (Financial Covenant).
For the avoidance of doubt, Indebtedness of any Unrestricted Subsidiary (for
which the Credit Parties are not guarantors or obligors) shall not be prohibited
or limited by this Section 6.1 (Indebtedness).

6.2 Liens. No Credit Party shall, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind of any Credit Party, whether now owned or hereafter acquired or licensed,
or any income, profits or royalties therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income, profits or
royalties under the UCC of any State, or under any similar recording or notice
statute or under any applicable intellectual property laws, rules or procedures,
except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Financing Document;

(b) Liens securing (i) Indebtedness with respect to Commodity Hedge Agreements
permitted to be entered into pursuant to Section 6.16 (Speculative Transactions)
and (ii) Indebtedness described in clause (c) of Section 6.1 (Indebtedness);

 

131



--------------------------------------------------------------------------------

(c) Liens which are specific Schedule B exceptions to the coverage afforded by a
Title Policy;

(d) statutory Liens or other like Liens arising in the ordinary course of
business which secure amounts not overdue for a period of more than 30 days or
if more than 30 days overdue, are unfiled and no other action has been taken to
enforce such Lien or which are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(e) pledges or deposits of cash or letters of credit to secure the performance
of bids, trade contracts (other than for borrowed money), government contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
return of money bonds, letters of credit and other obligations of a like nature
incurred in the ordinary course of business and in accordance with the
then-effective Operating Budget;

(f) capital leases and purchase money liens on property purchased securing
obligations not in excess of $30,000,000 in the aggregate;

(g) easements, rights of way, encroachments and other similar encumbrances
affecting real property which are incurred in the ordinary course of business
and encumbrances consisting of zoning or other rights reserved to or vested in
any governmental office or agency, licenses, restrictions on the use of property
or encumbrances, defects or imperfections in title which do not materially
impair such property for the purpose for which the applicable Credit Party’s
interest therein was acquired or materially interfere with the operation of the
Projects as contemplated by the Transaction Documents;

(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments; provided that such Liens
(i) attach only to such Investments and (ii) secure only obligations incurred in
the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing or otherwise;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens created in the ordinary course of business on deposits to secure
liability for premiums to insurance carriers or securing insurance premium
financing arrangements, arising in connection with conditional sale, title
retention, consignment or similar arrangements for the sale of goods or securing
letters of credit issued in the ordinary course of business;

(k) Mechanics’ Liens, Liens of lessors and sublessor, other common law Liens and
similar Liens incurred in the ordinary course of business for sums which secure
amounts not overdue for a period of more than 30 days or if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Lien or
which are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

 

132



--------------------------------------------------------------------------------

(l) legal or equitable encumbrances (other than any attachment prior to
judgment, judgment lien or attachment in aid of execution on a judgment) deemed
to exist by reason of the existence of any pending litigation or other legal
proceeding if the same is effectively stayed or the claims secured thereby are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP to the extent required by GAAP;

(m) Liens arising out of judgments or awards not constituting an Event of
Default so long as an appeal or proceeding for review is being prosecuted in
good faith and for the payment of which adequate cash reserves, bonds or other
cash equivalent security have been provided or are fully covered by insurance
(other than any customary deductible);

(n) Liens for workers’ compensation awards and similar obligations not then
delinquent and any such Liens, whether or not delinquent, whose validity is at
the time being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(o) Liens on Permitted Debt described in clause (b) of Section 6.1
(Indebtedness); provided, any such Lien shall encumber only the asset acquired
with the proceeds of such Indebtedness;

(p) Liens on assets acquired, or on assets of a Person that is acquired or
merged with or into or consolidated with any Credit Party to the extent
permitted hereunder, provided that such Liens (i) shall be existing at the time
of such acquisition, (ii) do not extend to property not subject to such Liens at
the time of such acquisition (other than improvements thereon) and (iii) are not
created in anticipation or contemplation of such acquisition;

(q) Liens as contemplated under the Material Contracts that are in existence as
of the Closing Date and each Funding Date that expire in accordance with their
terms or are terminated by the counterparty thereunder; provided that such Liens
may not, after the Closing Date, extend to (i) any assets of any Credit Party
not party to such existing Material Contract or (ii) any additional property of
the applicable Credit Party party to such existing Material Contract;

(r) the replacement, extension or renewal of any Lien permitted by this
Section 6.2 (Liens); provided that such Lien is on the same assets originally
subject thereto and arises out of the extension, renewal or replacement of the
Indebtedness secured thereby (without any increase in the amount thereof except
to the extent permitted herein);

(s) Liens solely on any cash earnest money deposits made by any Credit Party in
connection with any letter of intent or purchase agreement permitted hereunder;

(t) prior to the CCTP Funding Date, Liens as contemplated pursuant to the CCTP
Existing Indebtedness;

(u) prior to the SPLNG Funding Date, Liens as contemplated pursuant to the SPLNG
Senior Notes;

 

133



--------------------------------------------------------------------------------

(v) Liens for Taxes not yet due and payable or which are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP to the
extent required by GAAP;

(w) non-exclusive outbound licenses of patents, copyrights, trademarks and other
Intellectual Property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Borrower or such Subsidiary;

(x) non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account;

(y) Liens on property rented to, or leased by, any Credit Party pursuant to a
Sale and Leaseback Transaction; provided, that (i) such Sale and Leaseback
Transaction is permitted by Section 6.9 (Sale and Leasebacks); (ii) such Liens
do not encumber any other property of the Credit Parties; and (iii) such Liens
secure only the Indebtedness incurred in connection with such Sale and Leaseback
Transaction; and

(z) Liens not otherwise permitted by this Section 6.2 (Liens) in an aggregate
amount not to exceed $15,000,000 at any time outstanding;

provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Liens), including any statement or provision as to the
acceptability of any Liens (including Permitted Liens), shall in any way
constitute or be construed as to provide for a subordination of any rights of
the Agents, the Lenders, the Issuing Banks or other Credit Agreement Secured
Parties hereunder or arising under any of the other Financing Documents in favor
of such Liens. For the avoidance of doubt, Liens on the assets of any
Unrestricted Subsidiary shall not be prohibited this Section 6.2 (Liens).

6.3 No Further Negative Pledges. No Credit Party shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations,
except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a disposition of assets permitted pursuant to Section 6.7(a)(i)
(Fundamental Changes; Disposition of Assets; Acquisitions), (b) restrictions by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, Joint Venture agreements and similar
agreements entered into in the ordinary course of business to the extent
permitted hereunder (provided that such restrictions are limited to the property
or assets secured by such Liens or the property or assets subject to such
leases, licenses, Joint Venture agreements or similar agreements, as the case
may be) and (c) restrictions identified on Schedule 6.3.

6.4 Restrictions on Subsidiary Distributions. No Credit Party shall create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary
Guarantor to (a) pay dividends or make any other

 

134



--------------------------------------------------------------------------------

distributions on any of such Subsidiary Guarantor’s Equity Interests owned by
any Credit Party, (b) repay or prepay any Indebtedness owed by such Subsidiary
Guarantor to Borrower or any other Credit Party, (c) make loans or advances to
Borrower or any other Credit Party, or (d) transfer, lease or license any of its
property or assets to Borrower or any other Credit Party other than restrictions
(i) until the CCTP Funding Date, that are in existence under the CCTP Existing
Credit Agreement or (ii) until the SPLNG Funding Date, that are in existence
under the SPLNG Indenture.

6.5 Investments. No Credit Party shall directly or indirectly, make or own any
Investment in any Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary,
(ii) equity Investments made after the Closing Date in any Subsidiary Guarantor,
(iii) Investments in any Unrestricted Subsidiary (other than SPL) not to exceed
$100,000,000 plus any amounts that are available to be distributed by the
Borrower pursuant to Section 6.17 (Restricted Payments) in the aggregate and
(iv) Investments in SPL (whether made prior to the Closing Date or after the
Closing Date);

(c) Investments in deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of the Credit
Parties;

(d) intercompany loans to the extent permitted under Section 6.1(m)
(Indebtedness);

(e) Capital Expenditures;

(f) Permitted Acquisitions permitted pursuant to Section 6.7 (Fundamental
Changes; Disposition of Assets; Acquisitions);

(g) Subject to Section 6.16 (Speculative Transactions), Permitted Hedging
Agreements or Commodity Hedge Agreements that constitute Investments;

(h) Investments of any Person that becomes a Subsidiary of Borrower on or after
the date hereof; provided that (i) such Investments exist at the time such
Person is acquired, and (ii) such Investments are not made in anticipation or
contemplation of such Person becoming a Subsidiary;

(i) with respect to the Borrower, loans and advances to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) of Cheniere Energy Partners GP, LLC, acting on behalf of
Borrower, and of Borrower’s Subsidiaries, made in the ordinary course of
business in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding to any current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) or $5,000,000 at any
time outstanding to all current or former officers, managers, consultants,
directors and employees (or their respective spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees);

 

135



--------------------------------------------------------------------------------

(j) Investments in (i) any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors, and (ii) securities of trade creditors or
customers that are received in settlement of bona fide disputes;

(k) Investments made in the ordinary course of business consisting of negotiable
instruments held for collection in the ordinary course of business and lease,
utility and other similar deposits in the ordinary course of business;

(l) Investments the consideration for which consists of Equity Interests (that
are not Disqualified Equity Interests) of the Borrower or Cheniere Energy, Inc.;

(m) Investments made using the proceeds of any Retained Excess Cash Flow (and in
compliance with Section 6.11); and

(n) additional Investments in an aggregate amount not to exceed $50,000,000
during the term of this Agreement.

6.6 Financial Covenants. The Borrower shall not permit the Debt Service Coverage
Ratio as of the end of any Fiscal Quarter from and following the Initial
Quarterly Principal Payment Date to be less than 1.15 to 1.00. Not later than
ten (10) Business Days (as extended by the Administrative Agent, in its sole
discretion) following the last day of each Fiscal Quarter following the Initial
Quarterly Principal Payment Date, the Borrower shall calculate and deliver to
the Administrative Agent its calculation of the Debt Service Coverage Ratio. The
Administrative Agent shall notify the Borrower in writing of any reasonable
corrections which should be made to such Debt Service Coverage Ratio
calculations, within ten (10) Business Days of receipt. Borrower shall
incorporate all such reasonable corrections, changes or adjustments consistent
with the terms of this Agreement.

6.7 Fundamental Changes; Disposition of Assets; Acquisitions.

(a) No Credit Party shall (i) enter into any transaction of merger, amalgamation
or consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or (ii) convey, sell, lease or license, exchange,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or (iii) acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business) the business, property or fixed assets of, or stock or other evidence
of beneficial ownership of, any Person or any division or line of business or
other business unit of any Person, except:

(i) (A) any Subsidiary Guarantor of Borrower (other than CCTP or SPLNG) may be
merged or amalgamated with or into Borrower or any Subsidiary Guarantor

 

136



--------------------------------------------------------------------------------

(other than CCTP or SPLNG), as the case may be, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Borrower or any Subsidiary Guarantor (other than
CCTP or SPLNG); provided, in the case of such a merger, Borrower, or such
Subsidiary Guarantor, as applicable, shall be the continuing or surviving Person
and provided further that no such merger or amalgamation shall be permitted if
any Non-Recourse Indebtedness of the entity merging with or into Borrower or
such other Subsidiary Guarantor shall become recourse to the assets of Borrower
or such Subsidiary Guarantor and (B) any Subsidiary (other than SPL) that is not
a Subsidiary Guarantor may be merged or amalgamated with or into any other
Subsidiary (other than SPL) that is not a Subsidiary Guarantor, as the case may
be, or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Subsidiary
that is not a Guarantor (other than SPL);

(ii) sales or other dispositions of assets that do not constitute Asset Sales;

(iii) Asset Sales for an aggregate consideration of less than $20,000,000 per
Fiscal Year or $50,000,000 in the aggregate since the Closing Date (or, with the
consent of the Administrative Agent, less than $30,000,000 per Fiscal Year or
$75,000,000 in the aggregate since the Closing Date); provided that (w) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Cheniere Energy Partners GP, LLC, acting on behalf of Borrower (or
similar governing body)), (x) no less than 75% thereof shall be paid in Cash or
Cash Equivalents, (y) the Net Asset Sale Proceeds thereof, if any, shall be
applied as required by Section 2.13(a) (Asset Sales) and (z) no Event of Default
shall have occurred and be continuing or would result therefrom;

(iv) Permitted Acquisitions, the Acquisition Consideration for which constitutes
(A) less than $100,000,000 in the aggregate in any Fiscal Year, and (B) less
than $250,000,000 in the aggregate from the Closing Date to the Date of
determination;

(v) any Credit Party may liquidate or otherwise dispose of Cash Equivalents in
the ordinary course of business as permitted under the Depositary Agreement;

(vi) a Sale and Leaseback Transaction for which the aggregate sale consideration
is not in excess of $50,000,000;

(vii) Investments made in accordance with Section 6.5 (Investments);

(viii) any Credit Party may sell or discount, in each case without recourse and
in the ordinary course of business, accounts receivable or notes receivable
arising in the ordinary course of business but only in connection with the
compromise or collection thereof;

(ix) to the extent constituting a disposition, sale, exchange or transfer, the
unwinding of any Permitted Hedging Agreement and/or Commodity Hedge Agreement in
accordance with the Financing Documents; or

 

137



--------------------------------------------------------------------------------

(x) acquisitions made using the proceeds of any Retained Excess Cash Flow (and
in compliance with Section 6.11 (Conduct of Business)).

(b) (i) From and after the CCTP Funding Date, CCTP shall not permit the Pipeline
and (ii) from and after the SPLNG Funding Date SPLNG shall not permit the SPLNG
Terminal, or in each case any material portion thereof to be removed, demolished
or materially altered, unless (A) such material portion that has been removed,
demolished or materially altered has been replaced or repaired as permitted
under the Financing Documents, or (B) such removal or alteration is (x) in
accordance with Prudent Industry Practices and could not reasonably be expected
to result in a Material Adverse Effect or (y) required by applicable Government
Rule.

6.8 Disposal of Subsidiary Interests. No Credit Party shall, directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries (other than Unrestricted Subsidiaries),
except to Borrower or any Subsidiary Guarantor.

6.9 Sales and Leasebacks. No Credit Party shall, directly or indirectly, become
or remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Credit Party (a) has sold or transferred or is to
sell or to transfer to any other Person (other than Borrower or any Subsidiary
Guarantors), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Borrower or any of its Subsidiary Guarantors) in
connection with such lease (any such transaction, a “Sale and Leaseback
Transaction”); provided that, a Credit Party may engage in a Sale and Leaseback
Transaction if (i) the sale of such property is made for cash consideration in
an amount not less than the fair market value of such property, (ii) the Sale
and Leaseback Transaction is permitted by Section 6.7 (Fundamental Changes;
Disposition of Assets; Acquisitions) and is consummated within 180 days after
the date on which such property is sold or transferred, (iii) any Liens arising
in connection with its use of the property are permitted by Section 6.2 (Liens)
and (iv) the Sale and Leaseback Transaction would be permitted under Section 6.1
(Indebtedness), assuming the Attributable Indebtedness with respect to the Sale
and Leaseback Transaction constituted Indebtedness under Section 6.1
(Indebtedness).

6.10 Transactions with Shareholders and Affiliates. No Credit Party shall,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are less favorable to such
Credit Party, as the case may be, than those that might be obtained at the time
from a Person who is not an Affiliate; provided, the foregoing restriction shall
not apply to (a) any transaction (x) between or among Borrower and/or any
Subsidiary Guarantors and (y) among Subsidiaries of Borrower that are not
Subsidiary Guarantors; (b) any indemnity provided to and any reasonable and
customary fees paid to members of (i) in the case of Borrower, the board of
directors (or similar governing body) of Cheniere Energy Partners GP, LLC,
acting on behalf of Borrower and (ii) in the case of any Subsidiary Guarantor,
the board of directors (or similar governing body) of such Subsidiary Guarantor;
(c) (i) compensation, benefits and indemnification arrangements for officers and
other employees of Borrower and its Subsidiaries entered into in the ordinary
course of business, (ii) any issuance of securities, or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,

 

138



--------------------------------------------------------------------------------

employment arrangements, stock options, stock ownership plans, including
restricted stock plans, stock grants, directed share programs and other equity
based plans and the granting and stockholder rights of registration rights
approved by Cheniere Energy Partners GP, LLC’s board of directors, acting on
behalf of Borrower; and (iii) payments or loans (or cancellation of loans) to
officers, directors, managers and employees that are approved by a majority of
Cheniere Energy Partners GP, LLC’s board of directors, acting on behalf of
Borrower, subject to the limitations set forth in Section 6.5 (Investments);
(d) transactions described in Schedule 6.10 (as in effect on the Closing Date
without giving effect to any amendment thereto); (e) any contribution by
Cheniere Energy Partners GP, LLC or its Affiliate to the equity capital of
Borrower; and (f) Subordinated Indebtedness permitted by Section 6.1(m)
(Indebtedness); and (g) the entering into of any tax sharing agreement or
similar arrangement.

6.11 Conduct of Business. From and after the Closing Date, no Credit Party shall
engage in any business other than (i) the businesses engaged in by such Credit
Party on the Closing Date and (ii) any business or development opportunity
incidental, ancillary, complimentary or reasonably related to the businesses
conducted by the Credit Parties on the Closing Date or within the midstream oil
and gas business.

6.12 Amendments or Waivers of Organizational Documents. No Credit Party shall
agree to any material amendment, restatement, supplement or other modification
to, or waiver of, any of its Organizational Documents after the Closing Date in
a manner adverse to the Lenders other than (a) the deletion of any separateness
or related provisions of the organizational documents of an Excluded Subsidiary
that becomes a Credit Party after the Closing Date, which provisions were
specifically included in connection with Indebtedness being repaid in connection
with such Excluded Subsidiary becoming a Credit Party or (b) any such amendment,
restatement, supplement or other modification or waiver after obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.

6.13 Modification of Contractual Obligations.

(a) No Credit Party shall cancel or terminate (prior to its stated termination)
any Material Contract to which it is a party or consent to or accept any
cancellation or termination thereof, materially amend or otherwise materially
modify any Material Contract to which it is a party or give any consent, waiver
or approval thereunder, waive any default under or breach of any Material
Contract to which it is a party, or agree in any manner to any other amendment,
modification or change of any material term or condition of any Material
Contract to which it is a party, except for, in each case, a modification,
amendment or consent that is required by applicable law; provided that no such
cancellation, termination, amendment, consent, waiver, approval or modification
shall be a Default hereunder if:

(i) such cancellation, termination, amendment, consent, waiver, approval or
modification could not reasonably be expected to have a Material Adverse Effect,
as certified by an Authorized Officer of the Borrower in a certification to
Administrative Agent;

(ii) any Credit Party enters into any extension of the term of a Material
Contract on substantially the same terms and conditions then in effect (or on
more favorable terms and conditions to Borrower or any Subsidiary Guarantor
(when taken as a whole) or on best available market terms, as determined by
Borrower or such Subsidiary Guarantor acting reasonably); or

 

139



--------------------------------------------------------------------------------

(iii) Borrower or such Subsidiary Guarantor (A) enters into a Replacement
Material Contract within ninety (90) days thereafter and (B) (1) to the extent
that Borrower or any Subsidiary Guarantor had been party to a Consent and
Agreement with respect to any Material Contract being replaced and the
Replacement Contract is not with an Affiliate of any Credit Party, Borrower or
such Subsidiary Guarantor, as applicable, has used commercially reasonable
efforts to obtain and deliver a Consent and Agreement with respect to the
Replacement Material Contract (provided further that, notwithstanding whether
the Borrower or such Subsidiary Guarantor, as applicable, has been successful in
procuring each applicable Consent and Agreement pursuant to this Section 6.13(a)
(Modification of Contractual Obligations), the Borrower or such Subsidiary
Guarantor, as applicable, shall be deemed to have satisfied its respective
obligations hereunder to the extent it uses its commercially reasonable efforts
to procure such Consent and Agreements continuously for a period of sixty
(60) days following the date of execution of such Replacement Material Contract)
or (2) to the extent that the Replacement Contract is with an Affiliate of any
Credit Party, Borrower or such Subsidiary Guarantor, as applicable, has obtained
and delivered a Consent and Agreement with respect to the Replacement Material
Contract within thirty (30) days after executing the Replacement Contract.

(b) Notwithstanding the foregoing clause (a), without the consent of the
Requisite Lenders, no Credit Party will:

(x) take any action under the SPL TUA that would cause or enable an Anchor
Customer to reduce the monthly reservation fee or operating fee;

(y) amend a terminal use agreement with an Anchor Customer to decrease the
tenor, reduce the monthly reservation fee or operating fee, amend the force
majeure provisions, the taxes and regulatory costs sharing provisions, or the
agreement termination provisions in a manner adverse to SPLNG or any other
Credit Party, or reduce the aggregate amount of any guarantee in respect of such
terminal use agreement; or

(z) amend any provision in any terminal use agreement with an Anchor Customer
relating to the taking of title to LNG or natural gas from such Anchor Customer.

(c) No Credit Party shall enter into any Additional Material Contract without
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed). In connection with the entry by
a Credit Party into any Additional Material Contract, the Credit Parties shall:
(i) deliver copies of all such Additional Material Contracts to the
Administrative Agent not less than five (5) Business Days (or such shorter time
period as the Administrative Agent may reasonably agree) prior to entering into
such Additional Material Contracts; (ii) deliver all Ancillary Documents
relating to any such

 

140



--------------------------------------------------------------------------------

Additional Material Contract (which shall be in a form satisfactory to the
Administrative Agent prior to executing the Additional Material Contract) within
thirty (30) days following the execution of such Additional Material Contract;
and (iii)(x) use commercially reasonable efforts to enter into a Consent and
Agreement with each non-Affiliate party to such Additional Material Contract and
any other non-Affiliate guaranteeing or otherwise supporting such Material
Project Party’s obligations and (y) deliver copies of any such Consent and
Agreements (if any) to Administrative Agent and Collateral Agent following the
execution thereof; provided that no Consent and Agreement shall be required with
respect to any pipeline transportation service agreement (or any precedent
agreement for the subsequent execution of a transportation service agreement)
with any counterparty that owns and operates a natural gas pipeline that is
subject to FERC jurisdiction and that is not an Affiliate of a Credit Party.

(d) No Credit Party shall permit any counterparty to a Material Contract to
which it is a party to substitute, diminish or otherwise replace any performance
security, letter of credit or guarantee supporting such counterparty’s
obligations thereunder except to the extent otherwise expressly permitted under
the Material Contract.

6.14 Fiscal Year. No Credit Parties shall change its Fiscal Year end from
December 31st.

6.15 Capital Expenditures.

(a) No Credit Party shall make or incur Capital Expenditures other than
(i) Capital Expenditures required for compliance with (A) any Contractual
Obligation in existence on the Closing Date, (B) any insurance policies, (C) any
Government Approvals or Government Rules, (D) Prudent Industry Practices or
(E) to operate the Projects or (ii) Capital Expenditures or other investments in
improvements necessary or useful for the business of the Projects in an
aggregate amount for each fiscal year not to exceed the Capex Limit for such
fiscal year; provided that in the case of this clause (ii), such Capital
Expenditures shall be deemed to be made, first, from any Capex Carryover Amount
for such fiscal year, second, from the Capex Base Allowance for such fiscal year
and, third, from any Capex Pullback Amount for such fiscal year.

(b) In all cases, such Capital Expenditures shall be funded (i) with the
proceeds of equity contributions or Permitted Debt; (ii) with any amounts
available for distribution pursuant to Section 6.17 (Restricted Payments);
(iii) as set forth in clause First (with respect to Capital Expenditures that
constitute Operation and Maintenance Expenses) and clause Seventh of
Section 3.1(b) of the Depositary Agreement; (iv) by insurance proceeds; (v) with
the proceeds of Revolving Loans; or (vi) in the case of CCTP or SPLNG, after
CCTP or SPLNG becomes a Subsidiary Guarantor, as contemplated by such Subsidiary
Guarantor’s then-effective Operating Budget.

6.16 Speculative Transactions. No Credit Party shall engage in any transaction
involving commodity swaps, options or futures contracts or any similar
transactions other than (a) Permitted Hedging Agreements and (b) Commodity Hedge
Agreements that (i) are entered into in the ordinary course of business
consistent with prudent business practice and not for speculative purposes and
(ii) (A) are entered into with Commodity Hedge Counterparties, and (B) comprise
gas hedging contracts for up to a maximum of 17 Bcf of gas for a period of not
to exceed 95 days.

 

141



--------------------------------------------------------------------------------

6.17 Restricted Payments.

(a) The Borrower shall not make or agree to make, directly or indirectly, any
Restricted Payments:

(i) unless each of the following conditions set forth below have been satisfied:

(A) no Default or Event of Default has occurred and is continuing or would occur
as a result of such Restricted Payment;

(B) the Debt Service Reserve Account is funded (with cash or Letters of Credit)
in an amount equal to the Debt Service Reserve Amount;

(C) no other Restricted Payment (other than a Restricted Payment made pursuant
to clause (ii) below) has been made during the Fiscal Quarter in which the
Restricted Payment is being made;

(D) the aggregate amount of the Restricted Payment does not exceed the
Borrower’s Available Cash (as defined in the CQP LP Agreement) as of the end of
the Fiscal Quarter immediately preceding the Fiscal Quarter in which the
Restricted Payment is being made;

(E) the Borrower delivers to the Administrative Agent and Collateral Agent a
certificate (setting out its calculations therein) confirming that the Debt
Service Coverage Ratio for the last measurement period is at least 1.25x;
provided that this condition shall not apply to any restricted payment made in
respect of any fiscal quarter prior to the Closing Date or the fiscal quarter in
which the Closing Date occurs, regardless of the timing of the actual payment in
all cases;

(F) the Borrower delivers to the Administrative Agent and Collateral Agent have
received a certificate (setting out its calculations therein) confirming that
the Projected Debt Service Coverage Ratio for the next twelve (12) month-period
is at least 1.25x; and

(G) the Administrative Agent and Collateral Agent have received a Restricted
Payment Certificate, duly executed by an authorized signatory of the Borrower,
confirming that each of the conditions set forth in clauses (A) through (F) of
this Section 6.17(a) has been satisfied;

provided that, notwithstanding the Borrower’s inability to satisfy the
conditions in clauses (E) and (F) above, the Borrower may make a Restricted
Payment so long as the aggregate amount of Restricted Payments made pursuant to
this proviso from the Closing Date through the Final Maturity Date shall not
exceed: (A) the Borrower’s cash balance on the Closing Date, plus (ii) on the
CCTP Funding Date, the cash balance of CCTP (including any reserves not
earmarked for another purpose), plus (iii) on SPLNG Funding Date, the cash
balance of SPLNG (including any reserves not earmarked for another purpose),
plus (iv) any SPLNG Contractual Reduction Available Cash;

 

142



--------------------------------------------------------------------------------

(ii) except to the extent SPL enters into a new LNG sale and purchase agreement
with a non-affiliated third party, and in connection therewith, Credit Parties
directly or indirectly sell to such third party (or its affiliate) a portion of
the equity in SPL (in a transaction permitted by this Agreement and the
Financing Documents), the Borrower may make Restricted Payments using the net
cash proceeds of any such sale of equity in SPL if each of the following
conditions set forth below have been satisfied:

(A) no Default or Event of Default has occurred and is continuing or would occur
as a result of such Restricted Payment; and

(B) the Debt Service Reserve Account is funded (with cash or Letters of Credit)
in an amount equal to the Debt Service Reserve Amount.

(b) No Subsidiary Guarantor shall make or agree to make, directly or indirectly,
any Restricted Payments to any Person other than the Borrower or another
Subsidiary Guarantor.

6.18 Accounts. No Credit Party shall open or have any Deposit Accounts or
“securities accounts” (as defined in the UCC) other than (a) the Accounts,
(b) those accounts set forth on Schedule 4.29, (c) (i) a Local Distribution
Account (as defined in the Depositary Agreement) of the Borrower, (ii) a Local
CEILLC Management Account (as defined in the Depositary Agreement) of the CEILLC
and (iii) Local Capex Discretionary Account (as defined in the Depositary
Agreement) of the Borrower, in each case of this clause (c), opened within 30
days after the Closing Date and (d) any accounts for any Credit Party formed or
acquired after the Closing Date (subject, in the case of this clause (d) to the
consent of the Administrative Agent, not to be unreasonably withheld,
conditioned or delayed, and to any perfection requirements specified in the
Security Documents).

6.19 Affiliate Loans. Except in respect of any Retained Excess Cash Flow, no
Credit Party shall make or agree to make any loans to Cheniere Energy, Inc. or
any other Affiliate that is not a Credit Party.

6.20 Contingent Liabilities. No Credit Party shall become liable under any
Contractual Obligation as a surety or accommodation endorser for or upon the
obligation of any other Person, except (a) indemnities provided under the
Material Contracts and under agreements for the sale of assets and the sale of
securities of the Credit Parties, (b) ordinary course indemnities under
Contractual Obligations that are not Material Contracts (including any standard
indemnities typically granted in favor of any title insurer in the jurisdictions
in which each Project is located), and (c) Permitted Debt.

6.22 Environmental Matters. No Credit Party shall Release, or permit the Release
of Hazardous Substance at any Project in violation of applicable material
Government Rules or material Government Approvals or which could reasonably be
expected to have a Material Adverse Effect.

 

143



--------------------------------------------------------------------------------

6.23 Margin Regulations. No Credit Party shall use any portion of the proceeds
of any Credit Extension to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock. No
Credit Party shall use the proceeds of Credit Extension in a manner that could
reasonably be expected to violate or be inconsistent with the provisions of
Regulation T, Regulation U or Regulation X.

6.24 Sale of Natural Gas in Interstate Commerce. No Credit Party, other than
CCTP, shall sell Gas other than in interstate commerce.

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Subject to the provisions of Section 7.2
(Contribution by Guarantors), the Subsidiary Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations, when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent
provision in any applicable jurisdiction) (each, a “Guaranteed Obligation” and,
collectively, the “Guaranteed Obligations”).

7.2 Contribution by Guarantors. All Subsidiary Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Subsidiary
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such

 

144



--------------------------------------------------------------------------------

Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

7.3 Payment by Guarantors. Subject to Section 7.2 (Contribution by Guarantors),
the Subsidiary Guarantors hereby jointly and severally agree, in furtherance of
the foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against any Subsidiary Guarantor by virtue hereof, that
upon the failure of Borrower to pay any of the Guaranteed Obligations when and
as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) or any equivalent
provision in any applicable jurisdiction), the Subsidiary Guarantors will upon
demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower becoming the subject of a case under the Bankruptcy Code or
other similar legislation in any jurisdiction, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Borrower for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Subsidiary Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Subsidiary Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Subsidiary Guarantor and not
merely a contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Subsidiary Guarantor hereunder are independent of
the obligations of Borrower and the obligations of any other guarantor
(including any other Subsidiary Guarantor) of the obligations of Borrower, and a
separate action or actions may be brought and prosecuted against such Subsidiary
Guarantor, whether or not any action is brought against Borrower or any of such
other guarantors and whether or not Borrower is joined in any such action or
actions;

 

145



--------------------------------------------------------------------------------

(d) payment by any Subsidiary Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Subsidiary Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Subsidiary Guarantor’s covenant to pay a portion of the Guaranteed Obligations,
such judgment shall not be deemed to release such Subsidiary Guarantor from its
covenant to pay the portion of the Guaranteed Obligations that is not the
subject of such suit, and such judgment shall not, except to the extent
satisfied by such Subsidiary Guarantor, limit, affect, modify or abridge any
other Subsidiary Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Subsidiary Guarantor’s liability hereunder, from time to time may (i) renew,
extend, accelerate, increase the rate of interest on, or otherwise change the
time, place, manner or terms of payment of the Guaranteed Obligations;
(ii) settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Subsidiary Guarantor) with respect to the
Guaranteed Obligations; (v) subject to the provisions of this Agreement and the
other Financing Documents, enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or the applicable Permitted Hedging Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Subsidiary Guarantor against any other Credit Party or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Financing Documents; and

(f) this Guaranty and the obligations of Subsidiary Guarantors hereunder shall
be valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Subsidiary Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Financing Documents, at law, in equity or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of or security for the payment of the Guaranteed

 

146



--------------------------------------------------------------------------------

Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Financing Documents or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Financing Document or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Financing Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Beneficiary
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) any Beneficiary’s consent to the change, reorganization or
termination of the corporate structure or existence of Borrower, or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set offs or counterclaims which Borrower may allege or
assert against any Beneficiary in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and
(viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Subsidiary Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5 Waivers by Guarantors. Each Subsidiary Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Subsidiary Guarantor, to (i) proceed
against Borrower, any other guarantor (including any other Subsidiary Guarantor)
of the Guaranteed Obligations or any other Person, (ii) proceed against or
exhaust any security held from Borrower, any such other guarantor or any other
Person, (iii) proceed against or have resort to any balance of any Deposit
Account or credit on the books of any Beneficiary in favor of any Credit Party
or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Subsidiary Guarantor including any defense based on or arising out of the lack
of validity or the unenforceability of the Guaranteed Obligations or any
agreement or instrument relating thereto or by reason of the cessation of the
liability of Borrower or any other Subsidiary Guarantor from any cause other
than payment in full of the Guaranteed Obligations; (c) any defense based upon
any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in other respects more burdensome than that of
the principal; (d) any defense based upon any Beneficiary’s errors or omissions
in the administration of the Guaranteed Obligations, except behavior which
amounts to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Subsidiary Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Subsidiary
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof,

 

147



--------------------------------------------------------------------------------

notices of default hereunder, the Permitted Hedging Agreements or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 (Liability of Guarantors Absolute) and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.

7.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Subsidiary Guarantor hereby waives, any claim, right or remedy, direct or
indirect, that such Subsidiary Guarantor now has or may hereafter have against
Borrower or any other Subsidiary Guarantor or any of its assets in connection
with this Guaranty or the performance by such Subsidiary Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Subsidiary Guarantor now has or may hereafter have against Borrower with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled, each Subsidiary
Guarantor shall withhold exercise of any right of contribution such Subsidiary
Guarantor may have against any other guarantor (including any other Subsidiary
Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2 (Contribution by Guarantors). Each
Subsidiary Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Subsidiary Guarantor may have
against Borrower or against any collateral or security, and any rights of
contribution such Subsidiary Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Subsidiary
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guaranteed Obligations shall not have
been finally and indefeasibly paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of Borrower or any
Subsidiary Guarantor now or hereafter held by any Subsidiary Guarantor (an
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of

 

148



--------------------------------------------------------------------------------

Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been paid in full
and the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled. Each Subsidiary Guarantor hereby irrevocably waives
any right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

7.9 Authority of Guarantors or Borrower. It is not necessary for any Beneficiary
to inquire into the capacity or powers of any Subsidiary Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10 Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, and any Permitted Hedging Agreements
may be entered into from time to time, in each case without notice to or
authorization from any Subsidiary Guarantor regardless of the financial or other
condition of Borrower at the time of any such grant or continuation or at the
time such Permitted Hedging Agreement is entered into, as the case may be. No
Beneficiary shall have any obligation to disclose or discuss with any Subsidiary
Guarantor its assessment, or any Subsidiary Guarantor’s assessment, of the
financial condition of Borrower. Each Subsidiary Guarantor has adequate means to
obtain information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Financing Documents, and each Subsidiary Guarantor assumes the responsibility
for being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Subsidiary Guarantor hereby waives and relinquishes any duty on the part of
any Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.

7.11 Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Subsidiary
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Borrower or any other Subsidiary Guarantor. The
obligations of Subsidiary Guarantors hereunder shall not be reduced, limited,
impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Subsidiary Guarantor or by any defense which Borrower or any other
Subsidiary Guarantor may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

(b) Each Subsidiary Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed

 

149



--------------------------------------------------------------------------------

Obligations ceases to accrue by operation of law by reason of the commencement
of such case or proceeding, such interest as would have accrued on such portion
of the Guaranteed Obligations if such case or proceeding had not been commenced)
shall be included in the Guaranteed Obligations because it is the intention of
Subsidiary Guarantors and Beneficiaries that the Guaranteed Obligations which
are guaranteed by Subsidiary Guarantors pursuant hereto should be determined
without regard to any rule of law or order which may relieve Borrower of any
portion of such Guaranteed Obligations. Subsidiary Guarantors will permit any
trustee in bankruptcy, receiver, debtor in possession, assignee for the benefit
of creditors or similar Person to pay Administrative Agent, or allow the claim
of Administrative Agent in respect of, any such interest accruing after the date
on which such case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Subsidiary Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Subsidiary Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof to any party
other than a Credit Party, then the Guaranty of such Subsidiary Guarantor or
such successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

7.13 Keepwell.

(a) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.13 shall remain
in full force and effect until the Guaranteed Obligations have been paid in full
and the Commitments shall have terminated and all Letters of Credit shall have
expired or have been cancelled or Cash Collateralized with at least 103%
coverage. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

 

150



--------------------------------------------------------------------------------

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; unless (x) such failure is caused by an administrative or technical
error and (y) payment is made within three (3) Business Days of its due date; or
(ii) when due any amount payable to any Issuing Bank in reimbursement of any
drawing under a Letter of Credit or any Cash Collateralization of a Letter of
Credit as required pursuant to Section 2.3 (Letters of Credit) or
Section 2.21(d) (Cash Collateral); or (iii) any interest on any Loan or any fee
or any other amount due hereunder within three (3) Business Days after the date
due; or

(b) Default in Other Agreements or Instruments. (i) A failure of any Credit
Party to pay when due any principal of or interest on or any other amount,
including any payment in settlement, payable in respect of one or more other
items of Indebtedness (other than Indebtedness referred to in Section 8.1(a)
(Failure to Make Payments When Due) or Existing Indebtedness) in an amount in
excess of $75,000,000 beyond the grace period, if any, provided therefor; (ii) a
breach or default by SPL with respect to any other material term of one or more
items of Indebtedness of SPL or any agreement relating thereto in the individual
or aggregate principal amounts in excess of $250,000,000 beyond the grace
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; (iii) prior to the CCTP Funding Date, (A) a
failure of CCTP to pay when due (1) any principal of or interest on or any other
amount, including any payment in settlement, payable in respect of one or more
items of the CCTP Existing Indebtedness or (2) any other Indebtedness of CCTP in
an amount in excess of $75,000,000, or (B) a breach or default by CCTP with
respect to any other material term of one or more items of (1) the CCTP Existing
Indebtedness or (2) any other Indebtedness of CCTP or any agreement relating
thereto in the individual or aggregate principal amounts in excess of the amount
referred to in clause (A), in the case of each subclause (B)(1) and (B)(2) if
the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be, in each case
of clause (A) and clause (B) beyond the grace period, if any, provided therefor
plus an additional sixty (60) days; or (iv) prior to the SPLNG Funding Date
(A) a failure of SPLNG to pay when due (1) any principal of or interest on or
any other amount, including any payment in settlement, payable in respect of one
or more items of the SPLNG Senior Notes or (2) any other Indebtedness of SPLNG
in an amount in excess of $75,000,000, or (B) a breach or default by SPLNG with
respect to any other material term of one or more items of (1) the SPLNG Senior
Notes or (2) any other Indebtedness of SPLNG or any agreement relating thereto
in the individual or aggregate principal amounts in excess of the amount
referred to in clause (A), in the case of each subclause (B)(1) and (B)(2) if
the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be, in each case
of clause (A) and clause (B) beyond the grace period, if any, provided therefor
plus an additional sixty (60) days; or

 

151



--------------------------------------------------------------------------------

(c) Breach of Certain Covenants. Failure of any applicable Credit Party to
perform or comply with any term or condition contained applicable to it in
Section 2.5 (Use of Proceeds), Sections 5.1(a) (Quarterly Financial Statements),
5.1(b) (Annual Financial Statements), 5.1(c) (Compliance Certificate), 5.1(d)
(Statements of Reconciliation after Change in Accounting Principles), 5.1(e)
(Notice of Default) and 5.1(f) (Notice of Litigation), Section 5.2 (Existence)
or Section 6 (Negative Covenants), and with respect to Sections 5.1(a)
(Quarterly Financial Statements), 5.1(b) (Annual Financial Statements), 5.1(c)
(Compliance Certificate), 5.1(d) (Statements of Reconciliation after Change in
Accounting Principles), and 5.1(f) (Notice of Litigation), such default shall
not have been remedied, cured or waived within ten (10) days after the earlier
of (i) an officer of such Credit Party becoming aware of such default or
(ii) receipt by Borrower of notice from Administrative Agent or any Lender of
such default; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Financing
Document or in any statement or certificate at any time given by any Credit
Party in writing pursuant hereto or thereto or in connection herewith or
therewith shall be false in any material respect as of the date made or deemed
made, unless, if such misstatement (and the effect thereof) is capable of being
cured, such Credit Party cures such misstatement (and any effect thereof) within
30 days of becoming aware thereof (or if such incorrect representation or
warranty is not susceptible to cure within 30 days, and such Credit Party is
proceeding with diligence and in good faith to cure such default, and such
default is susceptible to cure, such 30 day period shall be extended as may be
necessary to cure such default, such extended period not to exceed 60 days in
the aggregate (inclusive of the original 30 day period)); or

(e) Other Defaults Under Financing Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Financing Documents other than any such term referred to in any other
clause of this Section 8.1 (Events of Default), and such default shall not have
been remedied, cured or waived within thirty (30) days after the earlier of
(i) an officer of such Credit Party becoming aware of such default or
(ii) receipt by Borrower of notice from Administrative Agent or any Lender of
such default; provided, that if such failure is not capable of remedy within
such 30-day period, such 30-day period shall be extended to a total period of
ninety (90) days so long as (A) such Default is subject to cure, (B) the
Borrower or such Credit Party, as applicable, is diligently pursuing a cure and
(C) such additional cure period could not reasonably be expected to result in a
Material Adverse Effect; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party in an involuntary case or proceeding under any Debtor Relief
Laws, or any receiver, sequestrator, trustee, conservator, liquidator or other
custodian or other officer having similar powers over any Credit Party or over
all or a substantial part of its property shall be appointed, or a warrant of
attachment, execution or similar process shall have been issued against any
substantial party of the property of any Credit Party and any such event
described in this clause (i) shall remain undismissed or unstayed for sixty
days; or (ii) a case or proceeding shall be commenced against any Credit Party
without the consent or acquiescence of such party seeking relief under any
Debtor Relief Laws or seeking the appointment of a receiver, sequestrator,
trustee, conservator, liquidator or other custodian or other officer having
similar powers over any Credit Party or over

 

152



--------------------------------------------------------------------------------

all or a substantial part of its property, and any such event described in this
clause (ii) shall continue for sixty days without having been dismissed, bonded
or discharged; or (iii) any analogous step or procedure is taken under the laws
of any jurisdiction in respect of any Credit Party; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) any Credit Party
shall have an order for relief entered with respect to it or shall commence a
voluntary case or proceeding under any Debtor Relief Laws, or shall consent to
the entry of an order for relief in an involuntary case or proceeding, or to the
conversion of an involuntary case to a voluntary case or proceeding, under any
such law, or shall seek or consent to or acquiesce in the appointment of or
taking possession by a receiver, trustee, conservator, liquidator or other
custodian for all or a substantial part of its property; or any Credit Party
shall make any assignment for the benefit of creditors or take any other similar
action for the protection or benefit of creditors; or (ii) any Credit Party
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or (iii) in the case of
Borrower, the board of directors (or similar governing body) of the Borrower (or
any committee thereof); or (iv) in the case of any Subsidiary Guarantor, the
board of directors (or similar governing body) of such Subsidiary Guarantor (or
any committee thereof), in each case shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.); or
(v) any analogous step or procedure is taken under the laws of any jurisdiction
in respect of any Credit Party; or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in excess of $75,000,000 or (ii) otherwise,
that would have, in the aggregate, a Material Adverse Effect and (in either case
to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against any Credit Party or any of their respective assets and shall
remain unpaid, undischarged, unvacated, unbonded or unstayed for a period of
sixty days (or in any event later than five days prior to the date of any
proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
days or any analogous step or procedure is taken under the laws of any
applicable jurisdiction; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which,
individually or in the aggregate results in or could reasonably be expected to
result in a Material Adverse Effect, in each case, in the reasonable opinion of
the Requisite Lenders; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Security Documents and other Financing Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Subsidiary Guarantor shall repudiate its obligations
thereunder; (ii) this Agreement or any Security Document ceases

 

153



--------------------------------------------------------------------------------

to be in full force and effect (other than by reason of a release of Collateral
or Subsidiary Guarantor in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or
shall be declared null and void, or Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral purported to be
covered by the Security Documents with the priority required by the relevant
Security Document, in each case for any reason other than the failure of
Collateral Agent or any Secured Party to take any action within its control;
(iii) any Credit Party shall contest the validity or enforceability of any
Financing Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Financing Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be covered by the Security
Documents; or (iv) the Loans shall cease to constitute first priority
Indebtedness (subject to Permitted Liens); or

(m) Regulatory Matters. Except in connection with the exercise of any remedy
involving control or possessory rights, in each case, with respect to any Credit
Party or Project, any Secured Party shall become, solely by virtue of the
execution, delivery or performance of the Financing Documents, (i) subject to
regulation as a “natural-gas company,” as such term is defined in the NGA,
(ii) subject to regulation pursuant to Section 3 of the NGA, (iii) subject to
regulation under PUHCA, (iv) subject to regulation under the laws of the State
of Louisiana with respect to rates, or subject to material financial and
organizational regulation under such law or (v) subject to regulation as a
“public utility,” an “electric public utility,” a “gas utility” or a “natural
gas company” pursuant to Article IV, Section 21 of the Louisiana Constitution,
or Title 30 or Title 45 of the Louisiana Revised Statutes, or the orders, rules
and regulations promulgated thereunder; or

(n) Insurance. A Credit Party shall fail to obtain and maintain in full force
and effect the insurance required under Section 5.5 (Insurance) and such
insurance is not replaced with insurance complying with the requirements of such
Section within thirty (30) days after such failure; or

(o) Event of Total Loss. An Event of Total Loss occurs and the effect of such
Event of Total Loss is that the Credit Parties cannot reasonably expect to
continue to satisfy their obligations under this Agreement, in each case, after
giving effect to any insurance proceeds or voluntary equity contributions paid
to (or projected to be paid), or other amounts available to (or projected to be
available to), the Credit Parties and applied to (or projected to be applied to)
the replacement or repair of the affected assets; or

(p) Abandonment. An Event of Abandonment occurs or is deemed to have occurred;
or

(q) Certain Material Contract Defaults. The SPL TUA, CCTP FTSA or any terminal
use agreement or any guarantee thereof signed with an Anchor Customer (i) shall
at any time for any reason cease to be valid and binding or in full force and
effect or shall be materially Impaired (in each case, except in connection with
its expiration in accordance with its terms in the ordinary course (and not
related to any default or early termination right thereunder)) or the
enforceability thereof is contested or disaffirmed in writing by or on behalf of
any party thereto or (ii) a Credit Party or any Material Project Party shall be
in material breach or default, or a

 

154



--------------------------------------------------------------------------------

termination event shall occur, under any such Material Contract to which it is a
party; provided, however, that no Event of Default shall have occurred pursuant
to this Section 8.1(q) if (A) such breach, default, termination event, or other
event is cured within the lesser of sixty (60) days of such breach, default,
termination event, or other event and the cure period permitted under the
applicable Material Contract with respect to such breach, default, termination
event, or other event or (B) the Borrower notifies the Administrative Agent that
it intends to replace such Material Contract and diligently pursues such
replacement and the applicable Material Contract is replaced within ninety
(90) days with a Material Contract or Additional Material Contract, as
applicable, that is on terms and conditions that are and with a Material Project
Party that is reasonably acceptable to the Requisite Lenders.

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) (Involuntary Bankruptcy; Appointment of Receiver, Etc.) or 8.1(g)
(Voluntary Bankruptcy; Appointment of Receiver, Etc.), automatically, and
(2) upon the occurrence and during the continuance of any other Event of
Default, at the request of Requisite Lenders, upon notice to Borrower by
Administrative Agent, (A) the Commitments, if any, of each Lender having such
Commitments and the obligation of each Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest and
premium, if any, on the Loans, (II) an amount equal to the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit)
and (III) all other Obligations (other than obligations in respect of any
Permitted Hedging Agreements, except to the extent elected to be accelerated by
any Lender Counterparty); provided, the foregoing shall not affect in any way
the obligations of Lenders under Section 2.3(c)(i) (Drawings and
Reimbursements); (C) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to Security Documents;
and (D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 8.1(f) (Involuntary Bankruptcy; Appointment of
Receiver, Etc.) and 8.1(g) (Voluntary Bankruptcy; Appointment of Receiver, Etc.)
to pay) to Cash Collateralize the L/C Obligations (in an amount equal to 103% of
the amount of the Outstanding Amount of L/C Obligations thereof).

8.2 Right to Cure. Notwithstanding anything to the contrary contained in
Section 8.1, for purposes of calculating the Debt Service Coverage Ratio and of
determining whether an Event of Default has occurred under Section 6.6
(Financial Covenant), in the event that the Debt Service Coverage Ratio as of
the end of any Fiscal Quarter following the Initial Quarterly Principal Payment
Date is less than 1.15 to 1.00 but greater than 1.00 to 1.00, any direct or
indirect owner of the Borrower shall have the right to provide cash to the
Borrower, not later than ten (10) Business Days following the date of delivery
of the calculation of the Debt Service Coverage Ratio as required pursuant to
Section 6.6 (Financial Covenant) in the form of equity contributions or
subordinated shareholder loans (in each case as otherwise permitted pursuant to
the terms of the Financing Documents), such amounts to be considered Cash Flow
Available for Debt Service in order to increase the Debt Service Coverage Ratio
to 1.15 to 1.00; provided, that such right shall not be exercised more than two
(2) consecutive Fiscal Quarters nor more than four (4) times over the term of
this Agreement.

 

155



--------------------------------------------------------------------------------

SECTION 9. AGENT

9.1 Appointment of Agent. The Joint Lead Arrangers are hereby appointed Joint
Bookrunners hereunder, and each Lender hereby authorizes the Joint Lead
Arrangers to act as Joint Bookrunners in accordance with the terms hereof and
the other Financing Documents. BTMU is hereby appointed Administrative Agent
hereunder and under the other Financing Documents and each Lender and Issuing
Bank hereby authorizes BTMU to act as Administrative Agent in accordance with
the terms hereof and the other Financing Documents. The Administrative Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Financing Documents, as applicable. The
provisions of this Section 9 are solely for the benefit of the Agents and
Lenders and no Credit Party shall have any rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties
hereunder, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its Subsidiaries.
Notwithstanding anything to the contrary herein, none of the Arrangers, in their
capacity as such, shall have any duties, responsibilities or obligations under
this Agreement or any other Financing Document nor any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Arrangers, in such capacity, but each Arranger, in such capacity,
shall be entitled to all benefits of this Section 9. Each of the Arrangers, and
any Agent described in clause (h) of the definition thereof appointed to serve
in a similar capacity may resign from such role at any time, with immediate
effect, by giving prior written notice thereof to Administrative Agent and
Borrower.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent (i) to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Financing Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto and
(ii) to enter into any and all of the Security Documents together with such
other documents as shall be necessary to give effect to the Collateral
contemplated by the Security Documents, on its behalf. For the avoidance of
doubt, each Lender agrees to be bound by the terms of the Intercreditor
Agreement to the same extent as if it were a party thereto. Each Agent shall
have only those duties and responsibilities that are expressly specified herein
and the other Financing Documents. Each Agent may exercise such powers, rights
and remedies and perform such duties by or through its agents or employees. No
Agent shall have, by reason hereof or any of the other Financing Documents, a
fiduciary relationship in respect of any Lender or any other Person; and nothing
herein or any of the other Financing Documents, expressed or implied, is
intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Financing Documents except as expressly
set forth herein or therein.

9.3 General Immunity.

 

156



--------------------------------------------------------------------------------

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Financing Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Financing Documents and the transactions
contemplated thereby or for the financial condition or business affairs of any
Credit Party or any other Person liable for the payment of any Obligations, nor
shall any Agent be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Financing Documents or as to the use of the proceeds of
the Loans or as to the existence or possible existence of any Event of Default
or Default or to make any disclosures with respect to the foregoing. Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or L/C Obligations or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Financing
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Financing Documents or from the exercise
of any power, discretion or authority vested in it hereunder or thereunder
unless and until such Agent shall have received instructions in respect thereof
from Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5 (Amendments and Waivers)) or, in the case of
Collateral Agent, in accordance with the applicable Security Documents or
Intercreditor Agreement, and upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be) or, in the case of
Collateral Agent, in accordance with the applicable Security Documents or
Intercreditor Agreement, such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions, including for the avoidance of
doubt refraining from any action that, in its opinion or the opinion of its
counsel, may be in violation of the automatic stay under any Debtor Relief Law
or that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law. Without prejudice to
the generality of the foregoing, (i) each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Borrower and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or any of the other Financing
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5
(Amendments and Waivers)). Without limiting the generality of the foregoing, no
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose such Agent to liability or that is contrary to any
Financing Document or applicable law; and no Agent shall, except as expressly

 

157



--------------------------------------------------------------------------------

set forth herein and in the other Financing Documents, have any duty to
disclose, and no Agent shall be liable for the failure to disclose, any
information relating to any Credit Party or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. Each Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent by a Credit Party or a Lender.

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Financing Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 (Right to Indemnify) shall apply to any
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with any of Borrower’s Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiary Guarantors in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Borrower and its Subsidiary Guarantors. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

(b) Each Lender or Issuing Bank, as applicable, by delivering its signature page
to this Agreement, an Assignment Agreement and funding its Term Loan or
Revolving Loan or issuing a Letter of Credit on a Funding Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document and each other document required to be approved by any Agent, Requisite
Lenders, Issuing Banks or Lenders, as applicable on such Funding Date or the
Closing Date.

 

158



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, each Lender acknowledges
that the lien and security interest granted to Collateral Agent, pursuant to the
U.S. Pledge and Security Agreement or other applicable Security Document and the
exercise of any right or remedy by Collateral Agent thereunder are subject to
the provisions of the Intercreditor Agreement and that in the event of any
conflict between the terms of the Intercreditor Agreement and such other
Security Document, the terms of the Intercreditor Agreement shall govern and
control.

9.6 Right to Indemnity. Each Lender or Issuing Bank, in proportion to its Pro
Rata Share, severally agrees to indemnify each Agent, to the extent that such
Agent shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Financing Documents or
Letters of Credit or otherwise in its capacity as such Agent in any way relating
to or arising out of this Agreement or the other Financing Documents or Letters
of Credit; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. If any indemnity furnished to any Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired,
such Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7 Successor Administrative Agent.

(a) Administrative Agent may resign from the performance of all its functions
and duties hereunder and under the other Financing Documents at any time by
giving thirty (30) days’ prior notice to the Borrower and the Lenders. The
Administrative Agent may be removed at any time (i) by the Requisite Lenders for
such Person’s gross negligence or willful misconduct or (ii) by the Borrower,
with the consent of the Requisite Lenders, for such Person’s gross negligence or
willful misconduct. In the event BTMU is no longer the Administrative Agent, any
successor Administrative Agent may be removed at any time with cause by the
Requisite Lenders. Any such resignation or removal shall take effect upon the
appointment of a successor Administrative Agent, in accordance with this
Section 9.7.

(b) Upon any notice of resignation by the Administrative Agent or upon the
removal of the Administrative Agent by the Requisite Lenders, or by the Borrower
with the

 

159



--------------------------------------------------------------------------------

approval of the Requisite Lenders pursuant to Section 9.7(a), the Requisite
Lenders shall appoint a successor Administrative Agent, hereunder and under each
other Financing Document to which the Administrative Agent is a party, such
successor Administrative Agent to be a commercial bank having a combined capital
and surplus of at least one billion Dollars ($1,000,000,000); provided that, if
no Default or Event of Default shall then be continuing, appointment of a
successor Administrative Agent shall also be acceptable to the Borrower (such
acceptance not to be unreasonably withheld, conditioned or delayed). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.

(c) If no successor Administrative Agent has been appointed by the Requisite
Lenders within thirty (30) days after the date such notice of resignation was
given by such resigning Administrative Agent, or the Requisite Lenders elected
to remove such Person, any Secured Party may petition any court of competent
jurisdiction for the appointment of a successor Administrative Agent. Such court
may thereupon, after such notice, if any, as it may deem proper, appoint a
successor Administrative Agent, who shall serve as Administrative Agent
hereunder and under each other Financing Document to which it is a party until
such time, if any, as the Requisite Lenders appoint a successor Administrative
Agent, as provided above.

(d) Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent, and the retiring (or removed) Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Financing Documents. After the retirement or removal of the Administrative
Agent hereunder and under the other Financing Documents, the provisions of this
Section 9 (Agents) and Section 10.3 (Indemnity) shall continue in effect for the
benefit of such retiring (or removed) Person, its sub-agents and their
respective Agent Affiliates in respect of any actions taken or omitted to be
taken by any of them while the retiring Person was acting in its capacity as
Administrative Agent.

9.8 Security Documents and Guaranty.

(a) Agents under Security Documents and Guaranty. Each Credit Agreement Secured
Party hereby further authorizes Administrative Agent to (or to authorize the
Collateral Agent to, as applicable), on behalf of and for the benefit of Credit
Agreement Secured Parties, (i) be the agent for and representative of the Credit
Agreement Secured Parties with respect to the Guaranty, the Collateral and the
Security Documents and (ii) enter into the Intercreditor Agreement and
acknowledge its consent, as may be necessary under each applicable jurisdiction,
to the granting of the first priority Lien (subject to permitted Liens) pursuant
to each of the Security Documents; provided that neither Administrative Agent
nor Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Permitted Hedging Agreements. Subject to
Section 10.5 (Amendments and Waivers), without further written consent or
authorization from any Secured Party, Administrative Agent may (or may authorize
the Collateral Agent to, as applicable) execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets

 

160



--------------------------------------------------------------------------------

or to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.5 (Amendments and Waivers)) have otherwise
consented or (ii) release any Subsidiary Guarantor from the Guaranty pursuant to
Section 7.12 (Discharge of Guaranty upon Sale of Guarantor) or with respect to
which Requisite Lenders (or such other Lenders as may be required to give such
consent under Section 10.5 (Amendments and Waivers)) have otherwise consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Financing Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each Credit Agreement Secured Party hereby agree that
(i) no Credit Agreement Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Financing Documents may be exercised solely by Administrative Agent
or Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Security Documents may be exercised solely by Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition
(including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of
the Bankruptcy Code), Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code,) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and Collateral Agent, as agent
for and representative of Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities) shall be entitled, upon instructions
from the Administrative Agent at the instruction of the Requisite Lenders, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such sale or disposition,
to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale or other
disposition.

(c) Rights under Permitted Hedging Agreements. No Permitted Hedging Agreements
will create (or be deemed to create) in favor of any Lender Counterparty that is
a party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Subsidiary Guarantor under the Financing
Documents except as expressly provided in Section 10.5(c)(iv) (Other Consents)
of this Agreement and Section 9.2 of the Pledge and Security Agreement. By
accepting the benefits of the Collateral, such Lender Counterparty shall be
deemed to have appointed Collateral Agent as its agent and agreed to be bound by
the Financing Documents as a Secured Party, subject to the limitations set forth
in this clause (c).

(d) Release of Collateral and Guarantees, Termination of Financing Documents.
Notwithstanding anything to the contrary contained herein or any other Financing
Document, upon the occurrence of the Discharge of Obligations, upon request of
Borrower, Administrative Agent shall, subject to the Intercreditor Agreement,
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any
Financing Document. Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy,

 

161



--------------------------------------------------------------------------------

dissolution, liquidation or reorganization of Borrower or any Subsidiary
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Subsidiary
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(e) Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
or the General Partner acting on behalf of Borrower in connection therewith, nor
shall Collateral Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

9.9 Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. A certificate as to the
amount of such payment or liability delivered to any Lender by Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by
Administrative Agent to the Lender from any other source against any amount due
to Administrative Agent under this Section 9.9.

9.10 Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Laws relative to
any Credit Party, Administrative Agent (irrespective of whether the principal of
any Loan or Obligation under a Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Issuing Banks and
Administrative Agent, including any claim for the reasonable

 

162



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of Administrative Agent and
its respective agents and counsel and all other amounts due Administrative Agent
under Sections 2.3 (Letters of Credit), 2.10 (Fees), 10.2 (Expenses) and 10.3
(Indemnity) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to Administrative Agent
and, in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Banks to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.3 (Letters of Credit), 2.10
(Fees), 10.2 (Expenses) and 10.3 (Indemnity). To the extent that the payment of
any such compensation, expenses, disbursements and advances of Administrative
Agent, its agents and counsel, and any other amounts due Administrative Agent
under Sections 2.3 (Letters of Credit), 2.10 (Fees), 10.2 (Expenses) and 10.3
(Indemnity) hereof out of the estate in any such proceeding, shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties that the Lenders or Issuing Banks may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 10. MISCELLANEOUS.

10.1 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent
or each Issuing Bank, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Financing Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 3.5
(Notices) or paragraph (b) below, each notice hereunder shall be in writing and
may be personally served or sent by facsimile (except for any notices sent to
Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed; provided, no notice to any Agent shall be effective until
received by such Agent; provided further, any such notice or other communication
shall at the request of Administrative Agent be provided to any sub-agent
appointed pursuant to Section 9.3(c) (Delegation of Duties) hereto as designated
by Administrative Agent from time to time.

 

163



--------------------------------------------------------------------------------

(b) Electronic Communications.

(i) Notices and other communications to any Agent, Lenders and each Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
email and Internet or intranet websites, including the Platform) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to (x) notices to any Agent, any Lender or any Issuing Bank pursuant
to Section 2 (Loans and Letters of Credit) if such Person has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication or (y) the issuance of any Letter of Credit.
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(i) The Administrative Agent shall give prompt notice to each Lender and Issuing
Bank of receipt of each notice or request required or permitted to be given to
the Administrative Agent by any Credit Party pursuant to the terms of this
Agreement or any other Financing Document (unless concurrently delivered to the
Lenders and Issuing Banks by the Credit Parties).

 

164



--------------------------------------------------------------------------------

(ii) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Affiliates or their respective
Securities for purposes of United States federal or state securities laws. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither any Credit Party nor Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Financing Documents.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the costs of furnishing all
opinions by counsel for Borrower and the other Credit Parties required to be
delivered by this Agreement; (b) the actual, reasonable and documented fees and
expenses of advisors to the Agents (including legal fees, expenses and
disbursements of Chadbourne & Parke LLP, one local counsel to Agents in each
jurisdiction in which security over property of Borrower and its Subsidiary
Guarantors has or will be granted in connection with the Transactions; provided
that in the event of an actual or potential conflict of interest, the affected
Agents shall be entitled to reimbursement of the actual, reasonable and
documented fees, expenses and disbursements of one additional counsel) in
connection with the negotiation, preparation, execution and administration of
the Financing Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Borrower;
(c) all the actual, reasonable and documented out-of-pocket costs and reasonable
expenses of creating, perfecting, recording, maintaining and preserving Liens in
favor of Collateral Agent, for the benefit of Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees
or title insurance premiums; (d) all the actual, reasonable documented
out-of-pocket costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers reasonably engaged by
Administrative Agent; (e) all the actual, reasonable and documented
out-of-pocket costs and reasonable expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (f) all other actual,
reasonable and documented out-of-pocket costs and expenses incurred by each
Agent in connection with the syndication of the Loans and Commitments and the
transactions contemplated by the Financing Documents and any consents,
amendments, waivers or other modifications thereto; and (g) after the occurrence
and during the

 

165



--------------------------------------------------------------------------------

continuance of a Default or an Event of Default, all actual, documented and
reasonable out-of-pocket costs and expenses, including the reasonable fees and
out-of-pocket expenses of one counsel and, to the extent applicable, any other
local counsel reasonably necessary, incurred by any Agent, any Issuing Bank and
Lenders in enforcing any Obligations of or in collecting any payments due from
Borrower or any of its Subsidiary Guarantors hereunder or under the other
Financing Documents by reason of such Default or Event of Default (including in
connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings. This Section 10.2 shall not apply with
respect to Taxes that are imposed with respect to payments to or for the account
of any Agent or any Lender under any Financing Document which are covered by
Section 2.19 (Taxes; Withholding, Etc.) or that are specifically excluded from
the scope of Section 2.19 (Taxes; Withholding, Etc.).

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, each Issuing Bank and Lender and each of their
and their Affiliates’ respective officers, partners, members, directors,
trustees, advisors, employees, attorneys, agents, sub-agents, affiliates and
controlling Persons (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct, or material breach (other than by an Agent) of its express
obligations hereunder of such Indemnitee as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them. If for any reason the foregoing indemnification is
unavailable to any Indemnitee, or insufficient to hold it harmless, then
Borrower will contribute to the amount paid or payable by such Indemnitee, as
applicable, as a result of such Indemnified Liability in such proportion as is
appropriate to reflect the relative economic interests of (i) the Credit Parties
and their respective Affiliates, shareholders, partners, members or other equity
holders on the one hand and (ii) such Indemnitee on the other hand with respect
to the Transactions, as well as the relative fault of (x) the Credit Parties and
their respective Affiliates, shareholders, partners, members or other equity
holders and (y) such Indemnitee with respect to such Indemnified Liability. The
reimbursement, indemnity and contribution obligations of the Credit Parties
under this Section 10.3 will be in addition to any liability which the Credit
Parties may otherwise have, and will be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Credit
Parties, the Indemnitees, any such Affiliate and any such Person.
Notwithstanding the foregoing, no Credit Party shall be required to indemnify
any indemnified party for losses, claims, damages or liabilities arising solely
out of disputes as between the indemnified parties that are not based on any act
or omission of the Credit Parties or any of their respective subsidiaries or
affiliates, excluding any disputes against any Arranger, Collateral Agent or
Administrative Agent or any similar role under this Agreement, acting in such
capacity.

 

166



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Issuing
Bank, each Agent and their respective Affiliates, officers, partners, members,
directors, trustees, advisors employees, attorneys, agents, sub-agents or
controlling Persons, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any Financing Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or Letter
of Credit or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor. Other than
with respect the obligations of each Credit Party pursuant to Section 10.3(a),
to the extent permitted by applicable law, no Lender, Issuing Bank or Agent
shall assert, and each Lender, Issuing Bank and Agent hereby waives, any claim
against each Credit Party and their respective Affiliates, officers, partners,
members, directors, trustees, advisors employees, attorneys, agents, sub-agents
or controlling Persons, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Financing
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and no Lender, Issuing Bank
and Agent hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(c) Each Credit Party also agrees that no Lender, Agent, Issuing Bank nor their
respective Affiliates, officers, partners, members, directors, trustees,
advisors, employees, controlling Persons, attorneys, agents or sub-agents will
have any liability, based on its or their exclusive or contributory negligence
or otherwise, to any Credit Party (or their respective Affiliates) or any Person
asserting claims on behalf of or in right of any Credit Party (or their
respective Affiliates) or any other Person in connection with or as a result of
this Agreement or any Financing Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, in each case, except in the case of any Credit Party to
the extent that any losses, claims, damages, liabilities or expenses incurred by
such Credit Party or its affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of, or material breach (other than by an Agent) of its express
obligations under the Financing Documents by, such Lender, Issuing Bank, Agent
or their respective Affiliates, officers, partners, members, directors,
trustees, advisors, employees, controlling Persons, attorneys, agents or
sub-agents in performing its obligations under this Agreement or

 

167



--------------------------------------------------------------------------------

any Financing Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein; provided, however, that in no event
will such Lender, Issuing Bank, Agent, or their respective Affiliates, officers,
partners, members, directors, trustees, advisors, employees, controlling
persons, attorneys, agents or sub-agents have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Lender’s, Issuing Bank’s, Agent’s or their respective Affiliates’,
officers’, partners’, members’, directors’, trustees’, advisors’, employees’,
controlling Persons’, attorneys’, agents’ or sub-agents’ activities related to
this Agreement or any Financing Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein. Notwithstanding
the foregoing, the Credit Parties shall not be required to indemnify any
Indemnitee for any Indemnified Liabilities arising solely out of disputes as
between the Indemnitees that are not based on any act or omission of the Credit
Parties or any of their respective Subsidiaries or Affiliates, excluding any
disputes against Administrative Agent acting in such capacity.

(d) Promptly after receipt by any Lender, Issuing Bank or Agent of notice of its
involvement in any action, proceeding or investigation, such Lender, Issuing
Bank or Agent will, if a claim for indemnification in respect thereof is to be
made against the Credit Parties under this Section 10.3, notify Borrower in
writing of such involvement. Failure by any Lender, Issuing Bank or Agent to so
notify Borrower will not relieve the Credit Parties from the obligation to
indemnify the Indemnitees under this Section 10.3 except to the extent that the
Credit Parties suffer actual prejudice as a result of such failure, and will not
relieve the Credit Parties from their obligation to provide reimbursement and
contribution to such Lenders, Issuing Banks or Agents.

This Section 10.3 shall not apply with respect to Taxes that are imposed with
respect to payments to or for the account of any Agent or any Lender under any
Financing Document which are covered by Section 2.19 (Taxes; Withholding, Etc.)
or that are specifically excluded from the scope of Section 2.19 (Taxes;
Withholding, Etc.).

10.4 Set Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender and each Issuing Bank is hereby authorized by each Credit
Party at any time or from time to time, without notice to any Credit Party or to
any other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, including Indebtedness evidenced
by certificates of deposit, whether matured or unmatured, but not including
trust accounts) and any other Indebtedness at any time held or owing by such
Lender or such Issuing Bank to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or such Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Financing Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Financing
Document, irrespective of whether or not (a) such Lender or such Issuing Bank
shall have made any demand hereunder or (b) the principal of or the interest on
the Loans or any amounts in respect of the Letters of Credit or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
(Loans and Letters of

 

168



--------------------------------------------------------------------------------

Credit) and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.16 (Ratable Sharing) and 2.21
(Defaulting Lenders) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Administrative Agent, Issuing Banks and the Lenders, and (y) the Defaulting
Lender shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, Issuing
Bank or their respective Affiliates may have.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) (Affected Lenders’ Consent) and 10.5(c) (Other Consents), no
amendment, modification, termination or waiver of any provision of the Financing
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of Requisite Lenders;
provided that Administrative Agent may, with the consent of Borrower only,
amend, modify or supplement this Agreement or any other Financing Document
(i) to cure any ambiguity, omission, defect or inconsistency (as reasonably
determined by Administrative Agent), so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender (or any Issuing
Bank if applicable) or the Lenders shall have received at least five Business
Days’ prior written notice thereof and Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Requisite Lenders stating that the Requisite Lenders
object to such amendment, (ii) to enter into additional or supplemental Security
Documents, or (iii) to release Collateral or Subsidiary Guarantors in accordance
with Section 6.6 (Fundamental Changes; Disposition of Assets; Acquisitions) of
this Agreement and the Security Documents.

(b) Affected Lenders’ Consent. No amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled Final Maturity Date of any Loan or Note without the
written consent of the Lender or Issuing Bank holding such Loan or Note;
provided, no amendment, modification or waiver of any condition precedent,
covenant, Default or Event of Default shall constitute an extension of a final
maturity date;

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment or
mandatory prepayment, which shall be governed by Section 10.5(a) (Requisite
Lenders’ Consent)) of any Loan pursuant to Section 2.11 (Scheduled Payments)
without the written consent of the Lender or Issuing Bank holding such Loan;

(iii) extend the Letter of Credit Expiration Date beyond the DSR Commitment
Termination Date and/or Revolving Commitment Termination Date or increase or
decrease the Restricted Payment Sublimit (other than in connection with a
permanent reduction of Commitments (other than Term Commitments)) without the
written consent of each Issuing Bank;

 

169



--------------------------------------------------------------------------------

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9
(Default Interest)), any premium or any fee payable to a Lender under this
Agreement without the written consent of the Lender or Issuing Bank to which
such interest, premium or fee is payable hereunder;

(v) extend the time for payment of any amortization, interest, fees or premium
payable to a Lender under this Agreement without the written consent of the
Lender to which such amortization, interest, fee or premium is payable (it being
understood that the waiver of any mandatory prepayment shall not constitute an
extension of any time for payment of interest or fees unless expressly agreed in
such waiver);

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit without the written consent of such Lender or
the applicable Issuing Bank to which such reimbursement obligation is payable;

(vii) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) (Other Consents) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required, without the
written consent of all Lenders;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share” without
the written consent of all Lenders; provided, with the consent of Requisite
Lenders, additional extensions of credit pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments, the Term Loans, the Revolving
Commitments, the Revolving Loans, the DSR Commitments and the DSR Loans are
included on the Closing Date;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Subsidiary Guarantors from the Guaranty except as expressly provided
in the Financing Documents and except in connection with a “credit bid”
undertaken by Collateral Agent at the direction of the Requisite Lenders
pursuant to section 363(k), section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Financing Documents (in which case only the consent of the Requisite Lenders
will be needed for such release), without the written consent of all Lenders and
Issuing Banks; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Financing Document, without the written consent
of all Lenders, except with respect to any such assignment or transfer resulting
from any transactions permitted by Section 6.7 (Fundamental Changes; Disposition
of Assets; Acquisitions);

provided that, (1) for the avoidance of doubt, all Lenders and Issuing Banks
shall be deemed directly affected thereby with respect to any amendment
described in clauses (vii), (viii) and (ix) and (2) no amendment, waiver or
consent shall, unless in writing and

 

170



--------------------------------------------------------------------------------

signed by the applicable Issuing Bank in addition to the Lenders required above,
affect the rights or duties of such Issuing Bank under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
and (3) any amendment, waiver or consent of this Agreement that by its terms
affects the rights or duties under this Agreement of the Term Loan Lenders (but
not the Issuing Banks), the Revolving Lender (but not the Term Loan Lenders or
the Issuing Banks), the DSR Issuing Banks (but not the Term Loan Lenders or the
WC Issuing Banks), or the WC Issuing Banks (but not the Term Loan Lenders or the
DSR Issuing Banks) may be effected by a written instrument executed by Borrower
and by or on behalf of the requisite percentage in interest of the Revolving
Lender, the applicable Issuing Banks or the Term Loan Lenders, as applicable,
that would be required to consent thereto under the foregoing provisions of this
Section 10.5 if such class of Lenders or Issuing Banks were the only class of
Lenders or Issuing Banks hereunder at the time.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Financing Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender or Letter of Credit Issuance Commitment of
any Issuing Bank over the amount thereof in effect without the consent of such
Issuing Bank; provided, no amendment, modification or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Commitment of any Lender or Letter of Credit Issuance Commitment of any
Issuing Bank, as applicable;

(ii) alter the required application of any repayments or prepayments as pursuant
to Section 2.14 (Application of Payments) without the consent of Lenders holding
more than 50% of the aggregate Term Loan Exposure of all Lenders, Revolving
Exposure of all WC Issuing Banks and Revolving Lenders, or DSR Exposure of all
DSR Issuing Banks, as applicable, of each type of Loan that is being allocated a
lesser repayment or prepayment as a result thereof; provided, Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application of any
portion of such prepayment which is still required to be made is not altered;

(iii) [Reserved.];

(iv) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Financing
Documents and Obligations arising under Permitted Hedging Agreements or the
definition of “Lender Counterparty,” “Permitted Hedging Agreement,”
“Obligations,” or “Secured Obligations” (as defined in any applicable Security
Document) or Section 8.1 (Events of Default) with respect to acceleration of any
Obligations arising under Permitted Hedging Agreements, in each case in a manner
adverse to any Lender Counterparty with Obligations then outstanding without the
written consent of any such Lender Counterparty; or

(v) amend, modify, terminate or waive any provision of the Financing Documents
as the same applies to any Agent or Arranger, or any other provision hereof as
the same applies to the rights or obligations of any Agent or Arranger, in each
case without the consent of such Agent or Arranger, as applicable.

 

171



--------------------------------------------------------------------------------

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender or any Issuing Bank, execute
amendments, modifications, waivers or consents on behalf of such Lender or
Issuing Bank. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 10.5 shall be binding upon each Lender and Issuing Bank at the
time outstanding, each future Lender or Issuing Bank and, if signed by a Credit
Party, on such Credit Party.

(e) Additional Amendments Provisions. Nothing herein shall be deemed to prohibit
an amendment and/or amendment and restatement of this Agreement consented to by
the Requisite Lenders, Borrower and Administrative Agent to add one or more
additional credit facilities to this Agreement (it being understood that no
Lender or Issuing Bank shall have any obligation to provide or to commit to
provide all or any portion of any such additional credit facility) and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Credit Documents with the Loans and the accrued
interest and fees in respect thereof.

(f) Intercreditor Agreement. The Credit Parties, the Lenders, the Issuing Banks,
the Lender Counterparties and the Agents agree that upon execution of the
Intercreditor Agreement certain amendments, modifications, terminations and
waivers with respect to the Financing Documents will be determined in accordance
with the terms of the Intercreditor Agreement.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
the parties hereto and the successors and permitted assigns of Lenders. No
Credit Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Credit Party without the prior written consent of
all Lenders (except to the extent resulting from any transaction permitted
pursuant to Section 6.6(a) (Fundamental Changes; Disposition of Assets;
Acquisitions)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any benefit, legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders or Issuing Banks in the Register as the holders
and owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until recorded in the Register
following receipt of a fully executed Assignment Agreement

 

172



--------------------------------------------------------------------------------

effecting the assignment or transfer thereof, together with the required forms
and certificates regarding tax matters and any fees payable in connection with
such assignment, in each case, as provided in Section 10.6(d) (Mechanics). Each
assignment shall be recorded in the Register promptly following receipt by
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender or Issuing Bank shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

(c) Right to Assign.

(i) Term Lender Assignments. Each Term Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided, however, that pro rata assignments shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):

(A) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

(B) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent and consented to by each of Borrower and the Administrative Agent (each
such consent not to be (x) unreasonably withheld or delayed or, (y) in the case
of Borrower, required at any time an Event of Default shall have occurred and
then be continuing); provided further that (A) Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within 5 Business Days after having received
notice thereof and (B) each such assignment pursuant to this Section 10.6(c)(ii)
shall be in an aggregate amount of not less than $5,000,000 (or such lesser
amount as may be agreed to by Borrower and Administrative Agent or as shall
constitute the aggregate amount of the Commitments and Loans of the assigning
Lender) with respect to the assignment of the Term Loan Commitments and Term
Loans.

(ii) WC Issuing Bank and Revolving Lender Assignments. Each WC Issuing Bank (in
such capacity and in its capacity as a Revolving Lender) shall have the right at
any time to sell, assign or transfer all or a portion of its rights and
obligations under this Agreement, including all or a portion of its Revolving
Commitment and Revolving Loans owing to it and any WC Letters of Credit that it
has issued (provided, however, that pro rata assignments shall not be required
and each assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any applicable Revolving Loan and
any related Revolving Commitments; provided, further, that no partial assignment
of any outstanding Letter of Credit shall be permitted) to a Person with the
Required Ratings who is

 

173



--------------------------------------------------------------------------------

also an Eligible Assignee and reasonably satisfactory to Administrative Agent as
a WC Issuing Bank hereunder and consented to by Borrower (such consent not to be
(x) unreasonably withheld or delayed or, (y) in the case of Borrower, required
at any time an Event of Default shall have occurred and then be continuing);
provided further that (A) Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to Administrative
Agent within 5 Business Days after having received notice thereof. Upon a WC
Issuing Banks assignment of L/C Obligations, Revolving Commitments and
outstanding Revolving Loans to an additional WC Issuing Bank, (a) such
additional WC Issuing Bank shall become vested with all of the rights, powers,
privileges and duties of a WC Issuing Bank hereunder, and (b) the assignee WC
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, assigned to such Issuing Bank.

(iii) DSR Issuing Bank Assignments. Each DSR Issuing Bank shall have the right
at any time to sell, assign or transfer all or a portion of its rights and
obligations under this Agreement, including all or a portion of its DSR
Commitment and LC/ Obligations owing to it (provided that such assignment shall
be pro rata across all of its L/C Obligations; DSR Commitments and outstanding
DSR Loans) to a Person with the Required Ratings who is also an Eligible
Assignee and reasonably satisfactory to Administrative Agent as a DSR Issuing
Bank hereunder and consented to by Borrower (such consent not to be
(x) unreasonably withheld or delayed or, (y) in the case of Borrower, required
at any time an Event of Default shall have occurred and then be continuing);
provided further that (A) Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to Administrative
Agent within 5 Business Days after having received notice thereof. Upon a DSR
Issuing Banks assignment of all or a portion of its L/C Obligations, Revolving
Commitments and outstanding Revolving Loans to an additional DSR Issuing Bank,
(a) such additional DSR Issuing Bank shall become vested with all of the rights,
powers, privileges and duties of a DSR Issuing Bank hereunder, and (b) the
assignor DSR Issuing Bank and assignee DSR Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such assignment.

(d) Mechanics.

(i) Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to withholding tax matters
as the assignee under such Assignment Agreement may be required to deliver
pursuant to Section 2.19(c) (Status of Lenders), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable in the case of an
assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon

 

174



--------------------------------------------------------------------------------

distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Borrower and Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to Administrative Agent and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; (iii) it will
make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control);
and (iv) it will not provide any information (other than customary
administrative information) obtained by it in its capacity as a Lender to
Borrower or any Affiliate of Borrower.

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder and under the
other Financing Documents to the extent of its interest in the Loans and
Commitments as reflected in the Register and shall thereafter be a party hereto
and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8 (Survival of Representations, Warranties
and Agreements)) and be released from its obligations hereunder (and, in the
case of an assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto on the Assignment Effective Date; provided, anything contained in any of
the Financing Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Commitment of such
assigning Lender, if any; and (iv) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Commitments and/or
outstanding Loans of the assignee and/or the assigning Lender.

 

175



--------------------------------------------------------------------------------

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations without restriction to any Person (other than Borrower, any of
its Subsidiaries or any of their respective Affiliates, or any natural Person)
in all or any part of its Term Loan Commitments, Term Loans, Revolving Loans or
in any other Obligation. Each Lender that sells a participation pursuant to this
Section 10.6(g) shall, acting solely for U.S. federal income tax purposes as a
non-fiduciary agent of Borrower, maintain a register on which it records the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s participation interest with respect to the
Commitments, Loans and other Obligations (each, a “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the U.S. Internal
Revenue Service (“IRS”), any disclosure required by the foregoing sentence shall
be made by the relevant Lender directly and solely to the IRS. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable participation for all purposes under
this Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except with respect to any amendment,
modification or waiver that would (A) extend the final scheduled maturity of any
Loan or Note in which such participant is participating, or reduce the rate or
extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Commitment or Loan shall be permitted
without the consent of any participant if the participant’s participation is not
increased as a result thereof), (B) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under this Agreement, except
to the extent resulting from any transaction permitted pursuant to
Section 6.7(a) (Fundamental Changes; Disposition of Assets; Acquisitions) or
(C) release all or substantially all of the Collateral under the Security
Documents or all or substantially all of the Subsidiary Guarantors from the
Guaranty (in each case, except as expressly provided in the Financing Documents)
supporting the Loans hereunder in which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.17(c) (Compensation for Breakage or Non-Commencement of Interest

 

176



--------------------------------------------------------------------------------

Periods), 2.18 (Increased Costs; Capital Adequacy) and 2.19 (Taxes; Withholding,
Etc.) to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section 10.6; provided, (x) a
participant shall not be entitled to receive any greater payment under
Section 2.18 (Increased Costs; Capital Adequacy) or 2.19 (Taxes; Withholding,
Etc.) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, (A) except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation or (B) unless
the sale of the participation to such participant is made with Borrower’s prior
written consent (not to be unreasonably withheld or delayed), (y) a participant
shall not be entitled to the benefits of Section 2.19 (Taxes; Withholding, Etc.)
unless such participant agrees, for the benefit of Borrower, to comply with
Section 2.19 (Taxes; Withholding, Etc.) and provide all forms required by
Section 2.19(c) (Status of Lenders) as though it were a Lender (it being
understood that the forms required by Section 2.19(c) (Status of Lenders) shall
be delivered to the participating Lender) and (z) a participant agrees to be
subject to the provisions of Sections 2.20 and 2.22 as if it were an assignee
under paragraph (c) of this Section; provided further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 (Set-Off) as though it were a
Lender, provided such participant agrees to be subject to Section 2.16 (Ratable
Sharing) as though it were a Lender.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
or Issuing Bank may assign, pledge and/or grant a security interest in all or
any portion of its Loans, the other Obligations owed by or to such Lender or
Issuing Bank, and its Notes, if any, to secure obligations of such Lender
including any Federal Reserve Bank as collateral security pursuant to Regulation
A of the Board of Governors and any operating circular issued by such Federal
Reserve Bank or other central bank; provided, that no Lender or Issuing Bank, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
that in no event shall the applicable Federal Reserve Bank, pledgee or trustee,
be considered to be a “Lender” or “Issuing Bank” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

10.7 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. Any
determination regarding whether or not a Default or Event of Default has
occurred or is existing or continuing under this Agreement or any other
Financing Document shall be made by Borrower and the Requisite Lenders (or
Administrative Agent) to the extent such Default or Event of Default, if it had
occurred, would be waivable by the Requisite Lenders pursuant to Section 10.5
(Amendments and Waivers) hereof. The Lenders shall act collectively through
Administrative Agent with respect to all such determinations; provided that the
Requisite Lenders may direct Administrative Agent with respect to any such
determination; provided further that the foregoing shall not in any manner
prohibit any Lender from communicating with

 

177



--------------------------------------------------------------------------------

any other Lender or with Administrative Agent regarding any such actual or
claimed Event of Default, Default, default, event or condition, what action
Borrower have taken, are taking and propose to take with respect thereto, the
terms and conditions of any amendment or waiver with respect to such Default or
Event of Default or any other matter relating to the Credit Parties or any
Financing Document.

10.8 Survival of Representations, Warranties and Agreements.

All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(c) (Compensation for
Breakage or Non-Commencement of Interest Periods), 2.18 (Increased Costs;
Capital Adequacy), 2.19 (Taxes; Withholding, Etc.), 10.2 (Expenses), 10.3
(Indemnity), 10.4 (Set-Off), 10.8 and 10.23 (No Fiduciary Duty) and the
agreements of Lenders set forth in Sections 2.16 (Ratable Sharing), 9.3(b)
(Exculpatory Provisions) and 9.6 (Right to Indemnity) shall survive the payment
of the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder and the termination hereof.

10.9 No Waiver; Remedies Cumulative.

No failure or delay on the part of any Agent, any Issuing Bank or any Lender in
the exercise of any power, right or privilege hereunder or under any other
Financing Document shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Financing Documents.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy. Nothing herein shall prohibit any Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as Issuing Bank) hereunder and under the other Financing Documents.

10.10 Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to Administrative Agent, any Issuing Bank or Lenders (or to
Administrative Agent, on behalf of Lenders or any Issuing Bank), or any Agent,
Issuing Bank or Lender enforces any security interests or exercises any right of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

 

178



--------------------------------------------------------------------------------

10.11 Severability.

In case any provision in or obligation hereunder or under any other Financing
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. Without limiting the foregoing
provisions of this Section 10.11, if and to the extent that the enforceability
of any provisions in this Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by Administrative
Agent or an Issuing Bank, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.12 Obligations Several; Independent Nature of Lenders’ Rights.

The obligations of Lenders (which term shall include each Issuing Bank for
purposes of this Section 10.12) hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Financing Document, and no action taken
by Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as
a partnership, an association, a Joint Venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and (subject to
the provisions hereof) enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

10.13 Headings.

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

10.14 APPLICABLE LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

10.15 CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER FINANCING DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA

 

179



--------------------------------------------------------------------------------

SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT
MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS, ISSUING BANKS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. EACH CREDIT PARTY, FOR ITSELF AND
ITS AFFILIATES, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

10.16 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER FINANCING DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS

 

180



--------------------------------------------------------------------------------

THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER FINANCING DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

10.17 Confidentiality.

Each Agent and each Lender (which term shall for the purposes of this
Section 10.17 include each Issuing Bank) shall hold all non-public information
regarding Borrower and its Subsidiaries and Affiliates and their respective
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender and each Agent may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective officers, directors,
partners, members, employees, legal counsel, independent auditors and other
experts, agents and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17) who need to
know such information and on a confidential basis, (ii) disclosures of such
information reasonably required by any potential or prospective assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein, by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations under the Loans or any potential providers of credit protection, in
each case, who are advised of the confidential nature of such information,
(iii) disclosure to any rating agency on a confidential basis; provided that
such information is supplied to such rating agency after consultation with
Administrative Agent, (iv) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (v) disclosures in
connection with the exercise of any remedies hereunder or under any other
Financing Document, (vi) disclosures to the extent that such information is
publicly available or becomes publicly available other than by reason of
improper disclosure by such Person, (vii) disclosures received by a Person on a
non-confidential basis from a source (other than the disclosing party or any of
its affiliates, advisors, members, directors, employees, agents or other
representatives) not known by such Person to be prohibited from disclosing such
information to such Person by a legal, contractual or fiduciary obligation,
(viii) disclosures to the extent that such information was already in the
disclosing party’s possession or is independently developed by the disclosing
party, (ix) with respect to the Arrangers only, disclosures for purposes of
establishing a “due diligence” defense, (x) disclosures to market data
collectors and similar services providers in the

 

181



--------------------------------------------------------------------------------

lending industry, and service providers to Administrative Agent, the Arrangers
and the Lenders in connection with the administration and management of the
Loans, (xi) disclosures required or requested by any court, administrative or
governmental agency, body, committee or representative thereof or by the NAIC or
pursuant to applicable law or legal, administrative or judicial process, or
pursuant to a subpoena or order issued by a court of competent jurisdiction, in
which case such Person agrees to inform Borrower promptly thereof to the extent
permitted by applicable law and (xii) disclosures upon the request or demand of
any regulatory or quasi-regulatory authority purporting to have jurisdiction
over such Person or any of its Affiliates. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all Persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their respective Affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax structure” means any facts
relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

10.18 Usury Savings Clause.

Notwithstanding any other provision herein, the aggregate interest rate charged
by any Lender with respect to any of the Obligations, including all charges or
fees in connection therewith deemed in the nature of interest under applicable
law, shall not exceed the Highest Lawful Rate applicable to such Lender. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement charged by any Lender at any time exceeds the Highest Lawful Rate
applicable to such Lender, the outstanding amount of the Loans held by such
Lender made hereunder shall bear interest at the Highest Lawful Rate until the
total amount of interest due thereunder equals the amount of interest which
would have been due thereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Loans made
thereunder are repaid in full the total interest due thereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due thereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect, then to the extent
permitted by law, Borrower shall pay to Administrative Agent an amount equal to
the difference between the amount of interest paid to such Lender and the amount
of interest which would have been paid to such Lender if the Highest Lawful Rate
had at all times been in effect. Notwithstanding the foregoing, it is the
intention of Lenders and Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate
applicable to such Lender, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder to such Lender or be refunded to
Borrower.

10.19 Effectiveness; Counterparts.

 

182



--------------------------------------------------------------------------------

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by Borrower and Administrative Agent
of written notification of such execution and authorization of delivery thereof.
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) shall be effective as delivery of an
original executed counterpart of this Agreement.

10.20 Entire Agreement.

This Agreement and the other Financing Documents with respect to fees payable to
Administrative Agent or the syndication of the Loans and Commitments constitute
the entire contract and understanding among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.

10.21 PATRIOT Act.

Each Lender and Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Credit Party that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify such Credit Party in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective for each Lender, Agent and Issuing Bank.

10.22 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as an original executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state, provincial or territorial laws
based on the Uniform Electronic Transactions Act.

10.23 No Fiduciary Duty.

Each Agent, each Lender, each Issuing Bank and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), are full
service financial institutions engaged, either directly or through their
respective affiliates, in a broad array of activities, including commercial and
investment banking, financial advisory, market making and trading, investment
management (both public and private investing), investment research, principal
investment, financial planning, benefits counseling, risk management, hedging,
financing, brokerage and other financial and non-financial activities and
services globally. In the ordinary course of their various business activities,
each Lender and funds or other entities in

 

183



--------------------------------------------------------------------------------

which the Lenders invest or with which they co-invest, may at any time purchase,
sell, hold or vote long or short positions and investments in securities,
derivatives, loans, commodities, currencies, credit default swaps and other
financial instruments for their own account and for the accounts of their
customers. In addition, any Lender may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of Borrower
and/or any of its Affiliates, as well as of Borrower and/or other Persons which
(i) may be involved in transactions arising from or relating to the Transactions
or (ii) have other relationships with Borrower or its Affiliates. In addition,
any Lender may provide investment banking, commercial banking, underwriting and
financial advisory services to such other Persons. The Transactions may have a
direct or indirect impact on the investments, securities or instruments referred
to in this Section 10.23, and employees working on the financing contemplated
hereby may have been involved in originating certain of such investments and
those employees may receive credit internally therefor, and may have economic
interests that conflict with those of the Credit Parties, their respective
equity holders and/or their respective Affiliates. Although any Lender in the
course of such other activities and relationships may acquire information about
the Transaction or other Persons which may be the subject of the Transactions,
none of the Lenders shall have any obligation to disclose such information, or
the fact that such Lender is in possession of such information, to the Credit
Parties or to use such information on the Credit Parties’ behalf. Each Credit
Party acknowledges and agrees that nothing in the Financing Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, their respective equity holders or their respective Affiliates, on
the other. The Credit Parties acknowledge and agree that (i) each Lender will
act under the Financing Documents as an independent contractor, (ii) the
transactions contemplated by the Financing Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (iii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, their respective equity holders or their respective
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its equity holders or its Affiliates on other matters)
or any other obligation to any Credit Party except the obligations expressly set
forth in the Financing Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of any Credit Party, any of their
respective management, equity holders, Affiliates, creditors or any other
Person. Each Credit Party acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that the
Credit Parties, their respective equity holders and their respective Affiliates
are each responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto. In addition,
any Lender may employ the services of its Affiliates in providing services
hereunder and may exchange with such Affiliates information concerning the
Borrower or its equity holders or their respective Affiliates and other
companies that may be the subject of the Transactions, and such Affiliates will
be entitled to the

 

184



--------------------------------------------------------------------------------

benefits afforded to such Lender hereunder. Consistent with each Lender’s
policies to hold in confidence the affairs of its customers, each Lender will
not furnish confidential information obtained from the Credit Parties by virtue
of the Transactions to any of its other customers. Furthermore, the Credit
Parties acknowledge that none of the Lenders or any of their respective
Affiliates has an obligation to use in connection with the Transactions, or to
furnish to the Credit Parties, confidential information obtained or that may be
obtained by them from any other Person.

Each of the Lenders or Issuing Banks or its respective Affiliates are, or may at
any time be, a counterparty (in such capacities, the “Derivative
Counterparties”) to the Credit Parties and/or any of their respective
subsidiaries with respect to one or more agreements with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, in each case,
entered into by to the Credit Parties (collectively, the “Derivatives”). Each
Credit Party acknowledges and agrees for itself and its subsidiaries that each
Derivative Counterparty (a) will be acting for its own account as principal in
connection with the Derivatives, (b) will be under no obligation or duty as a
result of such Lender’s or its respective Affiliates’ role in connection with
the Transactions or otherwise to take any action or refrain from taking any
action, or exercising any rights or remedies, that such Derivative Counterparty
may be entitled to take or exercise in respect of the applicable Derivatives and
(c) may manage its exposure to the Derivatives without regard to such Lenders’
or its respective Affiliates’ role hereunder.

10.24 Authorization of Filing of Financing Statements.

Collateral Agent is hereby authorized to file one or more financing statements
(including fixture filings), continuation statements, or other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by each Credit Party pursuant to the Security
Documents to which it is a party, without the signature of any Credit Party, and
naming any Credit Party as debtor and Collateral Agent as secured party. Each
Credit Party authorizes Collateral Agent to use the collateral description “all
assets,” “all personal property, whether now existing or hereafter acquired,”
“all of the debtor’s assets, whether now owned or hereafter acquired” or words
of similar effect in any such financing statements filed or other filings for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted hereunder by such Credit Party.

10.25 Limited Recourse.

Subject to Section 10.25(b) below, each Secured Party that is a party hereto
acknowledges and agrees that the obligations of the Credit Parties under this
Agreement and the other Financing Documents, including with respect to the
payment of the principal of or premium or penalty, if any, or interest on any
Obligations, or any part thereof, or for any claim based thereon or otherwise in
respect thereof or related thereto, are obligations solely of the Credit Parties
and shall be satisfied solely from the security and assets of the Credit Parties
and shall not constitute a debt or obligation of Affiliates of the Borrower
(other than the Credit Parties), nor of any past, present or future
shareholders, partners, members, directors, officers, employees, agents,
attorneys or representatives of the Credit Parties and their Affiliates
(collectively (but excluding the Credit Parties), the “Non-Recourse Parties”).

 

185



--------------------------------------------------------------------------------

(a) Each Secured Party that is a party hereto acknowledges and agrees that,
subject to Section 10.25(b) below, the Non-Recourse Parties shall not be liable
for any amount payable under this Agreement or any other Financing Document, and
no Secured Party shall seek a money judgment or deficiency or personal judgment
against any Non-Recourse Party for payment or performance of any obligation of
the Credit Parties under this Agreement or the other Financing Documents.

(b) The acknowledgments, agreements and waivers set out in this Section 10.25
shall be enforceable by any Non-Recourse Party and are a material inducement for
the execution of this Agreement and the other Financing Documents by the Credit
Parties; provided, however, that:

(i) the foregoing provisions of this Section 10.25 shall not constitute a
waiver, release or discharge of Borrower for any of the Indebtedness or
Obligations of Borrower any Subsidiary Guarantor under, or any terms, covenants,
conditions or provisions of, this Agreement or any other Financing Document to
which any of the foregoing are party, and the same shall continue until fully
and indefeasibly paid, discharged, observed or performed;

(ii) the foregoing provisions of this Section 10.25 shall not limit or restrict
the right of any Secured Party to name Borrower, any Subsidiary Guarantor or any
other Person as defendant in any action or suit for a judicial foreclosure or
for the exercise of any other remedy under or with respect to this Agreement,
any of the Security Documents or any other Financing Document to which such
Person is a party, or for injunction or specific performance, so long as no
judgment in the nature of a deficiency judgment shall be enforced against any
Non-Recourse Party out of any property other than the property of Borrower, any
Subsidiary Guarantor or the Collateral;

(iii) the foregoing provisions of this Section 10.25 shall not in any way limit,
reduce, restrict or otherwise affect any right, power, privilege or remedy of
the Credit Agreement Secured Parties (or any permitted assignee or beneficiary
thereof or successor thereto) with respect to, and each and every Person
(including each and every Non-Recourse Party) shall remain fully liable to the
extent that such Person would otherwise be liable for its own actions with
respect to, any fraud, bad faith, gross negligence or willful misrepresentation,
or willful misappropriation of Revenues or any other earnings, revenues, rents,
issues, profits or proceeds from or of Borrower, the Projects or the Collateral
that should or would have been paid as provided in the Financing Documents or
paid or delivered to Collateral Agent (or any assignee or beneficiary thereof or
successor thereto) for any payment required under this Agreement or any other
Financing Document; and

(iv) nothing contained herein shall limit the liability of: (x) any Person who
is a party to any Financing Document, Material Contract or Security Document and
(y) any Person rendering a legal opinion pursuant to Article III of this
Agreement or otherwise, in each case under this clause (iv) relating solely to
such liability of such Person as may arise under such referenced agreement,
instrument or opinion.

 

186



--------------------------------------------------------------------------------

The limitations on recourse set forth in this Section 10.25 shall survive the
Discharge of Obligations.

[Remainder of page intentionally left blank.]

 

187



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CHENIERE ENERGY PARTNERS, L.P., as Borrower By:   Cheniere Energy Partners GP,
LLC,   its General Partner By:   /s/ Lisa C. Cohen Name:   Lisa C. Cohen Title:
  Vice President and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as DSR Issuing Bank and WC Issuing Bank
By:   /s/ Billy Tracy Name:   Billy Tracy Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender By:   /s/ Erik Codrington
Name:   Erik Codrington Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SOCIÉTÉ GÉNÉRALE, as Lender By:   /s/ Roberto S. Simon Name:   Roberto S. Simon
Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ABN AMRO CAPITAL USA LLC, as Lender By:   /s/ Casey Lowary Name:   Casey Lowary
Title:   Executive Director By:   /s/ Darrell Holley Name:   Darrell Holley
Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

INDUSTRIAL AND COMMERCIAL BANK OF

CHINA LIMITED NEW YORK BRANCH,

as Lender By:   /s/ Yuqiang Xiao Name:   Yuqiang Xiao Title:   General Manager

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as Lender By:   /s/ Francesco DiMario
Name:   Francesco DiMario Title:   First Vice President By:   /s/ Nicholas A.
Matacchieri Name:   Nicholas A. Matacchieri Title:   Vice President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

JPMORGAN CHASE BANK, N.A., as Lender By:   /s/ Dave Katz Name:   Dave Katz
Title:   Executive Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MIZUHO BANK, LTD., as Lender By:   /s/ Junji Hasegawa Name:   Junji Hasegawa
Title:   Senior Vice President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:   /s/ Toshitake Funaki Name:
  Toshitake Funaki Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:   /s/ Andre LaBrie Name:  
Andre LaBrie Title:   Vice President

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BANK OF AMERICA, N.A., as Lender By:   /s/ Ronald E. McKaig Name:   Ronald E.
McKaig Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:   /s/ Nupur Kumar Name:  
Nupur Kumar Title:   Authorized Signatory By:   /s/ Warren Van Heyst Name:  
Warren Van Heyst Title:   Authorized Signatory

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By:   /s/ James Kaiser Name:  
James Kaiser Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMMONWEALTH BANK OF AUSTRALIA

ACN 123 123 124,

as Lender

By its attorney under Power of Attorney

dated 24 June 2013

By:   /s/ David Fotheringham

Name of Attorney:     David Fotheringham Title of Attorney:     Director

Signed by its duly constituted attorney in the presence of: By:   /s/ Annette
Tomoski

Name of Witness:     Annette Tomoski

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK BRANCH,

as Lender By:   /s/ Darrel Ho Name:   Darrel Ho Title:   Authorized Signatory
By:   /s/ Robert Casey Name:   Robert Casey Title:   Authorized Signatory

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ING CAPITAL LLC, as Lender By:   /s/ Subha Pasumarti Name:   Subha Pasumarti
Title:   Managing Director By:   /s/ Cheryl LaBelle Name:   Cheryl LaBelle
Title:   Managing Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

FIRSTBANK PUERTO RICO D/B/A

FIRSTBANK FLORIDA,

as Lender

By:   /s/ Jose Maria Lacasa Name:   Jose Maria Lacasa Title:   Senior Vice
President, Corporate Banking

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent By:   /s/
Lawrence Blat Name:   Lawrence Blat Title:   Authorized Signatory

 

[Signature Page to Credit and Guaranty Agreement]